 

Exhibit 10.1

 

 

SECURITIES PURCHASE AGREEMENT

by and among

BUTLER INTERNATIONAL, INC.,

a Maryland corporation

EACH OF ITS SUBSIDIARIES SIGNATORY HERETO,

and

LEVINE LEICHTMAN CAPITAL PARTNERS III, L.P.,

a California limited partnership

________________________________________________

$2,500,000 Principal Amount

Unsecured Notes Due 2006

(Unsecured Notes)

$10,000,000 Principal Amount

Secured Senior Term B Notes Due 2011

(Term B Notes)

$25,000,000 Principal Amount

Secured Senior Subordinated Notes Due 2011

(Subordinated Notes)

Warrant to Purchase 1,041,254 Shares of Common Stock

of Butler International, Inc.

________________________________________________

Dated as of June 30, 2006

 

 

 

 

--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT is entered into as of the 30th day of June,
2006 (this "Agreement"), by and among BUTLER INTERNATIONAL, INC., a Maryland
corporation, (the “Parent”), BUTLER SERVICE GROUP, INC., a New Jersey
corporation (“ BSG”), BUTLER SERVICES INTERNATIONAL, INC., a Delaware
corporation (“BSI ”), BUTLER TELECOM, INC., a Delaware corporation (“Butler
Telecom”), BUTLER SERVICES, INC., a Delaware corporation (“Butler Services”),
BUTLER UTILITY SERVICE, INC., a Delaware corporation (“Butler Utility”), BUTLER
PUBLISHING, INC. , a Delaware corporation (“Butler Publishing” and together with
Parent, BSG, BSI, Butler Telecom, Butler Services, and Butler Utility are
referred to hereinafter each individually as “Company ”, and individually and
collectively, jointly and severally, as the “Companies”), and each of the
Parent’s Subsidiaries signatory hereto (together with the Parent, each a
"Guarantor" and collectively the "Guarantors"), and LEVINE LEICHTMAN CAPITAL
PARTNERS III, L.P., a California limited partnership (the "Purchaser").

R E C I T A L S

A.           The Companies and their Subsidiaries are engaged primarily in the
business of providing outsourcing, project management and technical staff
augmentation services.

B.            The Companies have requested that the Purchaser purchase from the
Companies (i) Secured Senior Term B Notes Due 2011 in the aggregate principal
face amount of $10,000,000, (ii) Secured Subordinated Notes Due 2011 in the
aggregate principal face amount of $25,000,000, and (iii) Unsecured Notes Due
2006 in the aggregate principal face amount of $2,500,000.

C.            To induce the Purchaser to purchase the Term B Notes and the
Subordinated Notes, and in consideration therefor, the Parent intends to issue
and sell to the Purchaser, on the terms and subject to the conditions set forth
herein, a Warrant which will entitle the Purchaser to purchase 1,041,254 shares
of common stock of the Parent, which shares of common stock will represent,
immediately following the Initial Closing, at least 6.25% of the Capital Stock
of the Parent on a Fully Diluted Basis, as such number of shares may thereafter
be adjusted pursuant to the terms of the Warrant. The net proceeds from the
issuance and sale of the Notes and the Warrant will be used to (i) repay certain
existing indebtedness of the Company Parties, (ii) fund the working capital of
the Company Parties and (iii) pay the fees and expenses associated with the
transactions contemplated by this Agreement.

D.            To induce the Purchaser to purchase the Securities, and in
consideration therefor, the Parent and certain of its Affiliates and other
Persons will enter into other Investment Documents, including the Investor
Rights Agreement under which, among other things, the Parent will grant to the
Purchaser (or one of its Affiliates) certain investment monitoring and other
rights with respect to the Company Parties and their Affiliates in connection
with the transactions contemplated by this Agreement.

E.            To further induce the Purchaser to purchase the Securities, and in
consideration therefor, the Parent and the Subsidiaries of the Parent signatory
hereto, as Guarantors, have

 

--------------------------------------------------------------------------------



agreed to guaranty absolutely and unconditionally, jointly and severally, all of
the Guarantied Obligations (as defined in the Guaranty) and to enter into the
Collateral Documents to secure the payment and performance of their obligations
under the Guaranty. Each Guarantor has derived and expects to derive, directly
or indirectly, a substantial benefit from the purchase by the Purchaser of the
Securities.

A G R E E M E N T

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.

DEFINITIONS; ACCOUNTING TERMS.

1.1           Definition. For purposes of this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to the
singular and the plural forms thereof):

“Acceptable Exchange” shall have the meaning set forth in the Investor Rights
Agreement.

“Adjusted Capital Stock” shall mean, with respect to any Person, as of any date
of determination, the number of shares of Capital Stock that the holder of such
Capital Stock would have owned or have been entitled to receive immediately
after giving effect to any Capital Stock Adjustment.

"Affiliate" shall mean, with respect to any specified Person, (i) any other
Person that, directly or indirectly, owns or controls, or has the right to
acquire, whether beneficially or of record, or as a trustee, guardian or other
fiduciary (other than a commercial bank or trust company), five percent (5.0%)
or more of the Capital Stock of such specified Person, (ii) any other Person
that, directly or indirectly, controls, is controlled by, or is under direct or
indirect common control with, such specified Person, (iii) any officer,
director, joint venturer, partner or member of such specified Person, (iv) any
member of the Immediate Family of any officer or director of such specified
Person, and (v) any Person owned or controlled by any member of the Immediate
Family of any officer or director of such specified Person. For the purposes of
this definition, the term "control," when used with respect to any specified
Person, shall mean the power (x) to direct or cause the direction of the
management or policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, or (y) to vote ten
percent (10.0%) or more of the Voting Stock of such Person; and the terms
"controlling" and "controlled" have correlative meanings. With respect to the
Companies or any other Company Parties, “Affiliate” shall include Edward M.
Kopko, Frederick Kopko, Jr. and Hugh G. McBreen. Notwithstanding anything to the
contrary, for the purposes of this Agreement and the other Investment Documents,
neither the Purchaser nor any of its Affiliates, officers, directors, members,
partners or employees shall be deemed to be an Affiliate of the Companies.

"Agreement" shall mean this Agreement, together with the Exhibits and the
Disclosure Schedules, in each case as amended from time to time.

 

2

 

--------------------------------------------------------------------------------



"Agreements with Officers" shall have the meaning set forth in Section 6.1(i),
as amended from time to time.

“Alternative Transaction” shall have the meaning specified in Section 13.16.

“Alternative Transaction Fee” shall have the meaning specified in Section 13.16.

"Annual Financial Projections" shall have the meaning specified in
Section 9.3(e).

"Applicable Laws" shall mean all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority and all common law duties, including all statutes, laws, rules and
regulations applicable to any Company Party, (ii) Consents of any Governmental
Authority and (iii) orders, decisions, rulings, judgments, directives or decrees
of any Governmental Authority binding on, or applicable to, any Company Party.

"Assignee" shall have the meaning specified in Section 13.5(b).

"Assignment" shall have the meaning set forth in Section 13.5(b).

“Audited Financial Statements” shall mean audited balance sheets of the Company
Parties, on a Consolidated and Consolidating basis, as of December 31, 2004 and
December 31, 2005, and, on a Consolidated and Consolidating basis, audited
statements of operations, shareholders' equity and changes in financial position
or cash flows for the Fiscal Year then ended, together with a report and either
(A) an unqualified opinion of Grant Thorton, the independent public accountants
of the Parent or (B) a qualified opinion of such public accountants which is
qualified only with respect to the terms of the credit facility provided to the
applicable Company Parties by General Electric Capital Corporation and the
associated delay in refinancing such facility.

“Average Billable Headcount” shall mean, as of any date of determination, the
average number of employees of any Company Party that were engaged at such
Company Party’s clients during the three month period ending as of such date of
determination.

“Bank Agent” shall mean Charter One Bank, N.A., in its capacity as agent under
the Bank Credit Documents.

“Bank Credit Documents” shall mean that certain Loan and Security Agreement, to
be entered into by and among the applicable Company Parties, Bank Agent and the
lenders from time to time party thereto, and all documents, agreements and
instruments entered into by any Company Party in connection therewith.

"Bankruptcy Laws" shall mean Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time (the "Bankruptcy Code"), and
any other federal or state law relating to bankruptcy, insolvency or
reorganization or for the relief of debtors.

"Base Interest Rate" shall have the meaning set forth in the Notes.

 

3

 

--------------------------------------------------------------------------------



"Benefit Plan" shall have the meaning specified in Section 3.16.

"Board of Directors" shall mean, with respect to any Person, the board of
directors (or similar governing body) of such Person.

“BSG” shall have the meaning specified in the preamble.

"BSI" shall have the meaning specified in the preamble.

"Business Day" shall mean any day that is not a Saturday, a Sunday or a day on
which banking institutions in the City of New York, New York or in Los Angeles,
California, are authorized or required by law to close.

“Butler India” shall mean Butler Technical Services India Private Limited, a
company organized under the laws of India.

"Butler Publishing" shall have the meaning specified in the preamble.

“Butler Realty” means Butler of New Jersey Realty Corp., a New Jersey
corporation.

"Butler Services" shall have the meaning specified in the preamble.

"Butler Telecom" shall have the meaning specified in the preamble.

"Butler Utility" shall have the meaning specified in the preamble.

"Capital Expenditures" shall mean, for any period, the aggregate of all
expenditures of the Parent and its Subsidiaries (whether paid in cash or accrued
or financed by the incurrence of Indebtedness) during such period, including all
Capitalized Lease Obligations for any property, plant, equipment or other fixed
assets, or for improvements thereto, or for replacements, substitutions or
additions thereto, that have a useful life of more than one (1) year or are
required to be capitalized on the consolidated balance sheet of the Parent and
its Subsidiaries in accordance with GAAP.

"Capitalized Lease" shall mean any lease or agreement of the Parent and its
Subsidiaries for property (whether real, personal or mixed) which has been or is
required to be classified or accounted for as a capital lease on a consolidated
balance sheet of the Parent and its Subsidiaries in accordance with GAAP.

"Capitalized Lease Obligations" shall mean all liabilities or other obligations
for the payment of rent for any property (whether real, personal or mixed) which
has been or is required to be classified or accounted for as a capital lease on
a consolidated balance sheet of the Parent and its Subsidiaries in accordance
with GAAP.

"Capital Stock" shall mean, with respect to any Person, (i) if such Person is a
corporation, any and all shares of capital stock, participations in profits or
other equivalents (however designated) or other equity interests of such Person,
including any preferred stock of such Person, (ii) if such Person is a limited
liability company, any and all membership units or

 

4

 

--------------------------------------------------------------------------------



other interests, or (iii) if such Person is a partnership or other entity, any
and all partnership or entity units or other interests.

“Capital Stock Adjustment” shall mean (a) any dividend or other distribution on
the Capital Stock of any Person in shares of Capital Stock of such Person, (b)
any subdivision (by stock split, reclassification or otherwise) of the Capital
Stock of any Person into a larger number of shares of Capital Stock of such
Person, or (c) any combination (by reverse stock split or otherwise) of the
Capital Stock of any Person into a smaller number of shares of Capital Stock of
such Person.

"Cash Interest Expense" shall mean, for any period, without duplication and only
to the extent deducted in determining Net Income (Loss), calculated without
regard to any limitation on the payment thereof and determined in accordance
with GAAP, (i) total consolidated interest expense of the Parent and its
Subsidiaries (including interest paid to Affiliates (other than wholly owned
Subsidiaries) and the portion of any Capitalized Lease Obligations allocable to
interest expense), whether paid or accrued, minus (ii) to the extent included in
total consolidated interest expense in clause (i) above, any non-cash interest
expense, amortization of original issue discount, non-cash losses on hedging
agreements and amortization of capitalized upfront costs.

"Change in Control" shall mean the occurrence of one or more of the following
events:

(i)            any "person" or "group" (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act or any successor provisions to either
of the foregoing), including any group acting for the purpose of acquiring,
holding, voting or disposing of securities within the meaning of Rule
13d-5(b)(1) of the Exchange Act (other than the Purchaser, any Affiliate or
transferee of the Purchaser, Edward M. Kopko or Edward M. Kopko and any other
Designated Shareholder together), becomes the "beneficial owner" (as such term
is defined in Rule 13d-3 of the Exchange Act (provided that a Person will be
deemed to have "beneficial ownership" of all shares that any such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time)), directly or indirectly, of twenty-five percent (25%) or
more of the outstanding Voting Stock of the Parent, other than transfers made by
the Purchaser;

(ii)           except as Permitted Business Combinations, the occurrence of a
sale, transfer, assignment, lease, conveyance or other disposition, directly or
indirectly, of a majority of the assets of any Company Party or the sale,
transfer or other disposition of any Capital Stock of any Subsidiary of the
Parent;

(iii)          except as Permitted Business Combinations, the sale, transfer or
other disposition of any Capital Stock of any Company Party or any Person after
the date hereof otherwise acquires "control" (as such term is defined in the
definition of the term "Affiliate") of any such Company Party;

(iv)          except as Permitted Business Combinations, any Company Party is
acquired by, or merges, consolidates or amalgamates with or into, any other
Person;

(v)           Edward M. Kopko either (A) ceases to be an officer of the Parent
and of the applicable Company in the office held by him as of the date hereof,
or (B) ceases to

 

5

 

--------------------------------------------------------------------------------



have the significant daily senior management responsibilities he had immediately
prior to the Initial Closing Date;

(vi)          Edward M. Kopko ceases to beneficially own at least the amount of
shares Capital Stock of the Parent as set forth in Section 5.2(b) of the
Investor Rights Agreement; or

(vii)        the Board of Directors or the stockholders of any Company Party
shall have approved any plan of liquidation, dissolution or bankruptcy of such
Company Party.

"Closing Fee" shall have the meaning specified in the Fee Letter.

"COBRA" shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, as set forth in Section 4980B of the Code and Part 6 of Title I of
ERISA.

"Code" shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, and the treasury regulations promulgated thereunder.

"Collateral" shall mean the "Collateral" under the Collateral Documents, however
defined.

"Collateral Documents" shall mean, collectively, Security Agreement, the
Intellectual Property Security Agreement, all landlord waivers and consents, the
Deposit Account Control Agreements with respect to the each Company Party’s
deposit accounts, the Intercompany Subordination Agreement, the Source Code
Escrow Agreement, the Intercreditor Agreement, the UCC financing statements and
any fixture filings naming any Company Party as a debtor and the Purchaser as
secured party and any and all other agreements, instruments and documents
delivered by any Company Party from time to time to secure the payment or
performance of the Obligations, or any other obligations of the Company Parties
or any other Person under this Agreement, the Notes, the Guaranties, the
Investor Right Agreement or any other Investment Document, in each case as
amended from time to time.

"Commission" shall mean the Securities and Exchange Commission, or any successor
agency.

"Common Stock" shall mean the common stock, $0.001 par value per share, of the
Parent, and any securities issued in exchange for or in replacement of such
stock.

"Company" and “Companies” shall have the meaning specified in the preamble.

"Company Party" and "Company Parties" shall mean the Companies and the
Guarantors.

"Company Party Intellectual Property" shall have the meaning specified in
Section 3.26.

"Company SEC Documents" shall mean all registration statements, prospectuses,
reports, schedules, forms, proxy or other statements and other documents
(including all exhibits,

 

6

 

--------------------------------------------------------------------------------



schedules and other information included or incorporated by reference therein)
which were filed or required to be filed by any Company Party prior to the date
hereof, and which are required to be filed by such Company Party on or after the
date hereof, with the Commission under the Securities Act, the Exchange Act or
the rules and regulations promulgated thereunder, and all filings, reports and
other documents which were filed or required to be filed by such Company Party,
or are required to be filed by such Company Party, with the Nasdaq or any
securities exchange on which its securities were or are listed.

"Compliance Certificate" shall have the meaning specified in Section 9.3(f).

"Consent" shall mean any consent, approval, authorization, waiver, permit,
grant, franchise, license, exemption or order of, or any registration,
certificate, qualification, declaration or filing with, or any notice to, any
Person, including any Governmental Authority.

"Consolidated and Consolidating Basis" shall have the meanings assigned to such
term under GAAP.

"Contingent Obligations" shall mean, with respect to any Person, any obligation,
or arrangement, direct or indirect, contingent or otherwise, of such Person
(i) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation ("Primary Obligations") of another Person, including any direct or
indirect guarantee of such Indebtedness (other than any endorsement for
collection or deposit in the ordinary course of business) or any other direct or
indirect obligation, by agreement or otherwise, to purchase or repurchase any
such Primary Obligation or any property constituting direct or indirect security
therefor, or to provide funds for the payment or discharge of any such Primary
Obligation (whether in the form of loans, advances, or purchases of property,
securities or services, capital contributions, dividends or otherwise), letters
of credit and reimbursement obligations for letters of credit, (ii) to provide
funds to maintain the financial condition of any other Person, (iii) otherwise
to indemnify or hold harmless the holders of Primary Obligations of another
Person against loss in respect thereof or (iv) in connection with any synthetic
lease or other off-balance sheet lease transaction; provided, however, the
following shall not constitute Contingent Obligations (x) any of the foregoing
obligations owed by a Company Party to another Company Party and (y) unasserted
indemnification obligations. The amount of any Contingent Obligation under
clauses (i) and (ii) above shall be the maximum amount guaranteed or otherwise
supported by the Contingent Obligation.

"Convertible Securities" shall mean, with respect to any Person, any securities
or other obligations issued or issuable by such Person or any other Person that
are exercisable or exchangeable for, or convertible into, any Capital Stock of
such Person.

"Default" shall mean any Event of Default or any event or condition which, with
the giving of notice or the lapse of time or both, becomes an Event of Default.

"Default Interest Rate" shall have the meaning set forth in the Notes.

"Deposit Account Control Agreements" or "Control Agreements" shall mean any
control or similar agreements entered into at the Final Closing and from time to
time thereafter, in form and substance satisfactory to the Purchaser, pursuant
to which the Purchaser obtains

 

7

 

--------------------------------------------------------------------------------



"control" (within the meaning of Section 9104 of the UCC) over deposit or
similar accounts of any Company Party.

“Designated Officers” shall mean any “executive officer” as such term is defined
in Rule 3b-7 of the Exchange Act.

“Designated Shareholders” shall mean Edward M. Kopko, Hugh McBreen and Frederick
Kopko, Jr.

"Disclosure Schedules" shall have the meaning specified in the introductory
paragraph of Section 3.

"Due Diligence Statement" shall mean the statement regarding the provision of
documentation to be used in the diligence review of the Company Parties by the
Purchaser, executed by the Parent and delivered to Levine Leichtman Capital
Partners, Inc.

"EBITDA" shall mean, for any period, without duplication and determined on a
consolidated basis and in accordance with GAAP:

(i)            the sum of (A) Net Income (Loss), (B) interest expense deducted
in determining Net Income (Loss) (including all Cash Interest Expense and all
non-cash interest expense), (C) the amount of Taxes deducted in determining Net
Income (Loss), (D) the amount of depreciation and amortization expense deducted
in determining Net Income (Loss), and (E) any extraordinary or unusual non-cash
losses of the Parent or any of its Subsidiaries; minus

(ii)           any extraordinary or unusual income or gains of the Parent and
its Subsidiaries for such period.

"Environmental Conditions" shall mean any Release of any Hazardous Materials
(whether or not such Release constituted at the time thereof a violation of any
Environmental Laws) or any violation of any Environmental Law as a result of
which any Company Party has or may become liable to any Person or by reason of
which the business, condition or operations of such Company Party or any of its
assets or properties may suffer or be subjected to any Lien or liability.

"Environmental Laws" shall mean all Applicable Laws relating to Hazardous
Materials or the protection of human health or the environment, including all
requirements pertaining to reporting, permitting, investigating or remediating
Releases or threatened Releases of Hazardous Materials into the environment, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials. Without limiting the
generality of the foregoing, the term "Environmental Laws" shall include the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§9601 et seq.) ("CERCLA"), the Hazardous Materials Transportation Act (49 U.S.C.
§1801 et seq .), the Resource Conservation and Recovery Act (42 U.S.C. §6901 et
seq.) ("RCRA"), the Federal Clean Water Act (33 U.S.C. §1251 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§2601 et seq.) and the Occupational Safety and Health Act (29 U.S.C. §651 et
seq.), as such laws may be amended from time to time, and any other

 

8

 

--------------------------------------------------------------------------------



present or future federal, state, local or foreign statute, ordinance, rule,
regulation, order, judgment, decree, permit, license or request or binding
determination of, or agreement with, any Governmental Authority relating to or
imposing liability or establishing standards of conduct for the protection of
human health or safety or the environment.

"Equity Rights" shall mean, with respect to any Person, any warrants, options or
other rights to subscribe for or purchase, or obligations to issue, any Capital
Stock of such Person, or any Convertible Securities of such Person, including
any options or similar rights issued or issuable under any employee stock option
plan, stock appreciation rights plan, pension plan or other employee benefit
plan of such Person.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute, including the rules and regulations
promulgated thereunder, in each case as amended from time to time.

"ERISA Affiliate" shall mean any Person that is or was a member of the
controlled group of corporations or trades or businesses (as defined in Sections
(b), (c), (m) or (o) of Section 414 of the Code) of which any Company Party is
or was a member at any time within the last six (6) years.

"Event of Default" shall have the meaning specified in Section 11.1.

"Event of Loss" shall mean, with respect to an asset of a Person, any of the
following: (i) any loss, destruction or damage, of such asset; (ii) any pending
or threatened institution of any proceedings for the condemnation or seizure of
such asset or of any right of eminent domain; or (iii) any actual condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such asset, or confiscation of such asset or requisition of the use of such
asset.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.

"Excess Cash Flow" shall mean, for any Fiscal Year, (i) EBITDA for such Fiscal
Year, minus (ii) the sum of (A) Cash Interest Expense; (B) payments of principal
on any Indebtedness (including Capitalized Lease Obligations) of the Parent and
its Subsidiaries (other than payments made in such Fiscal Year pursuant to
Section 4(b) of the Notes), (C) cash Taxes paid by the Parent and its
Subsidiaries; (D) cash dividends or distributions, if any, paid by the Company
Parties; and (E) Capital Expenditures; in each of clauses (A) through (E) for
such Fiscal Year.

“Fee Letter” shall mean the Fee Letter, dated the date hereof, by and between
the Purchaser and the Companies.

"Federal Reserve Board" shall mean the Board of Governors of the Federal Reserve
System and any successor thereto.

"Final Closing" shall have the meaning specified in Section 2.4.

"Final Closing Date" shall have the meaning specified in Section 2.4.

 

9

 

--------------------------------------------------------------------------------



“Final Disbursement Letter” shall have the meaning specified in Section 2.4(b).

“Final Financial Projections” shall have the meaning specified in Section
6.2(n).

"Fiscal Quarter" shall mean any of the four quarters of a Fiscal Year.

"Fiscal Year" shall mean each calendar year, or such other period as the Parent
may designate in writing and the Purchaser shall have approved in advance in
writing, which approval shall not be unreasonably withheld; provided, however,
that the Parent may designate the final day in the month of December of any
calendar year as its fiscal year end.

"Fixed Charge Coverage Ratio" shall mean, with respect to any period, the ratio
of (i) EBITDA for such period to (ii) Fixed Charges for such period.

"Fixed Charges" shall mean, for any period and without duplication, the sum of
(i) Cash Interest Expense, (ii) scheduled payments of principal on any
Indebtedness (including scheduled Capitalized Lease Obligations) of the Parent
and its Subsidiaries, (iii) Taxes estimated to be paid by the Parent and its
Subsidiaries, (iv) cash dividends or distributions, if any, paid by the Company
Parties and (v) Capital Expenditures, in each of clauses (i) through (v) for
such period.

"Fully Diluted Basis" shall mean, with respect to any Person at any time, a
basis that includes (i) any and all shares of Capital Stock of such Person
issued and outstanding at such time, plus (ii) any and all additional shares of
Capital Stock of such Person which would be issuable upon the exercise or
conversion of all Equity Rights of such Person outstanding at such time.

"GAAP" shall mean generally accepted accounting principles and practices set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, all as in effect on the date hereof, applied on a
basis consistent with prior periods.

“GECC” shall mean General Electric Capital Corporation, a Delaware corporation.

“GECC Credit Documents” shall mean that certain Credit Agreement, dated as of
September 28, 2001 (as amended, modified, supplemented or restated from time to
time), entered into by and between GECC, in its capacity as agent and lender,
BSG, the other Company Parties signatory thereto and the lenders signatory
thereto, and all documents, agreements and instruments entered into by any
Company Party in connection therewith.

“GMAC” shall mean GMAC Commercial Mortgage Corporation and any successor or
assignee thereof.

“GMAC Credit Documents” shall mean that certain Promissory Note dated as of
September 30, 2002 made by Butler Realty for the benefit of GMAC, that certain
Mortgage and Security Agreement dated September 30, 2002, by and among Butler
Realty and GMAC, and all

 

10

 

--------------------------------------------------------------------------------



documents, agreements and instruments entered into by any Company Party in
connection therewith.

"Governmental Authority" shall mean any nation or government, and any state or
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including the Commission, the United States Environmental Protection Agency,
the Federal Trade Commission and the Federal Drug Administration), and any
court, tribunal or arbitrator(s) of competent jurisdiction, and any
self-regulatory organization.

"Government Reports" shall mean any reports issued by any Governmental Authority
with respect to the compliance or non-compliance of any Company Party with
Applicable Laws.

"Guarantied Obligations" shall have the meaning set forth in the Guaranty or any
other Guaranty, as the context may require.

"Guaranties" shall mean the Guaranty and any other guaranty of the Obligations
at any time delivered to the Purchaser.

"Guarantors" shall mean, collectively, AAC Corp., a Delaware corporation, Sylvan
Insurance Co., Ltd., a company organized under the laws of Bermuda, Data
Performance, Inc., a New Jersey corporation, and each other Subsidiary that
executes and delivers after the Initial Closing a joinder agreement to the
Guaranty, in form and substance satisfactory to the Purchaser, and becomes a
"Guarantor" under the Guaranty.

"Guaranty" shall mean a General and Continuing Guaranty, dated the date hereof,
made by the Guarantors in favor of the Purchaser, in form and substance
satisfactory to the Purchaser, and all other guaranties made by any Subsidiary
in favor of the Purchaser, in form and substance satisfactory to the Purchaser,
in each case as amended from time to time.

"Hazardous Materials" shall mean any substance (i) the presence of which
requires investigation or remediation under any Environmental Laws; (ii) that is
defined or becomes defined as a "hazardous waste" or "hazardous substance" under
any Environmental Laws or by any Governmental Authority; (iii) that is toxic,
explosive, corrosive, inflammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous and is or becomes regulated under any
Environmental Laws; (iv) the presence of which on any real property causes or
threatens to cause a nuisance upon the real property or to adjacent properties
or poses or threatens to pose a hazard to any real property or to the health or
safety of Persons on or about any real property; or (v) that contains gasoline
or other petroleum hydrocarbons, polychlorinated biphenyls or asbestos.

"Hazardous Materials Claim" shall have the meaning set forth in Section 9.13(b).

"Holders" shall mean any Person (including the Purchaser) in whose name any of
the Notes are registered in the register required to be maintained by the Parent
pursuant to Section 10 of the Notes.

 

11

 

--------------------------------------------------------------------------------



“Immediate Family” shall mean, with respect to any Person, such Person's spouse,
and the parents, children, grandchildren and siblings of such Person or his or
her spouse and their spouses.

"Indebtedness" shall mean, with respect to any Person and without duplication,
(i) any indebtedness, liabilities or other obligations, contingent or otherwise,
for borrowed money (whether in the form of a term loan, revolving line of
credit, credit extension or otherwise); (ii) all obligations evidenced by bonds,
notes, debentures or similar instruments; (iii) all obligations to pay the
deferred purchase or acquisition price of property or services (other than trade
accounts payable arising in the ordinary course of business so long as such
trade accounts payable are Permitted Trade Payables) and any installment payment
with respect to non-compete agreements; (iv) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights or remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property); (v) all Capitalized Lease Obligations;
(vi) all obligations of others secured by a Lien to which any property or assets
owned by such Person is subject, whether or not the obligations secured thereby
have been assumed by such Person; (vii) all obligations of such Person,
contingent or otherwise, in respect of any letters of credit or bankers'
acceptances; (viii) all reimbursement or other obligations of such Person in
respect of any bank guaranties, surety bonds and similar instruments issued for
the account of such Person or as to which such Person is otherwise liable for
reimbursement of drawings or payments; (ix) all obligations under facilities for
the discount or sale of receivables; (x) the maximum repurchase price of any
redeemable Capital Stock of such Person; (xi) all Contingent Obligations; and
(xii) all obligations, other than deferred revenue, which are required to be
classified as long-term liabilities on the balance sheet of such Person under
GAAP. The Indebtedness of any Person shall include all recourse Indebtedness of
any partnership, joint venture or limited liability company in which such Person
is a general partner, joint venturer or member.

"Indemnified Environmental Costs" shall mean all actual or threatened
liabilities, claims, actions, causes of action, judgments, orders, damages
(including foreseeable and unforeseeable consequential damages), costs,
expenses, fines, penalties and losses (including sums paid in settlement of
claims and all reasonable consultant, expert and legal fees and reasonable
expenses of counsel) incurred in connection with any Hazardous Materials Claim,
any investigation of Site conditions or any clean up, Remedial Work or other
remedial, removal or restoration work (whether of any Real Property or any other
real property), or any resulting damages, harm or injuries to the Person or
property of any third parties or to any natural resources.

"Indemnified Parties" shall have the meaning specified in Section 8.2(a).

"Initial Closing" shall have the meaning specified in Section 2.4.

"Initial Closing Date" shall have the meaning specified in Section 2.4.

“Initial Disbursement Letter” shall have the meaning specified in Section
2.4(b).

"Initial Financial Projections" shall have the meaning set forth in
Section 6.1(m).

 

12

 

--------------------------------------------------------------------------------



"Intellectual Property" shall mean all intellectual property, including
(i) inventions, whether or not patentable, whether or not reduced to practice,
and whether or not yet made the subject of a pending patent application or
applications, (ii) ideas and conceptions of potentially patentable subject
matter, including any patent disclosures, whether or not reduced to practice and
whether or not yet made the subject of a pending patent application or
applications, (iii) national (including the United States) and multinational
statutory invention registrations, patents, patent registrations and patent
applications (including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations) and all rights therein
provided by international treaties or conventions and all improvements to the
inventions disclosed in each such registration, patent or application,
(iv) recipes, formulas, mixtures, trademarks, service marks, domain names, trade
dress, logos, trade names and corporate names, whether or not registered,
including all common law rights, and registrations and applications for
registration thereof, including all marks registered in the United States Patent
and Trademark Office, the Trademark Offices of the States and Territories of the
United States of America, and the Trademark Offices of other nations throughout
the world, and all rights therein provided by international treaties or
conventions, (v) copyrights (registered or otherwise) and registrations and
applications for registration thereof, (vi) computer software, (vii) trade
secrets and confidential, technical and business information (including ideas,
formulas, compositions, inventions, and conceptions of inventions whether
patentable or unpatentable and whether or not reduced to practice),
(viii) whether or not confidential, technology (including know-how and
show-how), manufacturing and production processes and techniques, research and
development information, drawings, specifications, designs, plans, proposals,
technical data, copyrightable works, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information, (ix) copies and tangible embodiments of all the
foregoing, in whatever form or medium, (x) all rights to obtain and rights to
apply for patents, and to register trademarks and copyrights, and (xi) all
rights to sue or recover and retain damages and costs and attorneys' fees for
present and past infringement of any of the foregoing.

"Intellectual Property Security Agreement" shall mean, collectively, the Patent
Security Agreement, the Trademark Security Agreement, and the Copyright Security
Agreement (as such terms are defined in the Security Agreement), each dated as
of the Final Closing Date made by the applicable Company Parties in favor of the
Purchaser, in form and substance satisfactory to the Purchaser, as amended from
time to time.

“Intercompany Subordination Agreement” shall mean a subordination agreement
executed and delivered by the Company Parties and their respective Subsidiaries,
and Purchaser, the form and substance of which is satisfactory to Purchaser.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the Final Closing Date, by and between Bank Agent and the Purchaser.

“Interest Rate Event” shall have the meaning specified in Section 11.3.

"Investment Documents" shall mean, collectively, this Agreement, the Notes, the
Warrant, the Guaranties, the Fee Letter, the Collateral Documents, the Investor
Rights Agreement, the Personal Guaranty, the Registration Rights Agreement and
all other agreements,

 

13

 

--------------------------------------------------------------------------------



instruments, certificates, closing and other letters and other documents
executed and/or delivered in connection herewith or therewith, in each case as
amended from time to time. The term Investment Documents excludes the Bank
Credit Documents.

"Investments" shall mean, as applied to any Person, (i) any direct or indirect
acquisition by such Person of Capital Stock, other securities or other interests
of, or investments in, any other Person, or all or any substantial part of the
business or assets of any other Person, and (ii) any direct or indirect loan,
gift, advance or capital contribution by such Person to any other Person.

"Investor Rights Agreement" shall mean an Investor Rights Agreement dated as of
the Initial Closing Date, in form and substance satisfactory to the Purchaser,
among the Parent, Edward M. Kopko, an individual, Frederick Kopko, Jr., an
individual, and the Purchaser, as amended from time to time.

"Key Man Life Insurance" shall have the meaning specified in Section 9.8(b).

“Knott Settlement” shall mean that certain Settlement and Release Agreement,
dated May 5, 2004, by and among Parent, the Designated Shareholders, the Estate
of John F. Hegarty, Old Oak Partners, LLC, a Connecticut limited liability
company, Knott Partners, LP, a New Jersey limited partnership, Robert W. Frank,
an individual, and David M. Knott, an individual.

“Kopko Employment Agreement” shall mean that certain Second Amended and Restated
Employment Agreement among Edward M. Kopko, the Parent and BSG dated December
12, 2002, as in effect on the date hereof.

“Late SEC Documents” shall mean the Company SEC Documents relating to the
Parent’s third quarter 2005 Form 10-Q, fiscal year 2005 Form 10-K, and first
quarter 2006 Form 10-Q, together with all other documents required to be filed
pursuant to the Securities Act or the Exchange Act.

“Leverage Ratio” shall mean, with respect to any period, the ratio of (i) the
sum of all Indebtedness of the Parent and its Subsidiaries outstanding as of the
end of such period to (ii) EBITDA for such period.

"Lien" shall mean any lien (statutory or other), pledge, mortgage, deed of
trust, assignment, deposit arrangement, priority, security interest, or other
charge or encumbrance or other preferential arrangement of any kind or nature
whatsoever (including the interest of a lessor under a Capitalized Lease having
substantially the same economic effect), any conditional sale or other title
retention agreement, any lease in the nature thereof and the filing or existence
of any financing statement or other similar form of notice under the laws of any
jurisdiction or any security agreement authorizing any Person to file such a
financing statement, whether arising by contract, operation of law, or
otherwise.

"Losses" shall have the meaning specified in Section 8.2(a).

"Majority in Interest" shall mean, at any time, the Holders who hold a majority
of the outstanding principal balance of all Notes in the aggregate at such time,
or, if the Notes are no

 

14

 

--------------------------------------------------------------------------------



longer outstanding, the holders of a majority of the outstanding Warrant and
rights to purchase the Warrant Shares pursuant to the Warrant, at such time.

"Margin Regulations" shall mean Regulations T, U and X of the Federal Reserve
Board, as amended from time to time.

"Margin Stock" shall mean "margin stock" as defined in the Margin Regulations.

"Material Adverse Effect" or "Material Adverse Change" shall mean any event,
matter, condition or circumstance which (i) has or would reasonably be expected
to have a material adverse effect on or material adverse change in, as the case
may be, the business, assets, condition (financial or otherwise), results of
operations, properties (whether real, personal or otherwise), operations,
profitability or prospects of (A) any of BSG, BSI, Butler Telecom and Butler
Services, individually, or (B) the Company Parties and their Subsidiaries taken
as a whole, (ii) would materially impair the ability of any Company Party to
perform or observe its obligations under this Agreement, the Notes, the Warrant,
any other Investment Document to which it is a party or the Bank Credit
Documents or the GMAC Credit Documents; or (iii) affects the legality, binding
effect, validity or enforceability of this Agreement, the Notes, or any other
Investment Document or the perfection or priority of any Lien granted to the
Purchaser under any Collateral Document.

"Material Contracts" shall have the meaning specified in Section 3.13.

"Monthly Reporting Package" shall have the meaning specified in Section 9.3(b).

“Mortgages” shall mean, individually and collectively, one or more mortgages,
deeds of trust, or deeds to secure debt, executed and delivered by the Company
in favor of Purchaser, in form and substance satisfactory to Purchaser, that
encumber the Real Property.

"Nasdaq" shall mean the Nasdaq National Market System or The Nasdaq SmallCap
Market, as the case may be, or any successor reporting system thereof.

"Net Income (Loss)" shall mean, for any period, net income (loss) after Taxes of
the Parent and its Subsidiaries on a consolidated basis for such period taken as
a single accounting period, all computed in accordance with GAAP.

"Notes" shall mean the Notes as set forth in Section 2.1 and shall include any
other notes issued, jointly and severally, by the Companies in favor of the
Purchaser, and shall also include, where applicable, any additional note or
notes issued by the Company Parties in connection with any Assignments.

"Obligations" shall mean any and all present and future loans, advances,
Indebtedness, claims, guarantees, liabilities or obligations (monetary and
non-monetary) of the Company Parties, or of any other Person for or on behalf of
the Company Parties, owing to the Purchaser, Levine Leichtman Capital Partners,
Inc., or any of their Affiliates, or owing to any Indemnified Party under
Section 8.2, of whatever nature, character or description, the payment and
performance of which is provided for or arises under or in connection with this
Agreement, the Notes, the Warrant, the Guaranties, the Investor Rights
Agreement, the Collateral Documents,

 

15

 

--------------------------------------------------------------------------------



the Registration Rights Agreement and any other Investment Document, any and all
agreements, instruments or other documents heretofore or hereafter executed or
delivered in connection with any of the foregoing, in each case whether due or
not due, direct or indirect, joint and/or several, absolute or contingent,
voluntary or involuntary, liquidated or unliquidated, determined or
undetermined, now or hereafter existing, amended, renewed, extended, exchanged,
restated, refinanced, refunded or restructured, whether or not from time to time
decreased or extinguished and later increased, created or incurred, whether for
principal, interest, premiums, fees, costs, expenses (including attorneys' fees)
or other amounts incurred for administration, collection, enforcement or
otherwise, whether or not arising after the commencement of any proceeding under
the Bankruptcy Laws (including post-petition interest) and whether or not
allowed or allowable as a claim in any such proceeding, and whether or not
recovery of any such obligation or liability may be barred by any statute of
limitations or such Indebtedness, claim, liability or obligation may otherwise
be unenforceable.

"Operating Licenses" shall mean, collectively, all licenses, franchises,
permits, consents, approvals, registrations, certificates and authorizations of
all Governmental Authorities necessary or advisable to the conduct of the
businesses of the Company Parties.

"Organizational Documents" shall mean, with respect to any Person, the articles
of incorporation, certificate of incorporation, articles of formation, bylaws,
regulations, operating agreement, partnership agreement and similar governing
documents of such Person.

"Other Debt Document" shall mean any agreement, instrument or other document
evidencing or governing any Indebtedness of any Company Party (other than
Indebtedness under the Notes and the other Obligations), including the Bank
Credit Documents and the GMAC Credit Documents.

"Parent" shall have the meaning specified in the preamble.

"Participant" shall have the meaning set forth in Section 13.5(c).

"Participation" shall have the meaning set forth in Section 13.5(c).

"PBGC" shall mean the Pension Benefit Guaranty Corporation, as defined in Title
IV of ERISA.

“Permitted Asset Sales” shall mean the sale of Butler Fleet or Butler Technical
Group, each a division of Butler Services, so long as (A) such sale occurs after
the first day after the first anniversary of the Final Closing Date, (B) all
proceeds of such sale are applied to prepay the outstanding principal balance of
the Notes on the date such sale is consummated, (C) Purchaser has received 30
days prior written notice of such Sale and such documentation with respect
thereto as may be requested by Purchaser, in form and substance satisfactory to
Purchaser, (D) Parent has provided to Purchaser, in form and substance
satisfactory to Purchaser, updated Annual Financial Projections giving effect to
such sale and such other financial information, together with a certificate
executed by Parent’s Chief Financial Officer as to such financial information,
as Purchaser may request, (E) Purchaser shall have revised the financial
covenants contained in this Agreement based on such updated Annual Financial
Projections using the same methodology as was employed in formulating such
financial covenants as of the Final Closing

 

16

 

--------------------------------------------------------------------------------



Date and received evidence of the Companies’ pro forma compliance therewith, (F)
the Parent has provided to Purchaser, in form and substance satisfactory to
Purchaser, a certificate executed by Parent’s Chief Financial Officer certifying
that the Leverage Ratio prior to such sale shall not be greater than the
Leverage Ratio after giving pro forma effect to such sale, together with any
supporting financial information as may be reasonably required by the Purchaser,
and (G) after giving pro forma effect to such sale, no Default or Event of
Default shall have occurred and be continuing.

“Permitted Business Combinations” shall mean (a) the sale of all or
substantially all the assets of a Company Party or the Subsidiary of a Company
Party to another Company Party, (b) the sale of all the Capital Stock of a
Company Party or the Subsidiary of a Company Party to another Company Party or
(c) the merger of a Company Party or the Subsidiary of a Company Party with and
into another Company Party in which such Company Party is the surviving entity,
so long as (i) no Default or Event of Default has occurred and is continuing or
would result therefrom, (ii) such sale or merger, as the case may be, is
completed upon terms and conditions reasonably satisfactory to Purchaser, (iii)
the documents related thereto are in form and substance reasonably satisfactory
to Purchaser, and (iv) such sale or merger is not materially disadvantageous to
the Purchaser, as reasonably determined by Purchaser.

"Permitted Investments" shall mean any one or more of the following:

(i)            any direct obligations of the United States of America (including
obligations issued or held in book entry form on the books of the Department of
the Treasury of the United States of America) or obligations the timely payment
of the principal of and interest on which are fully guaranteed by the United
States of America, all of which mature within three (3) months from the date of
acquisition thereof; or

(ii)           any interest bearing demand or time deposits or certificates of
deposit that mature no more than sixty (60) days from the date of creation
thereof and that are either (a) insured by the Federal Deposit Insurance
Corporation or (b) held in any United States commercial bank having general
obligations rated at least "AA" or equivalent by Standard & Poor's Rating Group
Corporation or Moody's Investors Service, Inc. and having capital and surplus of
at least $500,000,000 or the equivalent.

"Permitted Liens" shall mean:

(i)            judgment and attachment Liens in connection with (a) judgments
that do not constitute an Event of Default so long as the judgment creditor has
not succeeded in the foreclosure thereof, reserves have been established to the
extent required by GAAP as in effect at such time and such judgment does not
pose a material risk of loss or forfeiture to any material properties or assets
of any Company Party and (b) litigation and legal proceedings that are being
contested in good faith by appropriate proceedings so long as such litigation or
legal proceedings do not pose a material risk of loss or forfeiture to any
material properties or assets of any Company Party, reserves have been
established to the extent required by GAAP as in effect at such time;

 

17

 

--------------------------------------------------------------------------------



(ii)           Liens for Taxes, assessments or other governmental charges or
levies on property of the Company Parties if the same shall not at the time be
delinquent or thereafter can be paid without penalty, or are being contested in
good faith by appropriate proceedings;

(iii)          pledges or deposits by any Company Party under worker's
compensation laws, unemployment insurance laws or similar legislation;

(iv)          Liens on the property of any Company Party incurred in the
ordinary course of business to secure performance of obligations with respect to
statutory or regulatory requirements, performance or return-of-money bonds,
surety or indemnity bonds or other obligations of like nature and incurred in a
manner consistent with industry practice, in each case which are not incurred in
connection with the borrowing of money, the obtaining of advances or credit or
the payment of the deferred purchase price of property;

(v)           Liens imposed by operation of law, such as carriers',
warehousemen's, mechanics', materialmen's, repairmen's, landlord's or other like
Liens, on property of any Company Party with an aggregate fair market value of
no more than $100,000 in the aggregate arising in the ordinary course of
business and securing payment of obligations which are not more than sixty (60)
days' past due or are being contested in good faith by appropriate proceedings
and, if required by GAAP, are appropriately reserved for on the books of the
Company Parties; and

(vi)          utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character.

provided, however, that each of the Liens described in the foregoing clauses
(i) through (vi) inclusive shall only constitute a Permitted Lien so long as
such Liens do not materially interfere with the conduct of the business of the
Company Parties or their Subsidiaries, individually or taken as a whole, or
create a Material Adverse Change.

“Permitted Trade Payables” shall mean, with respect to any Company Party, (a)
for the period commencing as of the date hereof and ending on the date that is
thirty (30) days after the Final Closing, all trade accounts payable arising in
the ordinary course of business of any Company Party, and (b) at all other
times, (i) trade accounts payable that remain unpaid more than one hundred
twenty-one (121) days past their due dates so long as such trade accounts
payable are being diligently contested by the applicable Company Party in good
faith, (ii) trade accounts payable that remain unpaid sixty (60) days past their
due dates but not later than one hundred twenty (120) days past their due dates
so long as such trade accounts payable are (y) being diligently contested by the
applicable Company Party in good faith or (z) not in excess of $100,000 in the
aggregate, and (iii) trade accounts payable that remain unpaid for less than
sixty (60) days past their due dates.

 

18

 

--------------------------------------------------------------------------------



"Person" shall mean any individual, trustee, sole proprietorship, partnership
(general or limited), joint venture, trust, unincorporated organization,
association, corporation, limited liability company, limited liability
partnership and other entity or any Governmental Authority.

"Personal Guaranty" shall mean a Personal Guaranty, dated the date hereof, made
by Edward M. Kopko in favor of the Purchaser, in form and substance satisfactory
to the Purchaser, as amended from time to time.

"Pledged Interests" shall have the meaning specified in the Security Agreement.

"Pro Forma Closing Balance Sheet" shall have the meaning specified in
Section 3.10(c).

"Purchase Price" shall have the meaning specified in Section 2.3.

"Purchaser" shall have the meaning set forth in the preamble.

"Real Property" shall mean any and all real property now or hereafter owned,
leased or operated by the Company Parties.

"Registration Rights Agreement" shall mean the Registration Rights Agreement
dated as of the Initial Closing Date, in substantially the form attached as
Exhibit A to the Investor Rights Agreement, to be entered into by the Purchaser
and the Parent pursuant to the Investor Rights Agreement.

"Release" shall mean any release (whether threatened or actual), migration,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, seeping, leaching, dumping or disposing into the environment or the
workplace of any Hazardous Materials, and otherwise as defined in any
Environmental Laws.

"Remedial Work" shall have the meaning specified in Section 9.13(c).

“Restated SEC Documents” shall mean the Company SEC Documents relating to
Parent’s fiscal year 2004 Form 10-K, first quarter 2005 Form 10-Q and second
quarter 2005 Form 10-Q, together with all other documents required to be filed
pursuant to the Securities Act or the Exchange Act.

"Restricted Payment" shall mean any one or more of the following:

(i)            any dividend or other distribution (whether made in cash,
securities or other property), whether direct or indirect, declared or paid on
account of or with respect to any Capital Stock or other securities of any
Company Party now or hereafter outstanding;

(ii)           any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Capital Stock of any Company Party now or hereafter outstanding;

 

19

 

--------------------------------------------------------------------------------



(iii)          any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, or any redemption,
purchase or other acquisition for value, retirement, defeasance, sinking fund or
similar payment with respect to, any Indebtedness of any Company Party, except
for regularly scheduled or otherwise required or permitted payments or
redemptions or defeasance of the (A) Obligations or (B) Indebtedness arising
under the Bank Credit Documents and the GMAC Credit Documents;

(iv)          notwithstanding clause (iii), any payment made in violation of the
written subordination terms of any Indebtedness permitted under Section 10.1;

(v)           any management, consulting or similar fees or any other payments
of any kind payable by any Company Party to any other Company Party or any
Affiliate of any Company Party; and

(vi)          any Investment (other than Permitted Investments or Investments
permitted under Section 10.3) in any Person.

"Securities" shall mean, collectively, (i) the Notes to be issued and sold by
the Companies to the Purchaser and (ii) the Warrant to be issued and sold by the
Parent to the Purchaser, in each case as provided in this Agreement.

"Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, all as the same shall be in effect
at the time.

"Security Agreement" shall mean a Security Agreement dated as of the Final
Closing Date, in form and substance satisfactory to the Purchaser, made by the
Company Parties in favor of the Purchaser, as amended from time to time.

"Site" shall mean any real property previously, currently or hereafter owned,
leased or operated directly or indirectly by the Company Parties or any
Subsidiary.

"Solvent" shall mean, with respect to any Person, that on the date of
determination: (i) the present fair saleable value of the assets (i.e., the
price a buyer is willing to pay for such asset in an arms-length transaction) of
such Person will exceed the amount that will be required to pay the probable
liability on the existing debts (whether matured or unmatured, liquidated or
unliquidated, absolute, fixed or contingent) of such Person as they become
absolute and matured; (ii) the sum of the debts (whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent) of such Person will
not exceed all of the property of such Person at a fair valuation; (iii) the
assets of such Person do not constitute unreasonably small capital for such
Person to carry on its businesses as now conducted or proposed to be conducted;
and (iv) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature. For purposes of the preceding sentence, the amount
of contingent obligations outstanding at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that are reasonably expected to become an actual or
matured liability.

“Subordinated Notes” shall have the meaning specified in Section 2.1.

 

20

 

--------------------------------------------------------------------------------



"Subsidiary" and "Subsidiaries" shall mean, with respect to any specified
Person, any other Person of which more than fifty percent (50%) of the total
voting power of Capital Stock entitled to vote (without regard to the occurrence
of any contingency) in the election of directors (or other Persons performing
similar functions) are at the time directly or indirectly owned by such
specified Person. In addition, unless otherwise indicated, when used herein, the
term "Subsidiary" refers to any Subsidiary of any Company or any other Company
Party, whether direct or indirect.

"Tax" shall mean any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental, windfall
profit, customs, vehicle, airplane, boat, vessel or other title or registration,
capital stock, franchise, employees' income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any governmental body or
payable under any tax-sharing agreement or any other contract.

“Term B Notes” shall have the meaning specified in Section 2.1.

"Termination Event" shall mean (i) a Company Party, any Benefit Plan or any
fiduciary (within the meaning of Section 3(21) of ERISA) of a Benefit Plan being
named as a defendant in a lawsuit filed under ERISA; (ii) the Internal Revenue
Service giving notice that it intends to revoke the tax-qualified status of any
Benefit Plan; (iii) the occurrence of a "Reportable Event" described in
Section 4043 of ERISA with respect to a Benefit Plan, regardless of whether the
PBGC has waived the notice requirements with respect to such event in its
regulations; (iv) the imposition of liability (whether absolute or contingent)
as a result of a complete or partial withdrawal from a multiemployer plan;
(v) the filing of a notice to terminate a Benefit Plan in a distress termination
under Section 4041(c) of ERISA; (vi) the institution of proceedings by the PBGC
to terminate a Benefit Plan or to appoint a trustee pursuant to Section 4042 of
ERISA, or the occurrence of any event or set of circumstances that might
reasonably constitute grounds for the PBGC to do either; (vii) the restoration
of a plan by the PBGC pursuant to Section 4047 of ERISA; or (viii) a Company
Party's withdrawal from a single-employer plan during the plan year in which it
is a substantial employer pursuant to Section 4063 of ERISA.

"Third Party Intellectual Property Rights" shall have the meaning specified in
Section 3.26(a).

"UCC" shall mean the Uniform Commercial Code, as adopted and in force in the
State of California as from time to time in effect, and the Uniform Commercial
Code of any other jurisdiction as required under Division 9103 of the California
Commercial Code.

“Unaudited Financial Statements” shall mean unaudited financial statements, on a
Consolidated and Consolidating basis, of the Company Parties consisting of a
balance sheet as of May 31, 2006, and a statement of operations and cash flows
for the five (5) month period ended May 31, 2006.

 

21

 

--------------------------------------------------------------------------------



“Unsecured Notes” shall have the meaning specified in Section 2.1.

"Voting Stock" shall mean, with respect to any Person, all classes of Capital
Stock of such Person then outstanding and normally entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof.

"Warrant" shall have the meaning specified in Section 2.2.

"Warrant Shares" shall have the meaning specified in the Warrant.

“Weekly Report” shall have the meaning set forth in Section 9.3(c).

1.2           Accounting Terms and Computations. For purposes of this Agreement
and any other Investment Document, (a) all accounting terms used in this
Agreement that are not expressly defined herein have the meanings given to them
under GAAP, (b) all computations made pursuant to this Agreement or any other
Investment Document shall be made in accordance with GAAP, (c) all financial
statements and other financial information to be delivered by any Company Party
hereunder or under any other Investment Document shall be prepared in accordance
with GAAP, except that any interim financial statements or other financial
information which are unaudited may be subject to year-end audit adjustments and
may omit footnotes and (d) after the Initial Closing, all computations,
financial statements and other financial information of the Company Parties
hereunder shall be determined on a consolidated basis in accordance with GAAP.
In the event that any Accounting Change (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, the Companies and the Purchaser agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Companies' financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the necessary parties thereto, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. The term "Accounting Changes" shall refer
to changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
Commission.

1.3           Covenants. To the extent that this Agreement contains any
covenants or agreements of any Company Party not a signatory hereto, the
Companies shall be responsible for causing such Company Party to perform, comply
with and observe such covenants and agreements. If a particular action,
condition or covenant as set forth in the Investment Documents is not permitted
pursuant to the terms of the Bank Credit Documents, such covenant or condition
shall be deemed to also be prohibited by the terms of the Investment Documents.

1.4           Captions; Construction and Interpretation. The headings in this
Agreement and any other Investment Document are for convenience of reference
only, do not constitute a part of this Agreement or such other Investment
Document and are not to be considered in construing or interpreting this
Agreement or such other Investment Document. All

 

22

 

--------------------------------------------------------------------------------



section, preamble, recital, exhibit, schedule, disclosure schedule, annex,
clause and party references contained in this Agreement or any other Investment
Document are to this Agreement or such other Investment Document unless
otherwise stated. Unless the context of this Agreement or any other Investment
Document clearly requires otherwise, the use of the word "including" is not
limiting and the use of the word "or" has the inclusive meaning represented by
the phrase "and/or." References in this Agreement or any other Investment
Document to any agreement or other document "as amended" or "as amended from
time to time," or amendments of any agreement or document, shall include any
amendments, supplements, restatements, replacements, renewals, refinancings or
other modifications thereto. References to laws, statutes or regulations are to
be construed as including all statutory and regulatory provisions promulgated
under, consolidating, amending, supplementing, interpreting, or replacing the
statute or regulation referred to. Wherever required by the context of this
Agreement or any other Investment Document, the masculine, feminine and neuter
gender shall each include the other. No party, nor its counsel, shall be deemed
the drafter of this Agreement or any other Investment Document for purposes of
construing the provisions hereof or thereof. Accordingly, all provisions of this
Agreement and each other Investment Document shall be construed in accordance
with their fair meaning, and not strictly for or against any party. This
Agreement and each other Investment Document has been negotiated by, and entered
into between or among, persons that are sophisticated and knowledgeable in
business matters. Accordingly, any rule of law or legal decision that would,
notwithstanding any of the foregoing provisions, require interpretation of this
Agreement or any other Investment Document against the party deemed the drafter
thereof shall not be applicable and is irrevocably and unconditionally waived.
Any reference herein to a "shareholder" or “stockholder” with regard to any
Company Party, shall mean and refer to a “member” if such Company Party is a
limited liability company, or a “limited partner” if such Company Party is a
limited partnership and any reference herein to an "officer" or a "director" of
any Company Party shall mean and refer to the equivalent position at a limited
liability company or limited partnership which is a Company Party.

1.5           Determinations. Any determination involving a numeric or
mathematical calculation contemplated by this Agreement or any other Investment
Document that is made by the Purchaser shall be final and conclusive and binding
upon the Company Parties in the absence of manifest error. Any other
determination contemplated by this Agreement or any other Investment Document
that is made by the Purchaser shall be prima facie evidence of the correctness
of such determination.

1.6           Definition of Knowledge. The term "knowledge of the Company
Parties," when used in this Agreement or any other Investment Document with
respect to any Company Party, and references to the awareness of a Company
Party, shall mean the actual knowledge or awareness of each Designated Officer
of such Company Party and the knowledge or awareness that each such Person would
have obtained after reasonable due diligence or inquiry in light of the
circumstances.

 

 

23

 

--------------------------------------------------------------------------------



 

2.

PURCHASE AND SALE OF THE SECURITIES.

 

2.1

Authorization of Notes.

(a)           Prior to the Initial Closing, the Companies shall have authorized
the issuance and sale to the Purchaser of the Unsecured Notes Due 2006 in the
principal face amount of $2,500,000, in substantially the form of Exhibit A (as
the same may be amended from time to time, the "Unsecured Notes" ).

(b)           Prior to the Initial Closing, the Companies shall have authorized
the issuance and sale to the Purchaser of (a) the Secured Senior Term B Notes
Due 2011 in the principal face amount of $10,000,000, in substantially the form
of Exhibit B (as the same may be amended from time to time, the "Term B Notes" )
and (b) a Secured Senior Subordinated Notes Due 2011 in the principal face
amount of $25,000,000, in substantially the form of Exhibit C (as the same may
be amended from time to time, the "Subordinated Notes" and, collectively with
the Unsecured Notes and the Term B Notes, the "Notes").

2.2           Authorization of Warrant. Prior to the Initial Closing, the Parent
shall have authorized the issuance and sale to the Purchaser of Warrant to
Purchase 1,041,254 Shares of Common Stock (which number of shares shall
represent immediately following the Initial Closing not less than six and one
quarter percent (6.25%) of the Common Stock of the Parent on a Fully Diluted
Basis), in substantially the form of Exhibit D (as the same may be amended from
time to time, the "Warrant" ). The payment and performance of the Notes, the
Warrant and all other Obligations shall be secured by the Collateral and
guarantied under the Guaranties.

2.3           Purchase of the Securities; Purchase Price. On the terms and
subject to the conditions contained herein and in the other Investment
Documents, and in reliance upon the representations, warranties, covenants and
agreements contained herein, at the Initial Closing, the Companies and the
Parent, as applicable, shall issue, sell and deliver to the Purchaser the
Unsecured Notes and the Warrant, and at the Final Closing, the Companies shall
issue, sell and deliver to the Purchaser the Term B Notes and the Subordinated
Notes. The aggregate purchase price to be paid by the Purchaser for the Term B
Notes and the Subordinated Notes shall be $35,000,000 payable as provided in
Section 2.4. The aggregate purchase price to be paid by the Purchaser for the
Unsecured Notes and the Warrant (the "Purchase Price") shall be $2,500,000,
consisting of a purchase price for the Unsecured Notes of $1,960,000 and a
purchase price for the Warrant of $540,000, in each case payable as provided in
Section 2.4. The Companies and the Purchaser agree that, for purposes of
Section 1271 et seq. of the Code, the original issue price of the Unsecured
Notes will be 78.4% of their principal face amounts, and that this agreement is
intended to constitute an agreement as to the issue prices of the Unsecured
Notes and the Warrant for all federal, state and local income Tax purposes.

 

2.4

Closing.

(a)           The closing of the purchase and sale of the Unsecured Notes and
the Warrant under this Agreement (the "Initial Closing") shall take place at the
offices of Bingham McCutchen LLP, 355 South Grand Avenue, Suite 4400, Los
Angeles, California 90071, as soon as practicable following the satisfaction or
waiver of the conditions precedent set

 

24

 

--------------------------------------------------------------------------------



forth in Section 6.1 and Section 7 (such date being referred to as the "Initial
Closing Date"). At the Initial Closing, the Companies and the Parent, as
applicable, shall deliver to the Purchaser the Unsecured Notes and the Warrant,
each duly executed by the Companies and the Parent, as applicable, in each case
against payment of the Purchase Price therefor (net of amounts permitted to be
withheld pursuant to Sections 6.1(c) and 8.5) to the Companies by wire transfer
to a bank account or accounts as the Companies may request in writing pursuant
to a disbursement letter duly executed by the Companies (the “Initial
Disbursement Letter”).

(b)           The closing of the purchase and sale of the Term B Notes, and the
Subordinated Notes under this Agreement (the "Final Closing") shall take place
at the offices of Bingham McCutchen LLP, 355 South Grand Avenue, Suite 4400, Los
Angeles, California 90071, as soon as practicable following the satisfaction or
waiver of the conditions precedent set forth in Section 6.2 and Section 7 (such
date being referred to as the "Final Closing Date"). At the Final Closing, the
Companies and the Parent, as applicable, shall deliver to the Purchaser the Term
B Notes and the Subordinated Notes, each duly executed by the Companies, in each
case against payment of the purchase price therefor (net of amounts permitted to
be withheld pursuant to Sections 6.2(c) and 8.5) to the Companies by wire
transfer to a bank account or accounts as the Companies may request in writing
pursuant to a disbursement letter duly executed by the Companies (the “Final
Disbursement Letter”).

2.5           Use of Proceeds. The Companies shall use the gross proceeds from
the issuance and sale of the Securities as contemplated hereunder solely for the
purposes of (a) repaying certain existing indebtedness of the Company Parties,
(b) funding the working capital of the Company Parties and (iii) paying the fees
and expenses associated with the transactions contemplated by this Agreement.

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY. In connection with
the following representations and warranties, the Company Parties have delivered
to the Purchaser (or has caused the delivery to the Purchaser of) disclosure
schedules (the "Disclosure Schedules") arranged in numbered parts corresponding
to the section numbers in this Agreement of the following representations and
warranties. The information disclosed in any particular Disclosure Schedule
shall be deemed to relate to and to qualify only the particular representation
or warranty set forth in the corresponding numbered section in this Agreement
and shall not be deemed to relate to or to qualify any other representation or
warranty. To induce the Purchaser to purchase the Securities under this
Agreement, the Company Parties hereby jointly and severally represent and
warrant to the Purchaser that, except as expressly set forth in the respective
Disclosure Schedules:

3.1           Organization and Qualification. As of the Initial Closing Date,
each Company Party is a corporation duly organized, validly existing and (other
than AAC Corp., a Delaware corporation, Sylvan Insurance Co., Ltd., a company
organized under the laws of Bermuda, and Data Performance, Inc., a New Jersey
corporation) in good standing under the laws of its state of incorporation. As
of the Final Closing Date, each Company Party is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation. Each Company Party has all requisite power and authority, and all
Operating Licenses, necessary to own or lease and operate its properties and
assets and to carry on its business as now conducted and as proposed to be
conducted, and is duly qualified or licensed to

 

25

 

--------------------------------------------------------------------------------



do business in each jurisdiction in which the character of the properties or
assets owned, leased or operated by it or the nature of the activities conducted
makes such qualification or licensing necessary, except where the failure to be
so qualified or licensed could not reasonably be expected to result in a
Material Adverse Effect.

3.2           Corporate or Other Power. Each Company Party has the requisite
power and authority to execute, deliver, carry out and perform its obligations
under this Agreement and each other Investment Documents to which it is a party,
including the power and authority to issue, sell and deliver the Securities to
be issued and sold by it to the Purchaser hereunder.

3.3           Authorization; Binding Obligations. The execution, delivery and
performance of this Agreement and each other Investment Document to which each
Company Party is a party, the issuance, sale and delivery by the Companies and
the Parent, as applicable, of the Securities, the issuance of the Guaranties,
the grant of the Liens under the Collateral Documents, the Bank Credit Documents
and the consummation of the other transactions contemplated hereby and thereby,
have been duly authorized by all requisite action on the part of such Company
Party, as applicable, and by the stockholders, board of directors and officers
of each entity, as applicable. This Agreement has been duly executed and
delivered by the Company Parties and, at the Initial Closing, the Unsecured
Notes, the Warrant and each of the other Investment Documents will be, and as of
the Final Closing, the Term B Notes, the Subordinated Notes and each of the
other Investment Documents will be, duly executed and delivered by each Company
Party that is a party thereto. This Agreement is, and at the Initial Closing the
Unsecured Notes, the Warrant and the other Investment document will be, and at
the Final Closing, each of the Term B Notes, the Subordinated Notes and the
other Investment Documents will be, a legal, valid and binding obligation of
each Company Party that is a party thereto, enforceable against such Company
Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
conveyance or similar laws relating to or limiting creditors' rights generally
or by equitable principles relating to enforceability, and except as rights of
indemnity or contribution may be limited by federal or state securities laws or
the public policy underlying such laws.

 

3.4

Subsidiaries.

(a)            Schedule 3.4 sets forth a true, complete and correct list of all
direct and indirect Subsidiaries of each Company Party, setting forth, as to
each such Subsidiary, its name, its state or other jurisdiction of organization,
the address of its principal executive offices, its federal and state tax
identification numbers, its stockholders (except that with respect to the
Parent, its stockholders of 5% or more the outstanding Capital Stock of the
Parent) and all states and other jurisdictions in which each such Subsidiary is
duly qualified or licensed to conduct business as a foreign corporation or other
entity. Except for Butler India, Butler Realty and Butler International
Charitable Foundation Corp., a New Jersey corporation, each such Subsidiary is a
Company Party. Except as set forth on Schedule 3.4, no Company Party owns,
directly or indirectly, any Capital Stock of any other Person and all Capital
Stock of each Subsidiary is owned by a Company Party.

(b)           Butler India is an entity of the type indicated on Schedule 3.4,
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization

 

26

 

--------------------------------------------------------------------------------



and has all requisite power and authority, and all Operating Licenses, necessary
to own or lease and operate its properties and assets and to carry on its
business as now conducted and as proposed to be conducted.

(c)           Butler India is duly qualified or licensed to do business in good
standing in each jurisdiction in which the character of the properties or assets
owned, leased or operated by such Subsidiary or the nature of the activities
conducted makes such qualification or licensing necessary, except where the
failure to be so qualified or licensed could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.

 

3.5

Conflict with Other Instruments; Existing Defaults; Ranking .

(a)           The execution, delivery and performance by the Company Parties of
this Agreement and each other Investment Document (including the issuance, sale
and delivery by the Companies and the Parent, as applicable, of the Notes and
the Warrant, the issuance of the Guaranties and the grant of the Liens under the
Collateral Documents), each Bank Credit Document to which any Company Party is a
party and the consummation of the other transactions contemplated hereby and
thereby do not and will not violate, or cause a default under, or give rise to a
right of termination under, (i) the Organizational Documents of any Company
Party or Subsidiary, as applicable, (ii) any Material Contract or (iii) any
Applicable Laws.

(b)           No Company Party is (i) in default, breach or violation of its
Organizational Documents, as in effect as of the date hereof, as applicable, or
(ii) in default, breach or violation of (A) any Material Contract, except for
the GECC Credit Documents as disclosed to the Purchaser or (B) any Applicable
Laws. Without limiting the generality of the foregoing, there does not exist any
"default" or "event of default" (in each case as defined in any Other Debt
Document) or any default under any other credit or financing agreement to which
any Company Party is a party or by which any of its properties or assets are
bound, except for the GECC Credit Documents as disclosed to the Purchaser.

(c)           There are no contractual or other restrictions or limitations
which prohibit the issuance and sale by any Company Party of the Securities to
be issued and sold by it hereunder or the issuance of the Guaranties, prohibit
or restrict any merger, sale of assets or other event which could cause a Change
in Control, or otherwise prohibit any other financings by any Company Party,
including any public or private debt or equity financings.

(d)           Payment of (i) all principal of, premium, if any, and interest on
the Term B Notes and Guarantied Obligations related thereto shall rank senior to
or pari passu with all present and future other Indebtedness and obligations of
the Company Parties, and, other than the Indebtedness under the Bank Credit
Documents, there is no present and future other Indebtedness or other
obligations of the Company Parties that ranks pari passu with the Term B Notes
or such Guarantied Obligations; and (ii) all principal of, premium, if any, and
interest on the Subordinated Notes, Guarantied Obligations related thereto and
of all other Obligations (other than the Term B Notes) shall rank senior to or
pari passu with all present and future other Indebtedness and obligations of the
Company Parties other than the Indebtedness under the Bank Credit Documents,
and, other than the Indebtedness under the Bank Credit Documents, there is

 

27

 

--------------------------------------------------------------------------------



no present and future other Indebtedness or other obligations of the Company
Parties that ranks senior to the Obligations or such Guarantied Obligations.

3.6           Governmental and Other Third Party Consents. No Company Party is
required to obtain any Consent from, or is required to make any declaration or
filing with, any Governmental Authority or any other Person in connection with
the execution, delivery and performance of this Agreement or any other
Investment Document, including the issuance, sale and delivery of the Notes and
the Warrant by the Companies and the Parent, as applicable, the issuance of the
Guaranties and the grant of the Liens under the Collateral Documents, or the
Bank Credit Documents, or for the purpose of maintaining in full force and
effect any Operating Licenses. All Consents required to be obtained or made in
connection with the execution, delivery and performance of this Agreement, any
other Investment Document or any Bank Credit Document will at the Initial
Closing be in full force and effect. The time within which any administrative or
judicial appeal, reconsideration, rehearing or other review of any such Consent
of any Governmental Authority may be taken or instituted has lapsed, and no such
appeal, reconsideration or rehearing or other review has been taken or
instituted.

3.7           Capitalization. Schedule 3.7 sets forth a true, correct and
complete description of the authorized and issued outstanding Capital Stock of
each Company Party, including the holders thereof, except that for the holders
of the outstanding Capital Stock of the Parent, Schedule 3.7 sets forth a true,
correct list of the holders of 5% or more the outstanding Capital Stock of the
Parent. All of such issued and outstanding shares of Capital Stock have been
duly authorized and are validly issued, fully paid and non-assessable, and are
free and clear of any Liens and other restrictions (including any restrictions
on the right to vote, sell or otherwise dispose of such Capital Stock) and of
any preemptive or other similar rights to subscribe for or to purchase any such
Capital Stock except as set forth on Schedule 3.7 . Except as set forth on
Schedule 3.7 (which Schedule sets forth a true, correct and complete description
of, with respect to each security, the title, the name of the holder or Person,
as applicable, the name of, and units of or percentage interest (on a Fully
Diluted Basis) in, the Company Parties underlying such security, the exercise
price, and the expiration date if applicable), as of the date hereof, there are:
(i) no outstanding Equity Rights of any Company Party; (ii) other than the
Investor Rights Agreement (A) no voting trusts or other agreements or
undertakings to which any Company is a party or otherwise bound with respect to
the voting of the Capital Stock of any Company Party, and (B) to the knowledge
of the Companies, no other voting trusts or other agreements or undertakings
with respect to the voting of the Capital Stock of any Company Party;
(iii) other than as set forth in the Knott Settlement, no obligations or rights
(whether fixed or contingent) on the part of any Company Party or Subsidiary,
any of its directors or officers, or any other Person to purchase, repurchase,
redeem or "put" any outstanding shares of the Capital Stock of any Company Party
or Equity Rights of any Company Party; and (iv) no agreements to which any
Company Party, any of their directors or officers, or any other Person is a
party granting any other Person any rights of first offer or first refusal,
registration rights or "drag along," "tag along" or similar rights with respect
to any transfer of any Capital Stock or Equity Rights of any Company Party,
except as set forth in the Investment Documents. All outstanding shares of
Capital Stock and Equity Rights of each Company Party have been issued have been
issued and offered in compliance with all applicable federal and state
securities laws. Except as set forth on Schedule 3.7, no additional shares of
Capital Stock of any Company Party will become issuable to any Person pursuant
to any "anti-dilution" provisions of any such issued and

 

28

 

--------------------------------------------------------------------------------



outstanding securities of such Company Party on account of the issuance of the
Securities, the exercise of the Warrant or the application of the
"anti-dilution" provisions contained in the Warrant. The shares of Common Stock
issuable upon exercise of the Warrant constitute not less than 6.25% of the
total Common Stock of the Parent on a Fully Diluted Basis, not including
adjustments to such percentage pursuant to the terms of the Warrant.

3.8           Validity and Issuance of Warrant Shares. The Warrant Shares have
been duly authorized, reserved and, when issued, delivered and paid for pursuant
to the terms of the Warrant, will be duly and validly issued, fully paid and
non-assessable and free of restrictions on transfer other than the restrictions
under the Investor Rights Agreement and applicable federal and state securities
laws.

 

3.9

Company SEC Documents.

(a)           Except for the Late SEC Documents, each Company Party has filed
with the Commission all Company SEC Documents which were required to be filed by
it with the Commission. Schedule 3.9 sets forth a true, complete and correct
list of all Company SEC Documents filed by any Company Party since May 15, 1995
and the respective dates on which they were filed.

(b)           Each Company SEC Document previously filed by each Company Party
complies with all applicable requirements of the Securities Act and the Exchange
Act, and, when filed with the SEC, did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Except for the Restated SEC
Documents to be filed with the Commission, the financial statements of the
Company Parties included in each Company SEC Document filed by each Company
Party complied as to form, as of the dates of its filing with the Commission,
with applicable accounting requirements and the published rules and regulations
of the Commission with respect thereto, were prepared in accordance with GAAP
(except, in the case of unaudited statements, as permitted by the Commission)
and fairly present the consolidated financial position of the Company Parties as
of the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments consistent with past practices and
consistently applied).

 

3.10

Financial Statements.

(a)           As of the Initial Closing Date, the Parent has delivered to the
Purchaser copies of the Unaudited Financial Statements and as of the Final
Closing Date, the Parent shall have delivered to the Purchaser copies of the
Audited Financial Statements. The Unaudited Financial Statements (including, in
each case, the related schedules and notes), and the Audited Financial
Statements, when delivered, fairly present the consolidated financial position
of the Company Parties and their Subsidiaries as of the respective dates of such
balance sheets and the results of operations of the Company Parties and their
Subsidiaries for the respective periods covered by such statements of
operations, shareholders' equity and changes in financial position or cash
flows, as the case may be, and have been prepared in accordance with

 

29

 

--------------------------------------------------------------------------------



GAAP (subject to normal year-end audit adjustments consistent with past
practices and consistently applied).

 

(b)           Neither any Company Party nor any of its officers, directors or
other Affiliates (i) is contemplating the filing of a petition under the
Bankruptcy Laws with respect to any Company Party or its Subsidiaries, or the
liquidation of all or any major portion of its or their assets or properties, or
(ii) is aware of any Person contemplating the filing of any petition against any
Company Party or Subsidiary under the Bankruptcy Laws. No Company Party or
Subsidiary is contemplating changing its business, as such business is being
conducted on the date hereof.

(c)           The Parent has furnished to the Purchaser, on a Consolidated and
Consolidating basis, balance sheet of the Parent and its Subsidiaries as of the
Initial Closing Date, as adjusted to give pro forma effect to the consummation
of the transactions contemplated by this Agreement as if such transactions had
occurred on such date, and as of the Final Closing date, balance sheet of the
Parent and its Subsidiaries as of the Initial Closing Date, as adjusted to give
pro forma effect to the consummation of the transactions contemplated by this
Agreement and the Bank Credit Documents as if such transactions had occurred on
such date (the "Pro Forma Closing Balance Sheet"). Schedule 3.10(c) sets forth a
true, correct and complete copy of the Pro Forma Closing Balance Sheet, together
with footnotes describing the pro forma adjustments and the assumptions
underlying the Pro Forma Closing Balance Sheet. The Pro Forma Closing Balance
Sheet fully presents the pro forma consolidated financial position of the
Company Parties as of the Initial Closing Date and the Final Closing Date, and
properly gives effect to the application of the pro forma adjustments described
therein and contemplated herein. All assumptions underlying the Pro Forma
Closing Balance Sheet were made in good faith and are reasonable under the
circumstances and neither the Company Party nor any Subsidiary is aware of any
facts or information that would lead it to believe that such pro forma
adjustments are incorrect or misleading in any respect.

 

3.11

Existing Indebtedness and Liens; Investments.

(a)            Schedule 3.11(a) sets forth a true, correct and complete list,
and describes, as of the date or dates indicated therein, as applicable:

(i)            all Indebtedness of any Company Party existing immediately prior
to the Initial Closing Date, showing, as to each Indebtedness, the payee
thereof, the total amount outstanding (by principal, interest and other amounts,
if applicable) and the maturity date;

(ii)           all Liens existing immediately prior to the Initial Closing Date
(other than Permitted Liens) in respect of any property or assets of any Company
Party, showing, as to each Lien, the name of the grantor and secured party, the
Indebtedness (as of the Final Closing Date) secured thereby, the name of the
debtor (if different from the grantor) and the assets or other property covered
by such Lien;

 

(iii)

all recorded Permitted Liens;

 

30

 

--------------------------------------------------------------------------------



(iv)         all Investments of the Company Parties and the Subsidiaries
existing immediately prior to the Initial Closing Date;

(v)           all UCC financing statements on file as of the Initial Closing
Date, naming any Company Party or Subsidiary as a debtor, showing, as to each
financing statement, the basis for the filing; and

(vi)         a trade payables aging schedule for the Companies and its
Subsidiaries as of June 28, 2006.

(b)           No Company Party has on the date hereof, or will have on the
Initial Closing Date, any Contingent Obligations, liabilities for Taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as reflected in the Pro Forma Closing Balance
Sheet.

(c)            Immediately following the Initial Closing or the Final Closing,
as the case may be, the Company Parties will not have any Indebtedness, whether
accrued, absolute, contingent or otherwise (whether individually or in the
aggregate), except for the Indebtedness set forth on Schedule 3.11(c).

(d)           As of the Final Closing Date, “Availability” under the Bank Credit
Documents, after giving effect to (i) the initial Loans (as defined in the Bank
Credit Documents) and the issuance of the Notes, (ii) the issuance or
procurement by the Bank Agent of the initial Letters of Credit and LC Guaranties
(as such terms are defined in the Bank Credit Documents) contemplated in the
Bank Credit Documents, and (iii) the closing costs and expenses incurred in
connection with the transactions contemplated in the Bank Credit Document and
the Investment Documents, will be at least $8,000,000.

3.12        Absence of Certain Changes. Since December 31, 2005, there has not
been and there is no agreement, commitment or obligation to do any of the
following:

(a)           Any transaction involving any Company Party not in the ordinary
course of business, including, without limitation, any sale of any assets or
properties (other than inventory in the ordinary course of business);

(b)           Except with respect to the Parent’s 7 1/2% Senior Cumulative
Preferred Stock or Series B 7% Cumulative Preferred Stock as set forth in the
Organizational Documents of the Parent, any declaration, setting aside or
payment of any dividend or other distribution or payment (whether in cash, stock
or property) with respect to the Capital Stock of any Company Party, or any
redemption, purchase or other acquisition of securities of any Company Party, or
any payment to any stockholder of the Parent not in his, her or its capacity as
a stockholder;

(c)           Any damage, destruction or loss, whether or not covered by
insurance, to any material assets or properties of any Company Party;

 

(d)

Any Material Adverse Change;

 

31

 

--------------------------------------------------------------------------------



(e)           Any loan or advance made by any Company Party to any Person,
except normal travel advances or other reasonable business expense advances made
in the ordinary course of business to its own employees;

(f)            Any Indebtedness for borrowed money incurred by any Company Party
or any commitment to incur Indebtedness for borrowed money entered into by any
Company Party (other than as contemplated by this Agreement);

(g)           Any Capital Expenditures or commitments to make Capital
Expenditures in excess of the amount reflected in the Initial Financial
Projections;

(h)           Any indemnity or other claims made by or against any Company Party
with respect to or in connection with any acquisition or sale or other
disposition, whether direct or indirect, of the Capital Stock or assets of any
other Person;

(i)            Any amendment or other modification to any Organizational
Document of any Company Party;

(j)            The formation or creation of any direct or indirect Subsidiary of
any Company Party, or the disposition of the Capital Stock or assets of any
Company Party;

(k)           Any waiver by any Company Party of a valuable right or of
Indebtedness owed to it;

(l)            Any payment, satisfaction, discharge or cancellation of any debts
or claims of any Company Party other than in the ordinary course of business
consistent with past practices;

(m)         Any amendment, modification or termination of (i) any Material
Contract or (ii) any material employment or consulting agreement;

(n)           Any material change in the Contingent Obligations of any Company
Party, by way of guarantee or otherwise;

(o)           Any mortgage, pledge or Lien (other than Permitted Liens)
encumbering any of the assets or properties of any Company Party, or any
assumption of, or taking any assets or properties subject to, any liability;

(p)           Any resignation by, or termination of the employment of, any
director or Designated Officer of any Company Party;

(q)           Any Investment by any Company Party in the Capital Stock of any
Person;

(r)            Except as set forth in Schedule 3.12(r), any payment of
management, consulting or similar fees by any Company Party to any of its
Affiliates;

 

32

 

--------------------------------------------------------------------------------



(s)            Except as set forth in Schedule 3.12(s) , any offer, issuance or
sale of any shares of Capital Stock or Equity Rights of any Company Party;

(t)            Any alteration or change in any Company Party's credit guidelines
and policies, charge-off policies or accounting methods, quality control
procedures or policies or manner of preparing its financial statements or
maintaining its books of account;

(u)           Any increase in, or commitment to increase, the salaries, wages,
bonuses or other compensation payable or to become payable to any officer or
other employee of any Company Party, other than increases in salaries and wages
in the ordinary course of business consistent with past practices;

(v)           Any adoption by any Company Party of any new Benefit Plan or
amendment to any Benefit Plan to provide any new or additional plans, programs,
contracts, benefits or arrangements involving direct or indirect compensation to
any officer, director, employee, former employee, or their dependents or
beneficiaries, of the Company Parties;

(w)         Any settlement of any litigation, entry of a consent decree or entry
of any judgment against any Company Party with a value of $250,000 or more;

(x)           Any revaluation by any Company Party of any of its assets,
including without limitation, any write-offs, increases in any reserves except
in the ordinary course of business consistent with past practice or any write-up
or write-down of the value of inventory, property, plant, equipment or any other
asset;

(y)           Any revaluation or repricing of any Equity Rights of any Company
Party; or

(z)           The occurrence of any other event or the development of any other
condition which has had or could have a Material Adverse Effect.

 

3.13

Material Contracts.

(a)           As of the Initial Closing, Schedule 3.13(a) sets forth a true,
correct and substantially complete list of all contracts, commitments, licenses,
agreements, obligations or binding arrangements, whether oral or written, to
which any Company Party is a party (or intends to become a party) or to which
any of its assets or properties is bound. As of the Final Closing,
Schedule 3.13(a) sets forth a true, correct and complete list of all contracts,
commitments, licenses, agreements, obligations or binding arrangements, whether
oral or written, to which any Company Party is a party (or intends to become a
party) or to which any of its assets or properties is bound:

(i)            under which any Company Party is indemnified for or against any
liability in excess of $100,000 or under which any Company Party is or could be
obligated to indemnify any Person in excess of $100,000, other than agreements
containing indemnity provisions entered into in the ordinary course of business;

 

33

 

--------------------------------------------------------------------------------



(ii)           under which any Company Party leases personal property from or to
third parties under Capitalized Leases which involve rental payments of at least
$50,000 per annum or under operating leases which involve rental payments of at
least $50,000 per annum;

(iii)         for the purchase or sale of products or other personal property or
for the furnishing or receipt of services (A) which calls for performance over a
period of more than one (1) year and which involves payments of more than the
$100,000 per year in the aggregate or (B) in which any Company Party has agreed
to purchase at least $100,000 in goods or services or has agreed to purchase
goods or services exclusively from any Person;

(iv)         (A) granting representation, marketing or distribution rights or
(B) relating to Intellectual Property (including license, development or similar
agreements other than those listed in response to item (xiv) below);

(v)           under which any Company Party has created, incurred, assumed or
guaranteed (or may create, incur, assume or guarantee) Indebtedness in excess of
$100,000;

(vi)          establishing or maintaining any partnership, joint venture or
strategic alliance;

(vii)        under which there is or may be imposed a security interest or other
Lien on any of its assets (except for such Liens permitted to be incurred
pursuant to Sections 10.2(a), (b) and (f)) whether tangible or intangible, the
net book value or fair market value of which is in excess of $50,000 (other than
the security interests or Liens granted in favor of the Purchaser);

(viii)       concerning any confidentiality or non-solicitation obligations
entered into outside the ordinary course of business;

(ix)          under which any Company Party is restricted from carrying on its
business or any part thereof, or from competing in any line of business or with
any Person, except for customer agreements entered into in the ordinary course
of business and consistent with past practices;

(x)           with Designated Officers or directors of any Company Party;

 

(xi)

involving any Affiliates of any Company Party;

(xii)        under which the consequences of a default or termination would
reasonably be expected to have a Material Adverse Effect;

(xiii)      under which any Company Party will (A) receive aggregate payments
from customers who constitute one of the Company Parties’ top 30 customers as of
the Initial Closing Date, (B) be obligated to make aggregate payments to vendors
or other suppliers

 

34

 

--------------------------------------------------------------------------------



in excess of $500,000 or (C) be obligated to make or receive aggregate payments
to or from any other Persons who are not customers or vendors, in excess of
$100,000 per annum; and

(xiv)       not entered into in the ordinary course of business and not
otherwise disclosed on Schedule 3.13(a) in response to any of the foregoing
clauses.

All of the contracts, commitments, licenses, agreements, obligations or
arrangements described in clauses (i) through (xiv) above, the Bank Credit
Documents, the GMAC Credit Documents, the real property leases, subleases,
licenses and other interests described in Section 3.24, in each case whether
entered into prior to, on or after the Initial Closing Date, and the Agreements
with Officers, are collectively referred to herein as the "Material Contracts."
The Company Parties have delivered to the Purchaser true, correct and complete
copies of each Material Contract in existence as of the date hereof other than
those constituting real property leases that are not material to a Company Party
in the ordinary course of its business.

(b)           Except as disclosed on Schedule 3.13(b), each Material Contract
existing as of the date hereof is a legal, valid and binding obligation of the
Company Parties that are party thereto, on the one hand, and the other parties
thereto, on the other hand, enforceable against each of them in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or similar laws
relating to or limiting creditors' rights generally or by equitable principles
relating to enforceability, and is in full force and effect. Except as disclosed
on Schedule 3.13(b), the Company Parties and, to the knowledge of the Company
Parties, each other party to each Material Contract existing as of the date
hereof are in compliance with the terms thereof, and no default or event of
default by any Company Party or any other party thereto exists thereunder.

3.14         Accounts Receivable. All accounts receivable of the Company Parties
(a) to the knowledge of the Company Parties, are legal, valid and binding
obligations of the Persons shown in the accounting records of the Company
Parties as the obligor with respect thereto (and if any such accounts receivable
is not legal, valid and binding obligations of such Persons, the appropriate
Company Party has established reserves therefor, which reserves are adequate in
accordance with GAAP), (b) arose out of bona fide sales actually made or
services actually performed on or prior to such date in the ordinary course of
business, (c) are not subject to discount, rebate, offset, return privilege
(other than return privileges granted in the ordinary course of business
consistent with past practice) or claim (other than as reflected in the reserves
taken in recording the accounts receivable on the books of the Company Parties,
which reserves are adequate in accordance with GAAP), and (d) are valid and
collectible in the ordinary course of business (other than as reflected in the
reserves taken in recording the accounts receivable on the books of the Company
Parties, which reserves are adequate in accordance with GAAP). No customer of a
Company Party has indicated an unwillingness or an inability to pay any amount
included in the accounts receivable of the Company Parties and not reserved
against.

 

3.15

Labor Relations.

(a)           To the knowledge of the Company Parties, each Company Party is in
compliance with the Fair Labor Standards Act (29 U.S.C. §201 et seq .), all
state wage and

 

35

 

--------------------------------------------------------------------------------



hour laws and all worker's compensation laws and is not engaged in any unfair
labor practice which has had or could have a Material Adverse Effect;

(b)           There is no labor strike, slowdown, work stoppage or charge of
unfair labor practice, and there are no labor disputes, grievances, complaints
or arbitration proceedings, pending or affecting any Company Party nor, to the
knowledge of the Company Parties, is there any basis therefor or threat thereof;

(c)           Except as disclosed on Schedule 3.15, no Company Party is bound by
or subject to any written or oral, express or implied, contract, commitment or
arrangement with any labor union or other employee organization, and no labor
union or other employee organization has requested or sought to represent any of
the employees, representatives or agents of the Company Parties;

(d)           Except as disclosed on Schedule 3.15, no Company Party is aware of
(i) any labor union or other employee organization activity involving employees
of any Company Party, or (ii) any officer who intends to terminate his or her
employment with any Company Party;

(e)           Except as disclosed on Schedule 3.15, there are no petitions
against any Company Party pending before the National Labor Relations Board in
connection with any pending claim for union representation; and

(f)            To the knowledge of the Company Parties, there is no fact or
circumstance which could, with the passage of time or otherwise, cause this
representation and warranty to be no longer true and correct.

3.16       Employee Benefit Plans; ERISA. For purposes of this Section 3.16, the
term "Company" or “Companies” shall include all Company Parties, affiliated
service groups, and any Person that is or could be aggregated with the Company
Parties under Section 414(b), (c), (m), or (o) of the Code. However, this
Section 3.16 will not apply to a "Multiemployer Plan" (as defined in
Section 4001(a)(3) of ERISA), except as expressly referred to herein.

 

(a)

Schedule 3.16 sets forth a true, correct and complete list of:

(i)            Each separate termination or severance agreement involving (A)
any Company Party, on the one hand, and any of its respective employees whose
annual compensation is at a base rate equal to or exceeding $200,000, on the
other hand, or (B) total payments in excess of $200,000;

(ii)           All employee benefit plans, as defined in ERISA Section 3(3); and

(iii)         All other profit sharing, bonus, stock option, stock purchase,
stock bonus, restricted stock, stock appreciation right, phantom stock, vacation
pay, holiday pay, tuition reimbursement, scholarship, severance, dependent care
assistance, excess benefit, incentive compensation, salary continuation,
supplemental retirement, employee loan or loan guarantee program, split dollar,
cafeteria plan, and other compensation arrangements;

 

36

 

--------------------------------------------------------------------------------



in each case maintained or contributed to by the Company Parties for the benefit
of its employees (or former employees) and/or their beneficiaries. All of these
types of arrangements shall be collectively referred to as "Benefit Plans". An
arrangement will not fail to be a Benefit Plan simply because it only covers one
individual, or because the obligations of a Company Party under the plan arise
by reason of its being a "successor employer" under Applicable Laws.
Furthermore, a Voluntary Employees' Beneficiary Association under
Section 501(c)(9) of the Code will be considered a Benefit Plan for this
purpose.

(b)           The Company Parties have delivered to Purchaser a true and
complete copy of the following documents, to the extent that they are
applicable:

(i)            Each Benefit Plan and any related funding agreements (e.g., trust
agreements or insurance contracts), including all amendments (and Schedule 3.16
includes a description of any such amendment that is not in writing);

(ii)           The current draft of the summary plan description and all
subsequent summaries of material modifications of each Benefit Plan;

(iii)         The most recent Internal Revenue Service determination letter or
opinion letter for each Benefit Plan that is intended to qualify for favorable
income tax treatment under Section 401(a) or 501(c)(9) of the Code, which letter
reflects all amendments that have been made to the plan (except as set forth in
Schedule 3.16);

(iv)         The two (2) most recent Form 5500s (including all applicable
Schedules and the opinions of the independent accountants) that were filed on
behalf of the Benefit Plan; and

(v)           Any self-correction statement or application prepared under formal
or informal programs sponsored by the Internal Revenue Service or the Department
of Labor.

(c)           All costs of administering and contributions required to be made
to each Benefit Plan under the terms of that Benefit Plan, ERISA, the Code, or
any other applicable law have been timely made, and are fully deductible in the
year for which they were paid. All other amounts that should be accrued to date
as liabilities of the Company Parties under or with respect to each Benefit Plan
(including administrative expenses and incurred but not reported claims) for the
current plan year of the plan have been recorded on the books of the Company
Parties. To the knowledge of the Companies, there will be no liability of the
Company Parties (i) with respect to any Benefit Plan that has previously been
terminated or (ii) under any insurance policy or similar arrangement procured in
connection with any Benefit Plan in the nature of a retroactive rate adjustment,
loss sharing arrangement, or other liability arising wholly or partially out of
events occurring before the Initial Closing.

(d)           Except as disclosed in Schedule 3.16, each Benefit Plan has been
operated at all times in accordance with its terms, and complies currently, and
has complied in the past, both in form and in operation, with all Applicable
Laws, including ERISA and the Code. Except as disclosed in Schedule 3.16 , the
Internal Revenue Service has issued a favorable determination letter or opinion
letter with respect to each Benefit Plan that is intended to qualify

 

37

 

--------------------------------------------------------------------------------



under Section 401(a) or 501(c)(9) of the Code, and no event has occurred (either
before or after the date of the letter) that could disqualify the plan.

(e)           Except as indicated in Schedule 3.16, the Company Parties do not
maintain any plan that provides (or will provide) medical or death benefits to
one or more former employees or independent contractors (including retirees)
following termination of employment, other than benefits that are required to be
provided under COBRA or any state law continuation coverage or conversion
rights. The Company Parties have complied with the continuation coverage
requirements of COBRA.

(f)            Except as indicated in Schedule 3.16, there are no
investigations, proceedings, lawsuits or claims pending (other than claims
pending in the ordinary course of the administration of a Benefit Plan) or
threatened relating to any Benefit Plan.

(g)           Except as required pursuant to this Agreement, no Company Party
has any intention or commitment, whether legally binding or not, to create any
additional Benefit Plan, or to modify any existing Benefit Plan so as to
increase benefits to participants or the cost of maintaining the plan. The
benefits under all Benefit Plans are as represented, and have not been, and will
not be increased subsequent to the date documents are provided to the Purchaser
except in the ordinary course of business and consistent with competitive
business standards. No statement, either oral or written, has been made by any
Company Party (or any agent of a Company Party) to any Person regarding any
Benefit Plan that is not in accordance with the Plan that could have materially
adverse economic consequences to the Purchaser.

(h)           To the knowledge of the Companies, none of the persons performing
services for a Company Party are improperly classified as being independent
contractors, leased employees, or as being exempt from the payment of wages for
overtime.

(i)            None of the Benefit Plans provide any benefits that (i) become
payable or become vested solely as a result of the consummation of the
transactions contemplated by this Agreement or (ii) would result in excess
parachute payments (within the meaning of Section 280G of the Code), either (A)
solely as a result of the consummation of the transactions contemplated by this
Agreement or (B) as a result of the consummation of the transactions
contemplated by this Agreement and any actions taken by the Purchaser after the
Initial Closing Date. Furthermore, the consummation of the transactions
contemplated by this Agreement will not require the funding (whether formal or
informal) of the benefits under any Benefit Plan (e.g., contributions to a
"rabbi trust").

(j)            None of the assets of any Benefit Plan that is a "pension plan"
within the meaning of Section 3(2) of ERISA are invested in a group annuity
contract or other insurance contract that is subject to any surrender charge,
interest rate adjustment, or other similar expense upon its premature
termination that could reasonably be expected to have a Material Adverse Effect.

(k)           To the knowledge of the Companies, no Benefit Plan has any
interest in any annuity contract or other investment or insurance contract
issued by an insurance company that is the subject of bankruptcy,
conservatorship, rehabilitation, or similar proceeding.

 

38

 

--------------------------------------------------------------------------------



 

(l)

No Benefit Plan is a Multiemployer Plan.

(m)         To the knowledge of the Companies, no Benefit Plan is subject to
Code Section 419.

 

3.17

Taxes.

(a)           Each Company Party has filed within the required time periods
(after giving effect to any permitted extensions) all federal, state and other
Tax returns required to have been filed by it or them, and has paid all Taxes
which were due and payable by it or them, prior to the date hereof, other than
Taxes that are being contested in good faith and for which reserves have been
properly established and specifically set forth on the Pro Forma Closing Balance
Sheet.

(b)           Each Company Party has withheld and paid all Taxes required to be
withheld and paid by it or them in connection with amounts paid or owing to any
employee, creditor, shareholder or other third party.

(c)            (i) No Company Party has been advised that any of its Tax returns
or the Tax returns filed by any of its current or former holders of its Capital
Stock have been or are being audited by any Governmental Authority; (ii) there
are no agreements, waivers or other arrangements providing for an extension of
time with respect to the assessment of any Taxes or deficiency against any
Company Party; (iii) there are no actions, suits, proceedings or claims now
pending by or against any Company Party in respect of any Taxes or assessments;
and (iv) there is no pending or, to the knowledge of the Company Parties,
threatened audit or investigation of any Company Party by any Governmental
Authority relating to any Taxes or assessments, or any claims for additional
taxes or assessments asserted by any Governmental Authority.

(d)           No Company Party is a party to or bound by any tax sharing, tax
indemnity or tax allocation agreement or other similar arrangement.

(e)           The accruals and reserves for Taxes payable or its equivalent on
the books of the Parent and its Subsidiaries are adequate (determined in
accordance with GAAP) and are at least equal to the liability for Taxes of such
entity for each period. There exists no proposed Tax assessment against the
Parent or any of its Subsidiaries. All Taxes that the Parent or any of its
Subsidiaries is or was required by Applicable Law to withhold or collect have
been duly withheld or collected and, to the extent required, have been paid to
the proper Governmental Authority or other Person.

(f)            Each plan, program, or arrangement which is a nonqualified
deferred compensation plan within the meaning of Section 409A of the Code is
identified as such on Schedule 3.17. Since December 31, 2004, each Company Party
has operated and maintained each such identified plan, program, or arrangement
in accordance with the requirements of IRS Notice 2005-1 and a good faith,
reasonable interpretation of Section 409A of the Code and its purpose with
respect to amounts deferred (within the meaning of Section 409A of the Code)
after December 31, 2004.

 

39

 

--------------------------------------------------------------------------------



3.18        Litigation. Schedule 3.18 sets forth a true, complete and correct
list of all actions, suits, arbitration proceedings, investigations, inquiries
or other proceedings, whether governmental or non-governmental, before any
Governmental Authority pending or, to the knowledge of the Company Parties,
threatened as of the date hereof, against, relating to or affecting any Company
Party, or any officer, director or employee thereof, or any of its or their
respective assets, properties or businesses, in his or her capacity as such, and
which involve a monetary claim or claims in excess of $25,000 or injunctive or
other equitable relief. Without limiting the generality of the foregoing, there
are no actions, suits, arbitration proceedings, investigations, inquiries or
other proceedings, whether governmental or non-governmental, before any
Governmental Authority pending or threatened with respect to claims with respect
to the federal Fair Debt Collections Practices Act. Schedule 3.18 sets forth, as
to each matter identified therein, the names of the parties thereto, the forum
for such matter, a summary of the details of the matter, the settlement or other
disposition of the matter (including the monetary value of such settlement or
other disposition) or, if such matter is still pending, a statement to that
effect. Except as set forth on Schedule 3.18:

(a)           There is not in effect any order, judgment, decree, injunction or
ruling of any Governmental Authority against, relating to or affecting any
Company Party, or any officer, director or employee thereof in his or her
capacity as such, enjoining, barring, suspending, prohibiting or otherwise
limiting the same from conducting or engaging in any aspect of the business of
the Company Parties, or requiring any Company Party or any such officer,
director or employee to take certain action with respect to any aspect of its or
their business;

(b)           No Company Party is in default under any order, judgment, decree,
injunction or ruling of any Governmental Authority, or is subject to or a party
to any order, judgment, decree or ruling arising out of any action, suit or
proceeding under any Applicable Laws, respecting antitrust, monopoly, restraint
of trade, unfair competition or similar matters; and

(c)           There is no action, suit, arbitration or other proceeding,
investigation or inquiry pending or, to the knowledge of the Company Party,
threatened before any Governmental Authority which questions the validity of
this Agreement, the Notes, the Warrant, the Guaranties, the Collateral Documents
or any other Investment Document, or any Bank Credit Document, or any actions
taken or to be taken pursuant hereto or thereto, or which could, individually or
in the aggregate, have a Material Adverse Effect.

 

3.19

Transactions with Affiliates.

(a)           Except as set forth on Schedule 3.19, there is no Indebtedness
owing by any Company Party to any of its Affiliates or by any Affiliate of any
Company Party to such Company Party or any other Company Party.

(b)           Except as set forth on Schedule 3.19, immediately following the
Initial Closing Date:

 

40

 

--------------------------------------------------------------------------------



(i)            no Company Party will be (A) indebted, directly or indirectly, to
any of its own officers, directors, managers, members, partners, shareholders
holding 5% or more of the Capital Stock of any Company Party or employees, any
member of the Immediate Family of any of the foregoing, any Person owned or
controlled by any member of the Immediate Family or the officers, directors,
managers, members, partners, shareholders owning 5% or more of the Capital Stock
of any of its Affiliates or employees of its Affiliates except for, in the case
of employees or directors, compensation payable in the ordinary course of
business and reasonable travel advances accrued in the ordinary course of
business consistent with past practices or (B) to the knowledge of any Company
Party, indebted, directly or indirectly, to any of its shareholders holding less
than 5% of the Capital Stock of any Company Party or shareholder owning less
than 5% of the Capital Stock of any Affiliate of any Company Party;

(ii)           no officer, director, manager, member, partner, shareholder
holding 5% or more of the Capital Stock of any Company Party or employee of any
Company Party or member of the Immediate Family of any of the foregoing or any
Person owned or controlled by any member of the Immediate Family of any of the
foregoing will be indebted to any Company Party in any amount whatsoever;

(iii)         no officer, director, manager, member, partner, shareholder
holding less than 5% of the Capital Stock of any Company Party or employee of
any Company Party or member of the Immediate Family of any of the foregoing or
any Person owned or controlled by any member of the Immediate Family of any of
the foregoing will, to the knowledge of the Company Parties, have any direct or
indirect ownership interests in any Person which competes, directly or
indirectly, with the Company Party; and

(iv)          there are no voting or similar agreements between or among the
equity holders of any Company Party (other than the Investor Rights Agreement).

(c)           Except for the matters set forth on Schedule 3.16 or
Schedule 3.35, to the knowledge of the Company Parties, no officer, director,
manager, member, partner, shareholder or employee of any Company Party, no
member of the Immediate Family of any officer or director of any Company Party
and no Person owned or controlled by any member of the Immediate Family or
Affiliate of any of the foregoing, has any direct or indirect interest in any
contract, commitment, license, agreement, obligation or arrangement to which any
Company Party is a party.

(d)           No Company Party is a party to any agreement relating to the
voting or disposition of the Capital Stock of any other Company Party.

(e)           Except as set forth in Schedule 3.19, no Company Party has any
outstanding loan or advance of funds to any of its or their Affiliates'
officers, directors, employees, members, managers, partners or shareholders or
members of the Immediate Family of any of the foregoing or any Person owned or
controlled by any member of the Immediate Family of any of the foregoing.

 

41

 

--------------------------------------------------------------------------------



3.20         Investment Company Act. No Company Party is an "investment
company," or a company "controlled" by an "investment company," within the
meaning of the Investment Company Act of 1940, as amended.

3.21         Governmental Regulation. To the knowledge of the Company Parties,
no Company Party is subject to regulations under the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or any other federal or
state statute or regulation limiting its ability to incur Indebtedness.

3.22         Compliance with Laws; Operating Licenses. Each of the Company
Parties is in compliance with all Applicable Laws (including, without
limitation, franchise laws), except to the extent that non-compliance could not
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, each of the Company Parties' and their employees,
agents and other representatives is in compliance with the Foreign Corrupt
Practices Act of 1977, as amended (15 U.S.C. §78dd-2 et seq.)). Schedule 3.22
sets forth a true, correct and complete list of all Operating Licenses held by
the Company Parties in connection with the ownership of its or their assets or
the conduct of its or their businesses (which Schedules shall set forth, with
respect to each Operating License, its name, the issuing Person, the date it was
issued and the date of expiration), and such Operating Licenses constitute all
of the Operating Licenses required under Applicable Laws to own their respective
assets or conduct their respective businesses as now conducted and as proposed
to be conducted. All of the Operating Licenses are validly issued and in full
force and effect, and the Company Parties have fulfilled and performed in all
material respects their obligations with respect thereto and have full power and
authority to operate thereunder. Except as set forth on Schedule 3.22, no
Company Party is aware of any law, rule, regulation, decree, order or position
issued, enacted or published by any Governmental Authority to the effect that
the business of the Company Parties or any aspect thereof is unlawful or is
being or will be challenged.

3.23       Title to Property; Liens. Each Company Party has good and marketable
title to its real properties (or holds valid leasehold interests in real
property) and good and merchantable title to all of its other properties, and
none of such properties is subject to any Liens except for the Liens in favor of
the Purchaser from and after the Initial Closing and for the Permitted Liens.
Each Company Party enjoys quiet possession under all real property leases to
which they are parties as lessees, and all of such leases are valid, subsisting
and in full force and effect. None of such leases contain any provision
restricting the incurrence of indebtedness by the lessee or any unusual or
burdensome provision adversely affecting the current and proposed operations of
the Company Parties.

 

3.24

Real Property.

(a)            Schedule 3.24 sets forth a true, correct and complete list of all
Real Property in which any Company Party owns or holds a fee interest, which
list includes, as to each parcel of such Real Property, the legal owner, its
common name, a legal description and the name of any mortgagee or trustee
thereof.

(b)           Schedule 3.24 sets forth a true, correct and complete list of all
Real Property leases, subleases or licenses pursuant to which any Company Party
is a lessor, lessee,

 

42

 

--------------------------------------------------------------------------------



sublessor, sublessee, licensor or licensee, in each case as amended through the
date hereof, which list includes the street address, the identity of the
lessors, lessees, sublessors, sublessees, licensors or licensees, or with
respect to which a Company Party has guarantied the obligations of any other
Person, the term thereof (referencing applicable extension or renewal periods,
the rent payment terms, maximum potential exposure and the current use). The
Company Parties have delivered to the Purchaser true, correct and complete
copies of the material leases, subleases or licenses. The Real Property
interests described or listed on Schedule 3.24 constitute all of the interests
in Real Property owned, leased or otherwise held for use by any Company Party.

(c)            With respect to each such lease, sublease and license, except as
set forth on Schedule 3.24:

(i)            there are no disputes, oral agreements or forbearance programs in
effect as to any such lease, sublease or license; and

(ii)           no Company Party has assigned, transferred, conveyed, mortgaged,
deeded in trust or encumbered any interest therein.

(d)           No Consent of any Person to any lease, sublease, license or
mortgage is required in connection with the consummation of the transactions
contemplated by this Agreement, the other Investment Documents or the Bank
Credit Documents, including the issuance and sale of the Securities, and no such
event shall be prohibited by, or shall constitute a default under, any such
lease, sublease, license or mortgage.

(e)           To the knowledge of the Company Parties, all parking lots located
on any Real Property subject thereto are in compliance with Applicable Laws,
including zoning requirements, and are adequate for the employees and business
operations of the Company Parties.

 

3.25

Environmental Matters . Except as set forth in Schedule 3.25:

(a)           Each Company Party and each Site is in compliance with all, and no
Company Party has any liability under any, Environmental Laws, and no Hazardous
Materials are being used by any Company Party on any Real Property in violation
of Environmental Laws.

(b)           No Release by any Company Party, or to the knowledge of the
Company Parties, no release by any Person other than a Company Party, has
occurred at any Site and there are no present or past Environmental Conditions
in any way relating to any Company Party, any Site or the business or operations
of any Company Party.

(c)           As of the Initial Closing Date Schedule 3.25 sets forth a true,
correct and complete list of all locations for which environmental site
assessments, audits, studies or reports relating to any Environmental Condition
or relating to a Site, business, condition or operations of any Company Parties
have been conducted since January 1, 2001. As of the Final Closing Date,
Schedule 3.25 sets forth a true, correct and complete list of all environmental
site assessments, audits, studies or reports relating to any Environmental
Condition or relating to a Site, business, condition or operations of any
Company Parties

 

43

 

--------------------------------------------------------------------------------



conducted since January 1, 2001. The Company Parties have delivered to Purchaser
true, correct and complete copies of all such environmental site assessments,
audits, studies and reports.

(d)           No Company Party has received notice of any alleged, actual or
potential responsibility, inquiry, investigation or administrative or judicial
proceeding regarding (i) any Release directly or indirectly by any Company Party
at any Site or other location or (ii) any violation of or non-compliance by any
Company Party with the conditions of any Operating License required under any
Environmental Laws or the provisions of any Environmental Laws. No Company Party
has received notice of any other claim, demand or action by any Person alleging
any actual or threatened material injury or damage to any Person, property,
natural resources or the environment arising from or relating to any Release of
any Hazardous Materials. No Company Party is a "potentially responsible party"
within the meaning of CERCLA with respect to any federal, state, local or
foreign environmental clean-up site or with respect to investigations or
corrective actions under any Environmental Laws.

(e)           Each Company Party has furnished all notices and warnings, made
all material reports and has kept and maintained all material records required
by, and in compliance with, all Environmental Laws, including any notices and
Consents required under any Environmental Laws in connection with the
consummation of the transactions contemplated by the Investment Documents.

 

3.26

Intellectual Property.

(a)           Each Company Party owns, licenses or otherwise possesses legally
enforceable rights to use all patents, trademarks, trade names, service marks,
copyrights, and any applications therefor, maskworks, net lists, schematics,
technology, know-how, trade secrets, recipes, formulas, mixtures, inventory,
ideas, algorithms, processes, computer software programs or applications (in
both source code and object code form), tangible or intangible proprietary
information or material and other Intellectual Property that are currently used
in, and material to, its or their business (the "Company Party Intellectual
Property"). Schedule 3.26 contains a true, correct and complete list of (i) all
registered patents, trademarks, trade names, service marks, and copyrights
owned, used or licensed by any Company Party, (ii) the registration number, date
of registration and jurisdiction of registration thereof, (iii) the name of the
registered owner and, if different, the user or users thereof and (iv) any
applications for any of the foregoing.

(b)           The Company Parties have provided to the Purchaser (i) true,
correct and complete list relative to patents and patent applications and all
registered and unregistered trademarks, trade names and service marks,
registered and unregistered copyrights, and maskworks owned by the Company
Parties and included in the Company Party Intellectual Property, including the
jurisdictions in which each such Intellectual Property right has been issued or
registered or in which any application for such issuance and registration has
been filed, (ii) all licenses, sublicenses and other agreements as to which any
Company Party is a party and pursuant to which any person is authorized to use
any Company Party Intellectual Property, and (iii) all licenses, sublicenses and
other agreements as to which any Company Party is a party and pursuant to which
any Company Party is authorized to use any third party patents, trademarks or
copyrights, including software (other than “off-the-shelf” software), or any
other third party

 

44

 

--------------------------------------------------------------------------------



Intellectual Property ("Third Party Intellectual Property Rights") which are or
are presently expected to be incorporated in, or are or expected to form a part
of any existing or proposed Company Party product, or which are or are presently
expected to be utilized in the development, modification or support of any
existing or proposed Company Party product.

(c)           There is no unauthorized use, disclosure, infringement or
misappropriation of any Company Party Intellectual Property, any trade secret
material to any Company Party, or any Third Party Intellectual Property Right to
the extent licensed by or through any Company Party, by any third party. No
Company Party has entered into any agreement to indemnify any other person
against any charge of infringement of any Company Party Intellectual Property,
other than indemnification provisions arising in the ordinary course of
business, such as those in purchase orders, customer agreements in the ordinary
course of business consistent with past practices, invoices or similar
sales-related documents.

(d)           No Company Party is, or will be as a result of the execution and
delivery of this Agreement or any other Investment Document or the Bank Credit
Documents or the performance of its obligations hereunder and thereunder, in
breach of any license or other agreement currently used in, or material to, the
Company Party Intellectual Property or Third Party Intellectual Property Rights.

(e)           All registered patents, registered trademarks and service marks
and registered copyrights held by any Company Party are validly issued and
presently subsisting. Except as set forth on Schedule 3.26, no Company Party
(i) has been sued in any suit, action or proceeding which involves a claim of
infringement of any patents, trademarks, service marks, copyrights or violation
of any trade secret or other proprietary or Intellectual Property right of any
third party and (ii) has brought any action, suit or proceeding for infringement
of Company Party Intellectual Property or breach of any license or agreement
involving Company Party Intellectual Property against any third party. The
manufacture, marketing, licensing and sale of the Company Parties’ products and
the provision of services by any Company Party as currently conducted and
proposed to be conducted do not, to the knowledge of the Company Parties,
infringe any patent, trademark, service mark, copyright, trade secret, other
proprietary right of any third party or other Third Party Intellectual Property
Rights.

(f)            The Company Parties have taken steps which they believe to be
sufficient to protect and preserve the confidentiality of all Company Party
Intellectual Property not otherwise protected by patents, or patent applications
or copyright. All use, disclosure or appropriation by the Company Parties of
such Intellectual Property owned by any Company Party by or to a third party has
been pursuant to written agreements between the Company Parties and such third
party except where the failure to do so could not result in a Material Adverse
Effect. All use, disclosure or appropriation of such Intellectual Property not
owned by any Company Party has been pursuant to written agreements between the
Company Parties and the owner of such Intellectual Property, or is otherwise
lawful.

3.27        Nature of Business. The Parent is engaged only in the holding of
Capital Stock of its Subsidiaries and activities reasonably incidental thereto
and its Subsidiaries are engaged only in the business described in recital A and
activities reasonably incidental thereto.

 

45

 

--------------------------------------------------------------------------------



3.28        Powers of Attorney. There are no stand alone outstanding powers of
attorney with respect to the Company Parties other than as set forth in the Bank
Credit Documents.

3.29        Listing of Common Stock. No Capital Stock or any securities of any
Company Party or Subsidiary is listed for trading on any securities exchange or
on the Nasdaq, except for the Parent’s Common Stock which may become listed for
trading on an Acceptable Exchange.

 

3.30

Insurance.

(a)           There is in full force and effect one or more policies of
insurance issued by insurers of recognized national standing insuring the
properties and business of each Company Party against such losses and risks and
in such amounts as are usual and customary in the industry in which any Company
Party operates or conducts business.

(b)           Schedule 3.30 identifies each of the policies of insurance
currently maintained by, or on behalf of, each Company Party, its business and
properties (including workers' compensation insurance), setting forth the name
of the insurer, the holder of each such policy, the nature of coverage, the
amount of such coverage, the expiration dates thereof and other material
information. None of the Company Parties or any other insured named on
Schedule 3.30 is in default with respect to its obligations under any of such
outstanding insurance policies and all premiums with respect thereto are
current. None of the Company Parties (including their respective officers,
directors, stockholders, partners, employees, insurance managers and risk
managers) or any other insured named on Schedule 3.30 has failed to give any
notice or to present any material claim under any such policy in a due and
timely fashion. Such policies are in full force and effect on the date hereof
and will continue to be kept in full force and effect on substantially
equivalent terms, except to the extent policies expire and are replaced in the
ordinary course of business with policies on substantially equivalent terms. All
premiums due under the policies identified on Schedule 3.30 have been paid and
none of the Company Parties nor any such insured has been issued or has received
any notice of cancellation, material modification or termination in respect of
any such policy or is in default thereunder.

(c)           Except as set forth in Schedule 3.30, none of the Company Parties
or any such insured has been issued or has received any notice that any insurer
under any policy referred to on Schedule 3.30 is denying liability with respect
to a claim in excess of $50,000 thereunder or defending under a reservation of
rights clause. The insurance policies listed on Schedule 3.30 constitute
insurance protection against all liability, claims and risks occurring in the
ordinary course of business customarily included within comprehensive liability
coverage and at amounts and levels customarily maintained for a business of this
type. Schedule 3.30 also sets forth all claims made by the Company Parties under
such policies during the past five (5) years.

3.31         Customers. Schedule 3.31 lists the ten (10) largest customers (by
gross revenues) for which any of the Company Parties provided services during
each of the last three Fiscal Years ended as of or prior to December 31, 2005,
and the four (4) month period ended April 30, 2006, and the amount of revenues
derived from each such customer during each such

 

46

 

--------------------------------------------------------------------------------



period. Except as set forth on Schedule 3.31 as updated and delivered on the
Final Closing Date, all such contracts can be terminated upon 90 or fewer days'
prior written notice without any payment.

 

3.32

[Intentionally Omitted]

3.33        Business Relationships. There exists no actual or threatened
termination or cancellation of, or limitation on, or any adverse modification or
change in, the business relationship between any Company Party, on the one hand,
and any customer set forth on Schedule 3.31, on the other hand, and there exists
no present condition or state of facts or circumstances known to the Company
Parties which could materially and adversely affect the Company Parties or
prevent the Company Parties from conducting such business after the consummation
of the transactions contemplated by this Agreement, the other Investment
Documents or the Bank Credit Documents in substantially the same manner in which
it has been heretofore conducted.

3.34         Personal Property Leases. Schedule 3.34 sets forth a true, correct
and complete list and description of all agreements (or group of related
agreements) to which any Company Party is a party for the lease of personal
property, including, with respect to each such lease, the name of the lessor and
the lessee, the type of lease (whether operating, capital or otherwise), a
description of the leased property, the monthly rental payments due and the
expiration date. Except as disclosed on Schedule 3.34, no Company Party has
breached any agreement pertaining to, is in default with respect to, or is
overdue in payment of, any amounts owing under any lease agreement disclosed on
Schedule 3.34. No such lease agreement contains any provisions which restrict or
prohibit (a) the issuance or sale of the Securities as contemplated herein, (b)
any other financings by any Company Party, including any public or private debt
or equity financings or (c) other than ordinary restrictions on assignment, any
merger, sale of assets or other event which could cause a Change in Control.

3.35        Employment Agreements. Schedule 3.35 sets forth, as of the Initial
Closing Date, a true, correct and substantially complete list of all (a)
employment contracts or agreements for all Designated Officers, agency, material
independent contractor contracts, material management agreements and sales
representative (or similar) agreements, golden parachute agreements, change of
control agreements, Agreements with Officers and material employee-related
non-competition and non-solicitation agreements, in each case to which any
Company Party or, with respect to any Company Party, any of their Affiliates, is
a party. Schedule 3.35 sets forth, as of the Final Closing Date, a true, correct
and complete list of all (a) employment contracts or agreements for all
Designated Officers, agency, material independent contractor contracts, material
management agreements and sales representative (or similar) agreements, golden
parachute agreements, change of control agreements, Agreements with Officers and
material employee-related non-competition and non-solicitation agreements, in
each case to which any Company Party or, with respect to any Company Party, any
of their Affiliates, is a party. The Company Parties have previously delivered
to the Purchaser true, correct and complete copies of all such agreements,
including all amendments thereto. Each such agreement is in writing, is a valid
and binding agreement enforceable against the respective parties thereto in
accordance with its terms, and no Company Party nor any other Person that is a
party to any such agreement is in breach of, or in default with respect to, any
of its material obligations

 

47

 

--------------------------------------------------------------------------------



thereunder, nor is any Company Party aware of any facts or circumstances which
might give rise to any breach or default thereunder which would reasonably be
expected to have a Material Adverse Effect.

3.36         Solvency. Each of (a) the Company Parties taken as a whole and (b)
the Company Parties on a stand-alone basis are, and immediately following the
consummation of the transactions contemplated by this Agreement and the Bank
Credit Documents, will be, Solvent. No Company Party will, by virtue of the
consummation of the transactions contemplated hereby, by the other Investment
Documents, or by the Bank Credit Documents, incur debts that will be beyond its
ability to pay as they mature. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated by
this Agreement, the other Investment Documents or the Bank Credit Documents with
the intent to hinder, delay or defraud either present or future creditors of the
Company Parties.

3.37        Use of Proceeds; Margin Stock. The proceeds to be received by the
Company Parties from the issuance and sale of the Securities as contemplated
hereunder shall be used solely for the purposes set forth in Section 2.5 and
applied in accordance with the uses described therein. No Company Party is
engaged in extending credit for the purposes of purchasing or carrying Margin
Stock. No Company Party has any Margin Stock, as determined in accordance with
the Margin Regulations. None of the proceeds from the issuance and sale of the
Notes will be used to buy or carry any Margin Stock.

3.38         Depository and Other Accounts. Schedule 3.38 sets forth a true,
correct and complete list of all banks and other financial institutions and
depositories at which any Company Party maintains (or has caused to be
maintained) deposit accounts, securities accounts, spread accounts, yield
supplement reserve accounts, operating accounts, trust accounts, trust
receivable accounts or other accounts of any kind or nature into which funds of
any Company Party is deposited from time to time. Such Schedule 3.38 correctly
identifies the name and address of each depository, the name in which each
account is held, the purpose of the account, the account number, the contact
person at such depository and his or her telephone number.

3.39        Books and Records. The minute books and similar records of the
Parent and each Subsidiary (a) contain true and substantially complete records
of all actions taken at any meeting of the Company Party's members, partners,
managers or any committees thereof, as the case may be, and of all written
consents executed in lieu of the holding of any such meeting and (b) accurately
reflect the assets, liabilities, business, financial condition and results of
operations of the Company Parties, respectively, and have been maintained in
accordance with GAAP (to the extent applicable) and good business, accounting
and bookkeeping practices.

3.40        Burdensome Obligations; Future Expenditures. No Company Party is a
party to or bound by any agreement, instrument, deed, lease or other document,
or is subject to any charter, bylaw or other restriction, commitment or
requirement, which, in the opinion of its management, is so unusual or
burdensome that in the foreseeable future it would reasonably be expected to
have a Material Adverse Effect. No Company Party anticipates that future
expenditures, if any, by the Company Parties, as the case may be, needed to meet
the provisions of any Applicable Laws will be so burdensome as to have or cause,
or create a material risk of having or causing, a Material Adverse Effect.

 

48

 

--------------------------------------------------------------------------------



3.41        Brokers; Certain Expenses. No Company Party nor any of its
Affiliates has paid or is obligated to pay any fee or commission to any broker,
finder, investment banker or other intermediary, other than Sheridan Road
Capital, LLC, in connection with this Agreement, any other Investment Document,
any Bank Credit Document or any of the transactions contemplated hereby or
thereby. No Company Party is bound by any agreement or commitment for the
provision of investment banking or financial advisory services with respect to
any recapitalization, issuance of debt or equity securities or other capital or
financing transactions involving the Company Parties that would operate to
restrict or prevent the Initial Closing. Any fees or commissions due to any
broker, finder, investment banker or other intermediary retained by any Company
Party shall be for the sole account of such Company Party or Affiliate, as the
case may be, and the Purchaser shall not have any liability with respect
thereto.

3.42         Disclosure. After due inquiry of the directors, officers and
employees of the Company Parties having knowledge of the matters represented,
warranted or stated herein, neither this Agreement, the Disclosure Schedules nor
any other Investment Document, nor any certificate, report, questionnaire,
statement or other document furnished by or on behalf of any Company Party, nor
any representation or warranty contained in any of the foregoing, whether
included in any materials provided to the Purchaser prior to the date hereof or
included in this Agreement or any other Investment Document or in any Exhibit or
Disclosure Schedule or in any other document or instrument delivered at any time
prior to the Initial Closing or the Final Closing, is, or will be, untrue with
respect to any material fact or omits, or will omit, to state a material fact
necessary in order to make the statement made herein or therein, in light of the
circumstances in which such statement was made, not misleading. To the knowledge
of the Company Parties, there are not facts or circumstances existing which
could reasonably be expected to have a Material Adverse Effect, either
individually or in the aggregate. The Company Parties have used their best
efforts to deliver all of the agreements, instruments and other documents
requested in the Purchaser's Due Diligence Request dated April 20, 2006, to the
extent such documents existed. The information contained in each of the
management questionnaires completed by certain officers, directors and employees
of the Company Parties, the corporate questionnaire dated May 18, 2006 and the
Due Diligence Statement each as prepared by the Company Parties and delivered to
the Purchaser prior to the date of this Agreement, is true, correct and
complete.

4.             REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. The Purchaser
represents and warrants to the Companies as follows:

4.1           Organization. The Purchaser is a limited partnership formed and
validly existing under the laws of the State of California and has all requisite
power and authority to enter into this Agreement and each other Investment
Document to which it is a party and to consummate the transactions contemplated
hereby and thereby.

4.2           Authorization. The execution, delivery and performance by the
Purchaser of this Agreement and of each of the other Investment Documents to
which the Purchaser is a party, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action taken on the part of the Purchaser and its partners.

 

49

 

--------------------------------------------------------------------------------



4.3           Due Execution and Delivery; Binding Obligations. This Agreement
has been duly executed and delivered by the Purchaser. This Agreement is, and at
the time of the Initial Closing and the Final Closing each of the other
Investment Documents to which the Purchaser is a party will be, a legal, valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or conveyance or
similar laws relating to or limiting creditors' rights generally or by equitable
principles relating to enforceability, and except as rights of indemnity or
contribution may be limited by federal or state securities laws or the public
policy underlying such laws.

4.4           No Violation. The execution, delivery and performance by the
Purchaser of this Agreement and each of the other Investment Documents to which
the Purchaser is a party, and the consummation of the transactions contemplated
hereby and thereby, do not violate and will not cause a default under (a) the
Organizational Documents of the Purchaser as in effect on the date hereof, (b)
any material Applicable Laws or (c) any material indenture, mortgage, lease,
agreement or instrument to which the Purchaser is a party.

4.5           Governmental and Other Third Party Consents. Except for Consents
that have already been obtained or made, the Purchaser is not required to obtain
any material Consent from, and is not required to make any declaration or filing
with, any Governmental Authority or any other Person in connection with the
execution, delivery and performance of this Agreement or any other Investment
Document. Each of the Consents which have been obtained or made by the Purchaser
in connection with the execution, delivery and performance of this Agreement or
any other Investment Document is in full force and effect.

4.6           Investment Intent. The Purchaser is acquiring the Securities for
its own account, for investment purposes, and not with a view to or for sale in
connection with any distribution thereof in violation of applicable federal or
state securities laws. The Purchaser understands that the Securities have not
been registered under the Securities Act or registered or qualified under any
state securities laws in reliance upon specific exemptions therefrom, which
exemptions may depend upon, among other things, the bona fide nature of the
Purchaser's investment intent as expressed herein. Therefore, the Securities are
"restricted securities" which cannot be sold without registration under the
Securities Act or pursuant to an exemption therefrom, and may have to be held
indefinitely, subject, however, to the Purchaser's registration rights under the
Registration Rights Agreement, and the Purchaser accepts the risk of such
restrictions on resale.

4.7           Accredited Investor Status. The Purchaser is an "accredited
investor" (as such term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act). By reason of its own business and financial
experience, the Purchaser has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the investment in the Securities, has the capacity to protect its own
interests in connection with the purchase of the Securities contemplated hereby
and is able to bear the economic risk of such investment.

4.8           Brokers; Certain Expenses. The Purchaser has not paid and is not
obligated to pay any fee or commission to any broker, finder, investment banker
or other

 

50

 

--------------------------------------------------------------------------------



intermediary in connection with this Agreement, any other Investment Document or
any of the transactions contemplated hereby or thereby.

 

5.

[Intentionally Omitted.]

 

6.

CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER .

6.1           Initial Closing. The obligations of the Purchaser to consummate
the transactions contemplated hereby, including the obligation to purchase the
Unsecured Notes and the Warrant as provided herein, is subject to the
fulfillment to the satisfaction of Purchaser in its sole discretion, prior to or
at the Initial Closing, of the conditions set forth in this Section 6.1;
provided, however, that any or all of such conditions may be waived, in whole or
in part, by the Purchaser in its sole and absolute discretion.

(a)            Initial Closing Date. The Initial Closing Date shall occur on or
before June 30, 2006.

(b)           Representations and Warranties; No Default. Each of the
representations and warranties made by the Company Parties in this Agreement
shall be true and correct in all respects as of the date made, and shall be true
and correct in all respects as of the Initial Closing Date, with the same effect
as if made on and as of the Initial Closing Date; each of the covenants,
agreements and obligations of the Company Parties under this Agreement to be
performed or satisfied by it on or prior to the Initial Closing Date shall have
been performed or satisfied by it in all respects on or before the Initial
Closing Date; and no Default or Event of Default shall exist or result from the
execution and delivery of this Agreement, any other Investment Document or the
issuance and sale of the Unsecured Notes or the consummation of the other
transactions contemplated by this Agreement, or the other Investment Documents.
The Parent shall have delivered to the Purchaser an officers' certificate,
signed by the President and Chief Executive Officer and the Chief Financial
Officer of the Parent, on behalf of itself and the Company Parties, dated as of
the Initial Closing Date, to such effect and to the effect that each of the
other conditions precedent set forth in this Section 6.1 has been satisfied and
fulfilled.

(c)            Payment of Fees and Expenses. The Companies shall have paid to
the Purchaser at the Initial Closing, in immediately available funds to a bank
account designated by the Purchaser, or the Purchaser shall have withheld the
same from the proceeds to be delivered by the Purchaser against delivery of the
Unsecured Notes, (a) the Closing Fee applicable to the Initial Closing, and (c)
all fees, costs and expenses incurred by or on behalf of the Purchaser in
connection with this Agreement and the transactions contemplated hereby, as
provided in Section 8.5.

(d)           Purchase Permitted By Applicable Laws. The consummation of the
transactions contemplated by this Agreement shall not be prohibited by or
violate any Applicable Laws and shall not subject any party to any Tax, penalty
or liability, under or pursuant to any Applicable Laws, and shall not be
enjoined (temporarily or permanently) under, or prohibited by or contrary to,
any injunction, order, decree or ruling. Without limiting the generality of the
foregoing, the consummation of the transactions contemplated hereby shall

 

51

 

--------------------------------------------------------------------------------



otherwise comply with all applicable requirements of federal securities and
state securities or "blue sky" laws.

(e)            No Material Adverse Change. No Material Adverse Change shall have
occurred in the sole judgment of the Purchaser since December 31, 2005, and the
Parent shall have delivered to the Purchaser an officer's certificate, dated as
of the Initial Closing Date and signed by the President and Chief Executive
Officer and the Chief Financial Officer of the Parent, on behalf of the Parent
and the Company Parties, certifying that no Material Adverse Change shall have
occurred since such date.

(f)            No Injunction, Order or Suit. There shall not have been issued
any injunction, order, decree or ruling that prohibits or limits any of the
transactions contemplated by this Agreement, or the other Investment Documents
and there shall not be any action, suit, proceeding or investigation pending or,
to the knowledge of the Company Parties, threatened that (a) draws into question
the validity, legality or enforceability of this Agreement or the other
Investment Documents or the consummation of the transactions contemplated hereby
or thereby or (b) could result, in the sole judgment of the Purchaser, (i) in
the imposition of a penalty if the Securities were delivered as contemplated
hereunder or (ii) in any Material Adverse Change.

(g)           Delivery of Certain Closing Documents. The Companies shall have
delivered to the Purchaser the following closing documents, each in form and
substance satisfactory to the Purchaser:

(i)            This Agreement, duly executed by the Company Parties, together
with the Exhibits and Disclosure Schedules;

 

(ii)

The final form of the Term B Notes;

 

(iii)

The final form of the Subordinated Notes;

 

(iv)

The Warrant, duly executed by the Parent;

 

(v)

The Guaranty, duly executed by each Guarantor;

(vi)         The Personal Guaranty, duly executed by Edward M. Kopko;

(vii)        The Investor Rights Agreement, duly executed by Edward M. Kopko,
Frederick Kopko, Jr. and the Parent;

(viii)      The Registration Rights Agreement, duly executed by the Parent;

(ix)         The Fee Letter, duly executed by the Companies in favor of the
Purchaser;

(x)           The Intercompany Subordination Agreement, duly executed by the
Company Parties and each of its Subsidiaries in favor of the Purchaser;

 

52

 

--------------------------------------------------------------------------------



 

(xi)

The final form of the Security Agreement;

(xii)        The letter agreement, dated the date hereof, duly executed by the
Company Parties regarding the prepayment or defeasance of Designated
Indebtedness (as defined in such letter agreement);

(xiii)      The letter agreement, dated the date hereof, duly executed by the
Company Parties regarding the issuance to GECC of the warrants to purchase
Common Stock; and

(xiv)       Such other documents as the Purchaser may reasonably request.

(h)           Opinion Letters of Counsel. The Purchaser shall have received
legal opinion letters from McBreen & Kopko, counsel to the Company Parties,
dated as of the Initial Closing Date and addressed to the Purchaser, in form and
substance satisfactory to the Purchaser and its legal counsel.

(i)            Agreements with Officers. The Purchaser shall have received
copies of the following agreements (collectively, the "Agreements with
Officers"):

(i)            A Non-Competition and Non-Solicitation Agreement among Edward M.
Kopko, the Parent and any other applicable Company Party, dated on or before the
date hereof, in form and substance satisfactory to the Purchaser.

(j)            Delivery of Corporate Documents. The Companies shall have
delivered to the Purchaser the following with respect to each Company Party:

(i)            Certified copies of its Organizational Documents as amended
through the Initial Closing Date, certified by its Secretary or other authorized
agent as being in full force and effect as of the Initial Closing Date;

(ii)           A good standing certificate and a tax good standing certificate,
issued by the Secretary of State of its state of incorporation or organization
and the taxing authority of such state, in each case dated as of the most recent
practicable date prior to the Initial Closing Date;

(iii)          Good standing certificates from each jurisdiction in which it is
required to be qualified to transact business as a foreign corporation or other
entity, in each case dated as of the most recent practicable date prior to the
Initial Closing Date;

(iv)          Resolutions of its Board of Directors approving and authorizing
the execution, delivery and performance of this Agreement and the other
Investment Documents to which it is a party, and, in the case of the Companies
and the Parent, as applicable, approving and authorizing the execution,
issuance, sale and delivery of the Securities;

(v)           Incumbency certificates of its officers or other agents who are
authorized to execute, deliver and perform this Agreement, the other Investment
Documents

 

53

 

--------------------------------------------------------------------------------



and any other agreements, instruments, certificate or other documents required
to be executed by it in connection herewith;

(vi)         The Initial Disbursement Letter, duly executed by the Companies;
and

 

(vii)

Such other documents as the Purchaser may request.

(k)           Certain Closing Certificates. The Companies shall have delivered
to the Purchaser the following certificates, each dated as of the Initial
Closing Date:

(i)            A Solvency Certificate, in form and substance satisfactory to the
Purchaser, duly executed by the Chief Financial Officer of the Parent,
certifying that the Parent on a stand-alone basis, and the Company Parties taken
as a whole, is and will be Solvent, before and after giving effect to (i) the
issuance and sale of the Securities and the incurrence of the other Obligations;
and (ii) all of the other transactions contemplated hereby.

(ii)           A Compliance Certificate signed by the Chief Financial Officer of
the Parent, on behalf of itself and the Company Parties, certifying that he has
reviewed this Agreement and the other Investment Documents and that, after
giving effect to the (i) incurrence of Indebtedness hereunder and (ii) all the
transactions contemplated hereby and thereby, the Company Parties will be in
compliance with the covenants of Section 10.1.

(l)            Environmental Reports. The Purchaser shall have received a
phase-I environmental report with respect to all Real Property owned in fee by
any Company Party and the environmental consultants and surveyors retained for
such reports or surveys, the scope of the reports or surveys, and the results
thereof shall be acceptable to the Purchaser.

(m)          Delivery of Projections. At least two (2) Business Days prior the
Initial Closing Date, the Parent shall have finalized and delivered to the
Purchaser prior to the Initial Closing Date, and the Purchaser shall have
approved (a) the Unaudited Financial Statements and (b) the financial
projections of the Company Parties for the five (5) Fiscal Years ending December
31, 2010 (the "Initial Financial Projections"). The Initial Financial
Projections shall specify the assumptions on which they are based and shall be
made in good faith. The Initial Financial Projections shall be accompanied by an
officer's certificate, in form and substance satisfactory to the Purchaser, duly
executed on behalf of the Parent and the Company Parties by the Chief Financial
Officer of the Parent, specifying, among other things, the assumptions on which
the Initial Financial Projections are based.

(n)           Third-Party Consents. The Companies shall have obtained all other
Consents required to be obtained from all Governmental Authorities and other
Persons, including GECC, in form and substance satisfactory to the Purchaser, in
connection with the transactions contemplated by this Agreement and the
Purchaser shall have approved the terms and conditions thereof, and all
applicable waiting periods shall have expired.

(o)           Structure. The Purchaser shall have approved the form, substance
and scope of the legal, tax and capital structure of the Company Parties.

 

54

 

--------------------------------------------------------------------------------



(p)           Sources and Uses of Funds. The Purchaser shall have approved the
use of proceeds of the Securities as described in Section 2.5.

(q)           Proceedings Satisfactory. All proceedings taken prior to or at the
Initial Closing in connection with the issuance and sale of the Securities and
the consummation of the other transactions contemplated hereby and all papers
and other documents relating thereto, shall be in form and substance
satisfactory to the Purchaser and its counsel, and the Purchaser shall have
received copies of such documents and papers, all in form and substance
satisfactory to the Purchaser, all such documents, where appropriate, to be
counterpart originals and/or certified by proper authorities, corporate
officials and other Persons. Without limiting the generality of the foregoing,
the Companies shall have made such arrangements as may be requested by the
Purchaser to ensure that the proceeds from the issuance and sale of the
Securities are applied in the manner set forth in Section 2.5, including
provision for the direct payment of the obligations of the Companies under
Section 8.5 to be paid from such proceeds as provided in Section 6.1(c), the
withholding of fees payable to the Purchaser as provided in Section 6.1(c) and
the segregation of funds to be paid to third parties concurrent with or
following the Initial Closing.

6.2           Final Closing. The obligations of the Purchaser to consummate the
transactions contemplated hereby, including the obligation to purchase the Term
B Notes, and the Subordinated Notes as provided herein, is subject to the
fulfillment to the satisfaction of Purchaser in its sole discretion, prior to or
at the Final Closing, of the conditions set forth in this Section 6.2; provided,
however, that any or all of such conditions may be waived, in whole or in part,
by the Purchaser in its sole and absolute discretion:

(a)            Final Closing Date. The Final Closing Date shall occur on or
before September 30, 2006.

(b)            Representations and Warranties; No Default. Each of the
representations and warranties made by the Company Parties in this Agreement
shall be true and correct in all respects as of the date made, and shall be true
and correct in all respects as of the Final Closing Date, with the same effect
as if made on and as of the Final Closing Date; each of the covenants,
agreements and obligations of the Company Parties under this Agreement to be
performed or satisfied by it on or prior to the Final Closing Date shall have
been performed or satisfied by it in all respects on or before the Final Closing
Date; and no Default or Event of Default shall exist or result from the
execution and delivery of this Agreement, any other Investment Document or any
of the Bank Credit Documents or the issuance and sale of the Securities or the
consummation of the other transactions contemplated by this Agreement, the other
Investment Documents or the Bank Credit Documents. The Parent shall have
delivered to the Purchaser an officers' certificate, signed by the President and
Chief Executive Officer and the Chief Financial Officer of the Parent, on behalf
of itself and the Company Parties, dated as of the Final Closing Date, to such
effect and to the effect that each of the other conditions precedent set forth
in this Section 6.2 has been satisfied and fulfilled.

(c)            Payment of Fees and Expenses. The Companies shall have paid to
the Purchaser at the Final Closing, in immediately available funds to a bank
account designated by the Purchaser, or the Purchaser shall have withheld the
same from the proceeds to be

 

55

 

--------------------------------------------------------------------------------



delivered by the Purchaser against delivery of the Term B Notes or the
Subordinated Notes, (a) the Closing Fee applicable to the Final Closing, and (c)
all fees, costs and expenses incurred by or on behalf of the Purchaser in
connection with this Agreement and the transactions contemplated hereby, as
provided in Section 8.5.

(d)           Purchase Permitted By Applicable Laws. The consummation of the
transactions contemplated by this Agreement and the Bank Credit Documents shall
not be prohibited by or violate any Applicable Laws and shall not subject any
party to any Tax, penalty or liability, under or pursuant to any Applicable
Laws, and shall not be enjoined (temporarily or permanently) under, or
prohibited by or contrary to, any injunction, order, decree or ruling. Without
limiting the generality of the foregoing, the consummation of the transactions
contemplated hereby shall otherwise comply with all applicable requirements of
federal securities and state securities or "blue sky" laws.

(e)            No Material Adverse Change. No Material Adverse Change shall have
occurred in the sole judgment of the Purchaser since December 31, 2005, and the
Parent shall have delivered to the Purchaser an officer's certificate, dated as
of the Final Closing Date and signed by the President and Chief Executive
Officer and the Chief Financial Officer of the Parent, on behalf of the Parent
and the Company Parties, certifying that no Material Adverse Change shall have
occurred since such date.

(f)            No Injunction, Order or Suit. There shall not have been issued
any injunction, order, decree or ruling that prohibits or limits any of the
transactions contemplated by this Agreement, the other Investment Documents and
the Bank Credit Documents, or, and there shall not be any action, suit,
proceeding or investigation pending or, to the knowledge of the Company Parties,
threatened that (a) draws into question the validity, legality or enforceability
of this Agreement or the other Investment Documents or the consummation of the
transactions contemplated hereby or thereby or (b) could result, in the sole
judgment of the Purchaser, (i) in the imposition of a penalty if the Securities
were delivered as contemplated hereunder or (ii) in any Material Adverse Change.

(g)           Delivery of Certain Closing Documents. The Companies shall have
delivered to the Purchaser the following closing documents, each in form and
substance satisfactory to the Purchaser:

 

(i)

The Term B Notes, each duly executed by the Companies;

(ii)           The Subordinated Notes, each duly executed by the Companies;

(iii)         The Intercreditor Agreement, duly executed by the Bank Agent;

(iv)         A subordination agreement, duly executed by Purchaser in respect of
the Term B Notes and the Subordinated Notes;

 

56

 

--------------------------------------------------------------------------------



(v)           A Borrowing Base Certificate (as defined in the Bank Credit
Documents) as of the last day of the immediately preceding month, with such
supporting materials as Purchaser shall reasonably request;

(vi)         A letter, in form and substance satisfactory to Purchaser, from
GECC to Purchaser respecting the amount necessary to repay in full all of the
obligations of the Company Parties and their respective Subsidiaries owing
pursuant to the GECC Credit Documents and obtain a release of all of the Liens
existing in favor of GECC in and to the assets of the Company Parties and their
respective Subsidiaries, together with termination statements and other
documentation evidencing the termination by GECC of its Liens in and to the
properties and assets of the Company Parties and their respective Subsidiaries;

(vii)        The Final Disbursement Letter, duly executed by the Companies; and

(viii)       Such other documents as the Purchaser may reasonably request.

(h)           Actions and Documents Relating to the Collateral. The Purchaser
shall have received the following in form and substance satisfactory to them:

(i)            The Security Agreement, duly executed by the Company Parties,
together with (A) the exhibits and schedules thereto, and (B) all promissory
notes pledged thereunder along with allonges endorsing such notes to Purchaser;

(ii)           Except to the extent delivered to the Bank Agent in accordance
with the Bank Credit Documents, the Pledged Interests (as defined in the
Security Agreement), together with stock powers duly executed by the applicable
Company Parties in blank;

(iii)         The Intellectual Property Security Agreement, duly executed by the
Company Parties, together with the exhibits and schedules thereto;

(iv)          UCC-1 Financing Statements naming each Company Party as debtor, as
applicable, in form and substance satisfactory to the Purchaser;

(v)           Evidence that all filings, registrations and recordings have been
made in the appropriate governmental offices, and all other action has been
taken, which shall be necessary to create, in favor of the Purchaser, a
perfected first priority Lien on the Collateral (subject only to the Lien of the
Bank Agent and the Permitted Liens);

(vi)          Evidence that the Liens on the Collateral are subject only to the
Permitted Liens, such evidence including the results of searches conducted in
the UCC filing records in each of the governmental offices in which UCC
financing statements have been, or shall be, filed;

 

57

 

--------------------------------------------------------------------------------



(vii)        Deposit Account Control Agreements, duly executed by each of the
appropriate Company Parties and the banks and other financial institutions at
which such Company Party's deposit and similar accounts are maintained;

(viii)      Landlord waivers, in form and substance satisfactory to the
Purchaser, duly executed by the applicable Company Party and the respective
landlords/lessees designated by the Purchaser; and

(ix)         Such other documents relating to the Collateral as the Purchaser
may request.

(i)            Bank Credit Documents and Related Matters. The Company Parties
shall have consummated, and the Purchaser shall be satisfied in all respects
with the structure, terms and conditions of, the Bank Credit Documents. In
addition, the Purchaser shall have received copies of the Bank Credit Documents,
together with all exhibits and schedules thereto, in each case duly executed by
the parties thereto.

(j)            Opinion Letters of Counsel. The Purchaser shall have received
legal opinion letters from McBreen & Kopko, counsel to the Company Parties, and
any other applicable local counsel, each dated as of the Final Closing Date and
addressed to the Purchaser, in form and substance satisfactory to the Purchaser
and its legal counsel.

(k)           Delivery of Corporate Documents. The Companies shall have
delivered to the Purchaser the following with respect to each Company Party:

(i)            Certified copies of its Organizational Documents as amended
through the Final Closing Date, certified by its Secretary or other authorized
agent as being in full force and effect as of the Final Closing Date;

(ii)           A good standing certificate and a tax good standing certificate,
issued by the Secretary of State of its state of incorporation or organization
and the taxing authority of such state, in each case dated as of the most recent
practicable date prior to the Final Closing Date;

(iii)          Good standing certificates from each jurisdiction in which it is
required to be qualified to transact business as a foreign corporation or other
entity, in each case dated as of the most recent practicable date prior to the
Final Closing Date; and

 

(iv)

Such other documents as the Purchaser may request.

(l)            Certain Closing Certificates. The Companies shall have delivered
to the Purchaser the following certificates, each dated as of the Final Closing
Date:

(i)            A Solvency Certificate, in form and substance satisfactory to the
Purchaser, duly executed by the Chief Financial Officer of the Parent,
certifying that the Parent on a stand-alone basis, and the Company Parties taken
as a whole, is and will be Solvent, before and after giving effect to (i) the
transactions contemplated by the Bank Credit Documents;

 

58

 

--------------------------------------------------------------------------------



(ii) the issuance and sale of the Securities and the incurrence of the other
Obligations; and (iii) all of the other transactions contemplated hereby.

(ii)           A Compliance Certificate signed by the Chief Financial Officer of
the Parent, on behalf of itself and the Company Parties, certifying that he has
reviewed this Agreement and the other Investment Documents and that, after
giving effect to the (i) the incurrence of Indebtedness under the Bank Credit
Documents, (ii) incurrence of Indebtedness hereunder and (iii) all the
transactions contemplated hereby and thereby, the Company Parties will be in
compliance with the covenants of Sections 10.1 and 10.15 ;

(m)          Insurance. The Companies shall deliver to the Purchaser
certificates of liability and property insurance with respect to the insurance
policies required to be maintained by the Company Parties as of the Final
Closing Date pursuant to Section 9.8, together with additional insured and
lender's loss payable endorsements in favor of the Purchaser, all in form and
substance satisfactory to the Purchaser.

(n)           Delivery of Projections. At least two (2) Business Days prior the
Final Closing Date, the Parent shall have finalized and delivered to the
Purchaser prior to the Final Closing Date, and the Purchaser shall have approved
(a) the Audited Financial Statements and (b) the financial projections of the
Company Parties for the five (5) Fiscal Years ending December 31, 2010 (the
"Final Financial Projections"). The Final Financial Projections shall specify
the assumptions on which they are based and shall be made in good faith. The
Final Financial Projections shall be accompanied by an officer's certificate, in
form and substance satisfactory to the Purchaser, duly executed on behalf of the
Parent and the Company Parties by the Chief Financial Officer of the Parent,
specifying, among other things, the assumptions on which the Final Financial
Projections are based.

(o)           Third-Party Consents. The Companies shall have obtained all other
Consents required to be obtained from all Governmental Authorities and other
Persons in connection with the transactions contemplated by this Agreement and
the Bank Credit Documents, and the Purchaser shall have approved the terms and
conditions thereof, and all applicable waiting periods shall have expired.

(p)           Sources and Uses of Funds. The Purchaser shall have approved the
use of proceeds of the Securities as described in Section 2.5.

(q)           Proceedings Satisfactory. All proceedings taken prior to or at the
Final Closing in connection with the issuance and sale of the Securities and the
consummation of the other transactions contemplated hereby and by the Bank
Credit Documents, and all papers and other documents relating thereto, shall be
in form and substance satisfactory to the Purchaser and its counsel, and the
Purchaser shall have received copies of such documents and papers, all in form
and substance satisfactory to the Purchaser, all such documents, where
appropriate, to be counterpart originals and/or certified by proper authorities,
corporate officials and other Persons. Without limiting the generality of the
foregoing, the Companies shall have made such arrangements as may be requested
by the Purchaser to ensure that the proceeds from the issuance and sale of the
Securities are applied in the manner set forth in Section 2.5, including
provision for the direct payment of the obligations of the Companies under
Section 8.5 to be paid from

 

59

 

--------------------------------------------------------------------------------



such proceeds as provided in Section 6.2(c), the withholding of fees payable to
the Purchaser as provided in Section 6.2(c) and the segregation of funds to be
paid to third parties concurrent with or following the Final Closing.

(r)            SEC Documents. The Companies shall have provided copies of the
Late SEC Documents and the Restated SEC Documents to be filed pursuant to the
Securities Act or the Exchange Act in final form satisfactory to Purchaser.

7.             CONDITIONS TO THE OBLIGATIONS OF THE COMPANY PARTIES. The
obligations of the Companies to consummate the transactions contemplated hereby
are subject to the satisfaction, prior to the Initial Closing or the Final
Closing, as the case may be, of the conditions set forth in this Section 7;
provided , however, that any or all of such conditions may be waived, in whole
or in part, by the Companies in their sole and absolute discretion:

7.1           Representations and Warranties. The representations and warranties
of the Purchaser contained in Section 4 shall be true and correct in all
respects at and as of the Initial Closing Date or the Final Closing Date, as the
case may be, after giving effect to the transactions contemplated by this
Agreement, as if made on and as of such date, and the Purchaser shall have
performed or satisfied all of its covenants and agreements hereunder to be
performed or satisfied on or prior to the Initial Closing Date or the Final
Closing Date, as the case may be.

7.2           Purchase Permitted By Applicable Laws. The consummation of the
transactions contemplated by this Agreement or other Investment Documents, shall
not be prohibited by or violate any Applicable Laws and shall not subject any
party to any Tax, penalty or liability, under or pursuant to any Applicable
Laws, and shall not be enjoined (temporarily or permanently) under, or
prohibited by or contrary to, any injunction, order, decree or ruling. Without
limiting the generality of the foregoing, the consummation of the transactions
contemplated hereby shall otherwise comply with all applicable requirements of
federal and state securities laws.

7.3           Payment for Securities. With respect to the Initial Closing, the
Purchaser shall have delivered to the Companies the Purchase Price for the
Unsecured Notes and the Warrant, and with respect to the Final Closing, the
Purchaser shall have delivered to the Companies the purchase price for the Term
B Notes, and the Subordinated Notes, each required to be paid by Section 2.3,
pursuant to wire transfer instructions provided by the Company Parties, less the
amounts provided for in Sections 6.1(c), 6.2(c) and 8.5 that are not otherwise
paid at the Initial Closing or the Final Closing, as the case may be.

 

8.

TAXES; INDEMNIFICATION; FEES AND EXPENSES.

 

8.1

Taxes.

(a)           Any and all payments by the Company Parties under this Agreement,
the Notes, the Warrant or any other Investment Document shall be made free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding taxes that are imposed on Purchaser's overall net income by
the United States, taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the

 

60

 

--------------------------------------------------------------------------------



laws of which the Purchaser is organized or any political subdivision thereof.
If any Company Party shall be required by law to deduct any such non-excluded
Taxes from any sum payable by such Company Party, (i) the amount payable shall
be increased as may be necessary so that after such Company Party and the
Purchaser have made all required deductions (including deductions applicable to
additional sums payable under this Section 8.1) the Purchaser receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Company Party shall make all such deductions and (iii) such Company
Party shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law (but excluding any tax imposed
by any jurisdiction or by any political subdivision or taxing authority thereof
or therein measured by or based on the net income or net profits of Lender). The
Companies shall indemnify the Purchaser for and hold it harmless against the
full amount of such non-excluded Taxes, and for the full amount of taxes of any
kind imposed by any jurisdiction on amounts payable under this Section 8.1,
imposed on or paid by the Purchaser and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. This indemnification shall be made within two (2) Business Days from
the date the Purchaser makes written demand therefor.

(b)           The Companies shall pay all present or future stamp, documentary,
excise, property, transfer and other similar Taxes (together in each case with
interest and penalties, if any) payable or determined to be payable in
connection with the execution and delivery of this Agreement, any payment made
hereunder or any Investment Document, or the issuance and sale of the
Securities, and shall hold harmless the Purchaser from and against any and all
liabilities with respect to or resulting from any delay in paying, or omission
to pay, such Taxes.

 

8.2

Indemnification.

(a)            Whether or not the transactions contemplated by this Agreement
are consummated, each Company shall indemnify, defend and save and hold harmless
the Purchaser, its successors and assigns, and its Affiliates, employees,
partners, members, shareholders, managers, officers, directors, representatives,
agents, attorneys, successors, assigns and participants (the "Indemnified
Parties"), from and against, and shall pay on demand, any and all losses,
claims, damages, liabilities, judgments, Indemnified Environmental Costs,
expenses and costs, including reasonable attorneys' fees and other fees and
expenses incurred in, and the costs of preparing for, investigating or defending
any matter (collectively, "Losses"), other than those arising due to such
Indemnified Party’s gross negligence or willful misconduct as finally determined
by a court of competent jurisdiction, incurred by or asserted or awarded against
the Indemnified Parties in connection with, by reason of, or arising from:

(i)            Any breach of any warranty or the inaccuracy of any
representation made by any Company Party in this Agreement or any other
Investment Document;

(ii)           The failure of any Company Party to fulfill any of its covenants,
agreements or undertakings under this Agreement or any other Investment Document
(or any other document or instrument executed herewith or pursuant hereto);

 

61

 

--------------------------------------------------------------------------------



(iii)         Any third party actions, suits, proceedings or claims brought
against any Indemnified Party in connection with, arising out of or with respect
to (i) any other matters arising out of or in connection with the transactions
contemplated by this Agreement, the Notes, the Warrant or any other Investment
Document or (ii) the business, operations or affairs of the Company Parties
(including any litigation in which any Company Party (or any officer, director
or employee) is involved);

(iv)         Any fee or commission payable or otherwise owing to any investment
banker, broker, finder, placement agent or similar intermediary claiming to have
been retained or employed by or on behalf of any Company Party;

(v)           The actual or alleged presence of Hazardous Materials on any
property of any Company Party or any Environmental Condition; or

(vi)         The transactions contemplated by the Bank Credit Documents.

(b)           The Company Parties shall either pay directly all Losses which
they are required to pay hereunder or reimburse any Indemnified Party within ten
(10) days after any written request for such payment. The obligations of any
Company to the Indemnified Parties under this Section 8 shall be separate
obligations to each Indemnified Party, and the liability of such Company to such
Indemnified Parties hereunder shall not be extinguished solely because any other
Indemnified Party is not entitled to indemnity hereunder.

(c)            In addition, notwithstanding anything in this Agreement or any
other Investment Document to the contrary, in the event of a breach of the
representation and warranty set forth in Section 3.7 (including, without
limitation, Schedule 3.7) with respect to the number of shares of Common Stock
outstanding on a Fully Diluted Basis, to the extent that the number of Warrant
Shares evidenced by the Warrant immediately after the Initial Closing represent,
as calculated therein, a percentage of the outstanding shares of Common Stock on
a Fully Diluted Basis that is less than 6.25%, as such number may be adjusted
pursuant to the terms of the Warrant, then the Parent shall immediately issue to
the Purchaser, at no cost to the Purchaser, an additional warrant or warrants,
in form and substance satisfactory to the Purchaser, representing an additional
number of Warrant Shares such that, if such additional Warrant Shares had been
included in such Warrant immediately after the Initial Closing, such
representation and warranty would have been true and accurate in all respects
when made.

(d)           The obligations of any Company to the Indemnified Parties under
this Section 8 shall survive (i) the repayment of the Notes (whether at
maturity, by prepayment or acceleration or otherwise), (ii) any transfer of any
Note or any interest therein, (iii) the termination of this Agreement or any
other Investment Document and (iv) the issuance, exercise, assignment and/or
sale of the Warrant (or any interest therein) and the sale of the Warrant
Shares.

8.3           Indemnification Procedures. Any Person entitled to indemnification
under this Section 8 shall (a) give prompt written notice to the Parent of any
claim with respect to which it is entitled to seek indemnification and (b)
permit the Companies to assume the defense

 

62

 

--------------------------------------------------------------------------------



of such claim with counsel selected by the Companies and reasonably acceptable
to such Person; provided, however, that any Person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim and the fees and expenses of such counsel shall be at
the expense of such Person unless (i) the Companies have agreed to pay such fees
or expenses; (ii) the Companies have failed to notify such Person in writing
within ten (10) Business Days of their receipt of such written notice to the
Companies that they will assume the defense of such claim and employ counsel
reasonably acceptable to such Person; or (iii) in the reasonable judgment of any
such Person a conflict of interest exists between such Person, on the one hand,
and any Company Party or Affiliate thereof, on the other hand, with respect to
such claims (in which case, if the Person notifies the Companies in writing that
such Person elects to employ separate counsel at the expense of the Companies,
the Companies shall not have the right to assume the defense of such claim on
behalf of such Person). Neither the Companies nor any Indemnified Party will be
subject to any liability for any settlement made without their consent (but such
consent may not be unreasonably withheld). No Indemnified Party may, without the
consent of the Companies (which consent will not be unreasonably withheld),
consent to the entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to the Company Parties of a release from all liability in respect of such claim
or litigation. Further, the Companies may not, without the consent of the
applicable Indemnified Parties (which consent will not be unreasonably
withheld), consent to the entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Parties of a release from all
liability in respect of such claim or litigation.

8.4           Contribution. If the indemnification provided for in this
Section 8 is unavailable to the Purchaser or any other Indemnified Party in
respect of any Losses, then the Company Parties, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by the
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Company Parties, on the one
hand, and such Indemnified Party, on the other hand, in connection with the
actions, statements or omissions which resulted in such Losses, as well as any
other relevant equitable considerations. The relative fault of the Company
Parties, on the one hand, and such Indemnified Party, on the other hand, shall
be determined by reference to, among other things, whether any action in
question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, has been taken by, or
relates to information supplied by, either any Company Party or such Indemnified
Party, and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission. The
parties agree that it would not be just and equitable if contribution pursuant
to this Section 8.4 were determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to above. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

8.5           Reimbursement of Deal-Related Costs and Expenses. Notwithstanding
anything to the contrary contained herein or otherwise, whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated for any reason, and in addition to all other amounts due or owing to
the Purchaser hereunder, under any

 

63

 

--------------------------------------------------------------------------------



other Investment Document or otherwise, the Company Parties shall be jointly and
severally responsible, and jointly and severally agree to promptly reimburse the
Purchaser, for all fees, costs and expenses of every type and nature (including
all reasonable fees and expenses of counsel, accountants, solvency firms and
other deal-related costs and expenses) incurred by or on behalf of the Purchaser
in connection with the Purchaser's due diligence investigation of the Company
Parties and their respective Affiliates, the Bank Credit Documents and the
transactions contemplated thereby, the preparation, negotiation, execution,
delivery and enforcement of this Agreement, the Notes, the Warrant and the other
Investment Documents and the consummation of the transactions contemplated
hereby (which fees, costs and expenses may be withheld by the Purchaser from the
proceeds to be delivered by the Purchaser at the Initial Closing or the Final
Closing, as the case may be, pursuant to Sections 6.1(c) and 6.2(c)). The
Company Parties jointly and severally agree to pay to the Purchaser, or
reimburse the Purchaser for, all fees, costs and expenses at the Initial Closing
or the Final Closing, as the case may be. At the Purchaser's request and
direction, the Company Parties shall, jointly and severally, reimburse third
party providers of the Purchaser directly for all of such fees, costs and
expenses.

8.6           Costs of Collection. The Company Parties jointly and severally
agree to pay to the Purchaser on demand all fees, costs and expenses of every
type and nature (including all fees and expenses of attorneys, accountants and
other experts and all due diligence, collateral review, appraisal, search,
filing and recording fees and expenses) which are expended or incurred by or on
behalf of the Purchaser in connection with (a) the administration of the
Investment Documents or the collection and enforcement of the Obligations,
whether or not any action, suit or other proceeding is commenced; (b) any
actions for declaratory relief in any way related to the Obligations; (c) the
protection or preservation of any rights, powers or remedies of the Purchaser
under this Agreement or any other Investment Document; (d) any actions taken by
the Purchaser in negotiating any amendment, waiver, consent or release of or
under this Agreement, the Notes or any other Investment Document; (e) any
actions taken in reviewing the Company Parties' financial affairs, which actions
shall include (i) inspecting the facilities of any Company Party or conducting
audits or appraisals of the financial condition of any Company Party;
(ii) having an accounting or other firm selected by the Purchaser review the
books and records of any Company Party and perform a thorough and complete
examination thereof; (iii) interviewing the Company Parties' employees,
attorneys, accountants, customers and any other Persons related to the Company
Parties which the Purchaser believes may have relevant information concerning
the business, condition (financial or otherwise), results of operations or
prospects of any of the Company Parties; and (iv) undertaking any other action
which the Purchaser believe is necessary to assess accurately the financial
condition and prospects of the Company Parties; (f) any refinancing,
restructuring (whether in the nature of a "work out" or otherwise), bankruptcy
or insolvency proceeding involving any Company Party or Affiliates, including
any refinancing or restructuring of this Agreement, the Notes or any other
Investment Documents; (g) any actions taken to verify, maintain, perfect and
protect any Lien granted to the Purchaser by any Company Party or any other
Person under the Investment Documents; (h) any effort by the Purchaser to
protect, audit, assemble, complete, collect, sell, liquidate or otherwise
dispose of any collateral, including in connection with any case under
Bankruptcy Laws; or (i) having counsel advise the Purchaser as to its rights and
responsibilities, the perfection, protection or preservation of rights or
interests under the Investment Documents, with respect to negotiations with any
Company Party or its Affiliates or with other creditors of any Company Party or
with respect to any

 

64

 

--------------------------------------------------------------------------------



proceeding under any Bankruptcy Law. The Company Parties hereby consent to the
taking of the foregoing actions by the Purchaser without conditions or
restrictions.

9.             AFFIRMATIVE COVENANTS. The Company Parties covenant and agree
that, so long as any Obligations remain outstanding the Company Parties shall,
except as provided in Section 9.21, perform, comply with and observe each of the
covenants set forth in this Section 9.

9.1           Payment of Notes and Other Obligations. The Companies shall fully
and timely pay all Obligations owing pursuant to the terms of this Agreement,
the Notes (including all principal thereof, premium, if any, and interest
thereon), the Warrant and the other Investment Documents to which it is a party,
in each case on the dates and in the manner provided for herein and therein.

9.2           Performance of Investment Documents. The Companies shall, and
shall cause each other Company Party to, perform, comply with and observe all of
its obligations under this Agreement, the Notes, the Warrant and each other
Investment Document in accordance with the respective terms thereof.

9.3           Information Reporting Requirements. The Companies shall furnish to
the Purchaser the following:

(a)           As soon as available, and in no event later than ninety (90) days
after the end of each Fiscal Year, on a Consolidated and Consolidating basis,
balance sheets of the Parent and its Subsidiaries as of the end of such Fiscal
Year, and, on a Consolidated and Consolidating basis, related statements of
operations, shareholders' equity and cash flows of the Parent and its
Subsidiaries for such Fiscal Year, setting forth in comparative form the
corresponding figures for the immediately preceding Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, and accompanied by (i) a
report and an opinion, prepared in accordance with generally accepted auditing
standards, of independent certified public accountants of recognized national
standing mutually acceptable to Purchaser and the Companies (which opinion shall
(A) provide that such financial statements present fairly, in all material
respects, the financial position for the periods indicated in conformity with
GAAP (B) not be qualified as to "going concern" or otherwise qualified or
limited, in scope or in any other respect and (C) state that such accounting
firm has obtained no knowledge that a Default or Event of Default has occurred
and is continuing, or if, in the opinion of such accounting firm, a Default or
Event of Default has occurred and in continuing, a statement as to the nature
thereof), and (ii) a schedule in a form acceptable to the Purchaser of the
computations used by such accountants in determining, as of the end of such
Fiscal Year, compliance with the covenants contained in Section 10.15;

(b)           Not later than thirty (30) days after the last day of each
calendar month, a monthly financial package for such month (the "Monthly
Reporting Package" ), all in reasonable detail, consisting of at least the
following:

(i)            an income statement for such month on a Consolidated and
Consolidating Basis for the Parent and its Subsidiaries, with comparative
information from the

 

65

 

--------------------------------------------------------------------------------



Initial Financial Projections and, once provided pursuant to Section 9.3(e), the
Annual Financial Projections, and the same month during the immediately
preceding Fiscal Year;

(ii)           a year-to-date income statement for such month on a Consolidated
and Consolidating Basis for the Parent and its Subsidiaries, with comparative
information from the Initial Financial Projections and, once provided pursuant
to Section 9.3(e), the Annual Financial Projections, and the same year-to-date
month during the immediately preceding Fiscal Year;

(iii)         a cash flow statement for such month, with comparative information
from the Initial Financial Projections and, once provided pursuant to Section
9.3(e), the Annual Financial Projections, and the same month during the
immediately preceding Fiscal Year;

(iv)         a year-to-date cash flow statement for such month, with comparative
information from the Initial Financial Projections and, once provided pursuant
to Section 9.3(e), the Annual Financial Projections, and the same year-to-date
period during the immediately preceding Fiscal Year;

(v)           a balance sheet as at the end of such month on a Consolidated and
Consolidating Basis for the Parent and its Subsidiaries, with comparative
information from the Initial Financial Projections and, once provided pursuant
to Section 9.3(e), the Annual Financial Projections, and as at the end of the
same month during the immediately preceding Fiscal Year;

(vi)          information, as may be requested by the Purchaser, to monitor
mutually agreeable critical success factors of the Company Parties that need to
be achieved in order for the Company Parties to meet their financial
projections, including, without limitation, the Average Billable Headcount,
receivable aging and payables aging;

(vii)        a schedule in a form acceptable to the Purchaser of the
computations used by the Company Parties in determining compliance with the
covenants contained in Section 10.15;

(viii)      monthly detail supporting the unbilled accounts receivable balances
and the billings in excess of cost;

(ix)         a schedule of detailed information regarding new and terminated
Material Contracts with customers;

(x)           any additional financial information so that the Purchaser may
calculate compliance with the covenants contained in Section 10.15; and

(xi)         a progress report on the establishment by the Company Parties of an
upgraded financial reporting system to account for non-standard contracts and
other manual transactions;

 

66

 

--------------------------------------------------------------------------------



(c)           As soon as available and in any event within three (3) Business
Days after the end of each week (ending on Sunday), a weekly reporting package,
as determined by Purchaser, for such week (the “Weekly Report”);

(d)           As soon as available (and in any event not later than the date the
Weekly Report is due) after the issuance of any Governmental Report, or series
of Governmental Reports, a copy (or copies) of such Governmental Report(s) (or
written summaries of any substantially similar oral reports(s));

(e)           At least fifteen (15) days prior to the beginning of each Fiscal
Year, a copy of the internal financial projections of the Company Parties for
such Fiscal Year (the "Annual Financial Projections"), prepared on a monthly
basis and in reasonable detail, which shall include the following: (i) a balance
sheet, income statement and cash flow statement for each month of such Fiscal
Year; (ii) a capital expenditures budget, including internal rate of return
analysis and "payback" analysis; (iii) an explanation in reasonable detail of
all material changes proposed for the business and its personnel and facilities;
(iv) an explanation in reasonable detail of all material assumptions underlying
such financial projections, which assumptions shall be believed by the Company
Parties to be reasonable; (v) a description of the opportunities to be pursued
during such Fiscal Year; and (vi) a description of any incentive compensation
expected to be paid to Edward M. Kopko;

(f)            At the Final Closing, and simultaneously with the delivery of
(i) the financial statements required to be delivered to the Purchaser under
clause (a) of this Section 9.3 and (ii) the financial statements required to be
delivered to the Purchaser under clause (b) of this Section 9.3 with respect to
each month, a Compliance Certificate, in substantially the form attached as
Exhibit E (a "Compliance Certificate"), signed on behalf of the Parent and the
Company Parties by the Parent’s President and Chief Executive Officer or its
Chief Financial Officer, certifying that each of them has reviewed this
Agreement and the other Investment Documents and the financial statements
(including the financial condition and results of operations) of the Parent and
its Subsidiaries for purposes of delivering such Compliance Certificate and
further certifying as to the matters set forth in such Compliance Certificate;

(g)           Promptly after the same becomes publicly available (but not later
than the date the Weekly Report is due), copies of any Company SEC Documents as
shall be filed by any Company Party pursuant to the requirements of the
Securities Act or the Exchange Act;

(h)           Promptly after submission to any Governmental Authority (but not
later than the date the Weekly Report is due), all documents and information
furnished to such Governmental Authority in connection with any investigation of
any Company Party not in the ordinary course of business;

(i)            As soon as possible after any Company Party obtains knowledge
thereof (but not later than the date the Weekly Report is due), written notice
of (i) the occurrence of any event, act, development or condition which
constitutes a Default or Event of Default or any "default" or "event of default"
under the terms of any Other Debt Documents; (ii) receipt of any notice of
default or termination under or related to any Material Contract; or (iii) any
other

 

67

 

--------------------------------------------------------------------------------



event or development which could have a Material Adverse Effect. Each such
notice shall specify in reasonable detail the nature of the event, act,
condition, Default, Event of Default, default, event of default, litigation or
investigation or other proceeding and what action the Company Party or any other
Person is taking or proposes to take to cure the same;

(j)            As soon as available and in any event within thirty (30) calendar
days after the end of each Fiscal Year, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Company Party
and containing such additional information as the Purchaser may reasonably
specify;

(k)           Promptly upon (and in any event not later than the date the Weekly
Report is due): (i) receipt thereof, copies of all reports submitted to the
Company Parties by their independent certified public accountants in connection
with each annual, interim or special audit examination of any Company Party made
by such accountants, including the "management letter" submitted by such
accountants to any Company Party in connection with their annual audit and (ii)
delivery thereof to the Bank Agent, copies of all notices, reports, compliance
certificates and financial information delivered to the Bank Agent by or on
behalf of any Company Party;

(l)            Promptly upon request (and in any event not later than the date
the Weekly Report is due), such other notices and other information (whether or
not in the possession of third parties) concerning the business, operations,
condition (financial or otherwise), affairs or prospects of any Company Party as
the Purchaser may from time to time request, including written notices of any
issuances or sales of Capital Stock of any Company Party;

(m)          Prior to release, copies of all press releases that mention the
Purchaser;

(n)           Promptly after any Company Party has knowledge or becomes aware
thereof (and in any event not later than the date the Weekly Report is due),
written notice of the occurrence of any Event of Loss with respect to the
property or assets of any Company Party aggregating $100,000 or more;

(o)           Prompt (but in any event not later than the date the Weekly Report
is due) written notice, in reasonable detail, of any proposed creation,
incorporation or acquisition of a Subsidiary of any Company Party;

(p)           Prompt (but in any event not later than the date the Weekly Report
is due) written notice of all actions, suits and proceedings before any
Governmental Authority or arbitrator pending or threatened against or affecting
any Company Party which (A) if adversely determined would involve an aggregate
liability of $100,000 (or its equivalent in another currency) or more, or (B)
could have a Material Adverse Effect;

 

(q)

The reports and notices as required by the Collateral Documents;

 

68

 

--------------------------------------------------------------------------------



(r)            Not later than the date the Weekly Report is due, written notice
of any material change in accounting policies or financial reporting practices
by any Company Party;

(s)            Promptly after any Company Party becomes aware thereof (and in
any event not later than the date the Weekly Report is due), written notice of
any material labor controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other material labor disruption
against or involving any Company Party;

(t)            Promptly upon the establishment of new accounts of the type set
forth in Section 3.38 (Depository and Other Accounts) (and in any event not
later than the date on which the next Weekly Report is to be delivered to the
Purchaser), written notice thereof, including the account number, location and
other relevant details

(u)           Prompt written notice of any other condition or event which has
resulted, or that would reasonably be expected to result, in a Material Adverse
Effect;

(v)           After the date on which the Weekly Report is no longer required to
be delivered pursuant to the terms of this Agreement, any of the foregoing
notices, reports or documents that are to be delivered to the Purchaser not
later than the date on which the next such Weekly Report is to be delivered
shall instead be delivered to the Purchaser not later than five (5) Business
Days after the occurrence of the event giving rise to such delivery requirement;

(w)          Concurrently with the delivery of the Borrowing Base Certificate
(as defined in the Bank Credit Documents) to the Bank Agent pursuant to the
terms of Section 8.14 of the Bank Credit Documents, a copy of such Borrower Base
Certificate; and

(x)           Prior to the Final Closing, weekly and in any event no later than
Monday of the immediately following week (ending on Sunday), a detailed cash
flow forecast of the Company Parties and their Subsidiaries covering the
immediately following four (4) weekly periods, together with a comparison of the
actual cash flow and the forecasted cash flow for the immediately preceding
period, each in form and substance satisfactory to the Purchaser.

9.4           Compliance with Laws; Consents. The Company Parties shall comply
at all times with all Applicable Laws in respect of the conduct of its or their
businesses and the ownership of its or their properties in the states or other
jurisdictions in which it or they conduct their respective businesses, including
compliance with the requirements of the New Jersey Department of Environmental
Protection with respect to the following Sites operated by the Companies: (i)
former leasehold interest of Butler Aviation-Newark, Inc., Hangar 14, Newark
International Airport, Newark , New Jersey Lot1, Block 5094, Case Number 89798,
(ii) former leasehold of Butler Aviation-Atlantic City, Inc., Atlantic City
International Airport (f/k/a Atlantic City Municipal Airport), Pomona, New
Jersey, Lots 1A & 3 Block 300A, Case Number 89796, and (iii) former leasehold
interest of Butler Aviation-Atlantic City, Inc., Bader Field Division, Bader
Field, Atlantic City, New Jersey, Lot 1 Block CH110, Case Number 89797. The
Company Parties shall obtain and maintain all Consents necessary in connection
with the execution, delivery and performance of the Investment Documents, the
consummation of the

 

69

 

--------------------------------------------------------------------------------



transactions therein contemplated and all material Consents necessary in
connection with the conduct of their business and the ownership of their
properties.

9.5           Legal Existence. The Company Parties shall at all times do or
cause to be done all things necessary to (a) maintain and preserve their
existence and their material rights and privileges, (b) become or remain duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary and (c) preserve, renew and keep in full
force and effect all of the Operating Licenses.

9.6           Books and Records; Inspections. The Company Parties shall maintain
proper books of record and account in which full, true and complete entries in
conformity with GAAP and all requirements of Applicable Laws shall be made of
all material dealings and transactions in relation to its business and
activities. The Company Parties shall permit the designated representatives
and/or agents of the Purchaser to visit and inspect any of the properties of the
Company Parties, and to examine and make copies of, and abstracts from, the
books of record and account of the Company Parties without placing any
conditions on the same, and to discuss the affairs, finances and accounts of the
Company Parties with, and be advised as to the same by, its officers, employees,
attorneys and independent accountants, all during normal business hours and at
such reasonable times and to such extent as the Purchaser may request (and in
any event as soon as practicable, but not later than three (3) Business Days,
thereafter).

9.7           Maintenance of Properties. The Company Parties shall maintain and
preserve all of its or their properties which are necessary or materially useful
in the conduct of their respective businesses in good working order and
condition, ordinary wear and tear excepted, and comply in all material respects
at all times with the provisions of all material personal property leases to
which each of them is a party as lessee or under which each of them occupies
property, so as to prevent any loss or forfeiture thereof or thereunder. The
Company Parties shall make all payments and otherwise perform all of their
material obligations under all leases of Real Property, and all leases of
material personal property, to which it is a party, keep such leases in full
force and effect and not permit such leases to lapse or be terminated (or any
rights to renew such leases to be forfeited or canceled), notify the Purchaser
of any default by any party thereto and cooperate with the Purchaser in all
respects to cure any such default. Notwithstanding anything to the contrary
contained in this Section 9.7, the Companies may determine in good faith that
any of their or any Subsidiary's assets or properties, whether owned or leased,
is obsolete or has been damaged and the cost of repair makes it inadvisable to
repair such asset or property. The Company Parties shall pay and discharge each
lawful claim which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon their property.

 

9.8

Insurance.

(a)           The Company Parties shall procure and maintain with financially
sound and reputable insurers policies of insurance, coverage amounts and related
terms and conditions covering the Company Parties normally maintained by
companies engaged in the same or similar business as the Company Parties, or any
one of them, against loss, damage and liability and such other policies of
insurance and coverage amounts as may be reasonably requested by the Purchaser.
Such insurance shall include comprehensive general liability, fire

 

70

 

--------------------------------------------------------------------------------



and extended coverage, property damage, workers' compensation, flood insurance
(if customarily maintained in locations in which any Company Party is located),
business interruption insurance (either for loss of revenues or for additional
expenses), professional liability insurance and, as required by the Investor
Rights Agreement, directors and officers liability insurance and employment
practice liability insurance. So long as the Notes remain outstanding, all
insurance covering liability shall name the Purchaser as an additional insured,
and all insurance covering property shall name the Purchaser as a loss payee, as
its interests may appear, and, with respect to any casualty or loss, provide
that the full amount of insurance proceeds shall be payable to the Purchaser as
its interest may appear. Such insurance proceeds shall be applied by the
Purchaser to reduce the Obligations.

(b)           Not later than one hundred twenty (120) days after the Final
Closing Date, the Companies shall procure, and shall thereafter maintain so long
as the Notes remain outstanding, key man life insurance policies, in form and
substance satisfactory to the Purchaser (such policies being the "Key Man Life
Insurance"), on the life of Edward M. Kopko in the aggregate coverage amount of
not less than $6,000,000 million, in form and substance satisfactory to the
Purchaser. The Key Man Life Insurance policies shall be maintained for the sole
benefit of the Purchaser, shall name the Purchaser as the sole loss payee, shall
be irrevocably collaterally assigned to the Purchaser and shall provide that the
full amount of any insurance proceeds paid thereunder shall be payable to the
Purchaser. Such insurance proceeds shall be applied by the Purchaser to reduce
the Obligations.

(c)           Each of the insurance policies required to be maintained under
this Section 9.8 shall provide for at least thirty (30) days' prior written
notice to the Purchaser of the cancellation or substantial modification thereof.
Receipt of such notice shall entitle the Purchaser (but the Purchaser shall not
be obligated) to renew any such policies, cause the coverages and amounts
thereof to be maintained at levels required pursuant to this Section 9.8 or
otherwise to obtain similar insurance in place of such policies, in each case at
the expense of the Companies.

9.9           Taxes. The Company Parties shall pay and discharge promptly when
due (and in any event within two (2) Business Days of such due date) all Taxes
imposed upon it or its properties, business, income or property before any
penalty shall be incurred with respect to such Taxes; provided, however, that no
Company Party need pay or discharge any such Tax so long as (a) the validity or
amount thereof is being contested in good faith and by appropriate proceedings,
(b) the Companies’ outside Tax counsel or accountants shall have advised the
Companies in writing that it has a reasonable legal basis for contesting the
validity or amount of such Tax and (c) reserves as may be required by GAAP shall
have been made therefor.

 

9.10

ERISA Matters.

(a)           The Company Parties shall cause each Benefit Plan to be operated
in compliance with the terms of such Benefit Plan and Applicable Law and shall
pay and discharge promptly any liability imposed upon it or them pursuant to the
provisions of such Benefit Plan and Applicable Law; provided, however , that
neither the Parent nor any Subsidiary shall be required to pay any such
liability if (i) the amount, applicability, or validity thereof shall be
diligently contested in good faith by appropriate proceedings and (ii) such
Person shall have

 

71

 

--------------------------------------------------------------------------------



set aside on its books reserves which, in the good faith judgment of the Board
of Directors of such Person, are adequate with respect thereto.

(b)           The Companies shall deliver to the Purchaser promptly, but in no
event more than three (3) Business Days after any officer of any Company Party
obtains knowledge of (i) the Internal Revenue Service's (A) revocation of the
tax-qualified status of any Benefit Plan that is a tax-qualified retirement
plan, (B) imposition of an excise tax upon the occurrence of a "prohibited
transaction" as such term is defined in Section 4975 of the Code, or (C)
disallowance of a deduction (in whole or in part) for a contribution to a
Benefit Plan, (ii) the institution of a lawsuit against a Benefit Plan (or a
Fiduciary of such plan), or (iii) the United States Department of Labor's
imposition of a penalty under Section 502 of ERISA relating to a Benefit Plan, a
written notice specifying the nature of such action, what action has been taken,
is being taken, or is proposed to be taken with respect thereto, and a copy of
any correspondence or other documentation relating to the matter.

9.11         Communication with Accountants. The Company Parties authorize the
Purchaser to communicate directly with the independent certified public
accountants of the Company Parties, and authorize such accountants to disclose
to the Purchaser any and all financial statements and other supporting financial
documents, workpapers and schedules as the Purchaser may request, without any
restrictions being placed on such communications.

9.12         Compliance with Material Contracts. The Company Parties shall (a)
perform, comply with and observe all material terms and provisions of each
Material Contract to be performed, complied with or observed by it and (b)
maintain each Material Contract in full force and effect and enforce each
Material Contract in accordance with its terms. After the occurrence and during
the continuation of an Event of Default, the Company Parties shall promptly make
such demands or requests for information from each other party to any Material
Contract, and take action against each other party to any Material Contract, as
the Purchaser may request (and in any event within five (5) Business Days of the
date of such request) and, in connection with the enforcement of any rights or
remedies of any Company Party under any Agreement with Officers or other
employment agreement, non-competition, non-solicitation and/or confidentiality
agreement or similar agreement to which it is a party, in the event the
Purchaser request that such Company Party file any action, suit or other
proceeding seeking injunctive or other equitable relief against such other
party, such Company Party shall do so within three (3) Business Days of its
receipt of such request.

 

9.13

Environmental Matters.

(a)           The Company Parties shall and shall use their best efforts to
cause all tenants and other Persons who may come upon any Real Property to
comply with all Environmental Laws, including those requiring disclosures to
prospective and actual buyers or tenants of all or any portion of the Real
Property. The Company Parties will not install or allow to be installed any
underground storage tanks on any Real Property. The Company Parties shall comply
with the recommendations of any qualified environmental engineer or other expert
engaged by the Company Parties with respect to any Real Property.

 

72

 

--------------------------------------------------------------------------------



(b)           The Company Parties shall each promptly (and in any event within
five (5) Business Days) notify the Purchaser in writing (i) if it knows,
suspects or believes there may be any Hazardous Materials in or around any part
of the Real Property, any improvements constructed on the Real Property, or the
soil, groundwater or soil vapor on or under the Real Property, or knows that any
Company Party or the Real Property may be subject to any threatened or pending
investigation by any Governmental Authority under any Applicable Laws pertaining
to any Hazardous Materials, and (ii) of any claim made or, if it knows,
threatened by any Person arising out of or resulting from any Hazardous
Materials being present or released in, on or around any part of the Real
Property, any improvements constructed on the Real Property or the soil,
groundwater or soil vapor on or under the Real Property in which the amount
involved is $50,000 or more and not covered by insurance or in which injunctive
or similar relief is sought (any of the matters described in clauses (i) and
(ii) above being referred to as a "Hazardous Materials Claim" ).

(c)           The Companies shall promptly undertake any and all remedial work
in response to Hazardous Materials Claims ("Remedial Work") to the extent
required by any Governmental Authority involved or as recommended by prudent
business practices, if such standard requires a higher degree of remediation,
and in all events to minimize any impairment to the Real Property. All Remedial
Work must be conducted (i) in a diligent and timely fashion by licensed
contractors acting under the supervision of a consulting environmental engineer;
(ii) pursuant to a detailed written plan for the Remedial Work approved by all
public or private agencies or persons with a legal or contractual right to such
approval; (iii) with insurance coverage pertaining to liabilities arising out of
the Remedial Work as is then customarily maintained with respect to such
activities; and (iv) only following receipt of any required permits, licenses or
approvals. The selection of the Remedial Work contractors and consulting
environmental engineers, the contracts entered into with such Persons, any
disclosures to or agreements with any public or private agencies or other
Persons relating to Remedial Work and the written plan for the Remedial Work
(and any changes thereto) shall, at the Purchaser's option, be subject to the
prior written approval of the Purchaser if a Default or Event of Default has
occurred and is continuing.

(d)           The Purchaser shall have the right, during normal business hours,
to enter and visit any Real Property for the purposes of observing the Real
Property, taking and removing soil or groundwater samples and conducting tests
on any part of the Real Property, if the Purchaser has reason to believe that
Hazardous Materials may be present on the Real Property, all at the cost and
expense of the Company Parties; provided, however, that the Purchaser shall not
have any duty to visit or observe the Real Property or to conduct tests, and no
site visit, observation or testing by the Purchaser shall impose any liability
on the Purchaser. The Company Parties shall use their best efforts to obtain all
Consents necessary, if any, for the Purchaser to do any of the same. In no event
will any site visit, observation or testing by the Purchaser be a representation
that Hazardous Materials are or are not present in, on or under the Real
Property, or that there has been or will be compliance with any Environmental
Law. Neither the Company Parties nor any other Person shall be entitled to rely
on any site visit, observation or testing by the Purchaser. The Purchaser shall,
if requested by the Companies, share with the Parent the written results, if
any, from any such site visit, observation or testing. The Purchaser owes no
duty of care to protect the Company Parties or any other Person against or to
inform the Company Parties or any other Person of the presence of any Hazardous

 

73

 

--------------------------------------------------------------------------------



Materials or any other adverse condition affecting the Real Property, except
that the Purchaser shall repair any damage to Real Property caused by or on
behalf of the Purchaser in connection with any inspection by the Purchaser of
such Real Property. The Purchaser shall avoid interfering with the existing use
of the Real Property by the Company Parties in exercising any rights provided in
this Section 9.13.

(e)           At the request of the Purchaser from time to time, each of the
Company Parties shall provide to the Purchaser within 30 calendar days after
such request, at the expense of the Company Parties, an environmental site
assessment report for any of their properties described in such request,
prepared by an environmental consulting firm acceptable to the Purchaser,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties. Without limiting the generality of the foregoing,
if the Purchaser determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the
Purchaser may retain an environmental consulting firm to prepare such report at
the expense of the Company Parties, and the Company Parties hereby grant and
agree to cause any Subsidiary that owns any property described in such request
to grant at the time of such request to the Purchaser, such firm and any agents
or representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
assessment.

(f)            Notwithstanding the foregoing clause (e), so long as no Default
or Event of Default then exists and the Company Parties have delivered to
Purchaser no less than once per year an environmental site assessment report
with respect to a Site, Purchaser shall not be entitled to request additional
site assessment reports unless such report provided by the Company Parties is
reasonably unsatisfactory to Purchaser.

 

9.14

Additional Subsidiaries; Released Liens.

(a)           The Company Parties shall cause any direct or indirect Subsidiary
formed, created or acquired at any time after the Initial Closing to execute and
deliver to the Purchaser contemporaneously with such formation, creation or
acquisition: (i) a joinder to the Guaranty, in form and substance satisfactory
to the Purchaser, pursuant to which such Subsidiary would become a Guarantor,
(ii) a joinder to the Security Agreement, in form and substance satisfactory to
the Purchaser, pursuant to which such Subsidiary would grant a security interest
in all of its assets, (iii) an Intellectual Property Security Agreement or a
joinder to an existing Intellectual Property Security Agreement, in form and
substance satisfactory to the Purchaser, pursuant to which such Subsidiary would
grant a security interest in all of its Intellectual Property, (iv) a pledge
agreement, or a joinder to the Security Agreement and if such Subsidiary has any
Subsidiaries, (A) to the extent not delivered to the Bank Agent pursuant to the
Bank Credit Documents, certificates representing all of the Capital Stock of
such Subsidiaries with undated stock powers executed in blank and (B) such
opinions of counsel and such approving certificates of such Subsidiaries as the
Purchaser may reasonably request in respect of complying with any legend on any
such certificate or any other matter relating to such shares; (v) such other
agreements, instruments, approvals or other documents as may be requested by the
Purchaser in order to create, perfect, establish, and maintain the first
priority status (subject only to the Liens of the Bank Agent and the Permitted
Liens) of any Lien in favor of the Purchaser to effect the

 

74

 

--------------------------------------------------------------------------------



intent that such Subsidiary shall become bound by all of the terms, covenants
and agreements contained in the Collateral Documents and that all property and
assets of such Subsidiary shall become Collateral securing the Obligations, and
(vi) such additional agreements, instruments, approvals and documents, and legal
opinions, as the Purchaser may request to effect the intent that such Subsidiary
shall become bound by all of the terms, covenants and agreements contained in
this Agreement and the other Investment Documents. In addition, within three (3)
Business Days after such formation, creation or acquisition of a Subsidiary, the
Companies shall take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the reasonable opinion of the Purchaser to vest in the Purchaser valid and
subsisting Liens on and security interests in all property and assets of such
Subsidiary, enforceable against all third parties in accordance with their
terms.

(b)           In the event the Bank Credit Documents are terminated or any Lien
granted to the Purchaser the perfection of which is dependant on the perfection
of any Lien granted to the Bank Agent is released or otherwise ceases to be
perfected, the Company Parties shall promptly execute and deliver to the
Purchaser (and in any event within two (2) Business Days of the date of such
termination) such documents, agreements, instruments and legal opinions and take
such other actions as the Purchaser may reasonably request to create, perfect,
establish the priority of and/or maintain the perfection or priority of such
Liens in favor of the Purchaser. In the event any additional Liens on the assets
of any Company Party are granted to or perfected by the Bank Agent, the Company
Parties shall promptly execute and deliver to the Purchaser (and in any event
within two (2) Business Days of the date of such grant) such documents,
agreements, instruments and legal opinions and take such other actions as the
Purchaser may request to create, perfect, establish the priority of and/or
maintain the perfection or priority of Liens on such assets in favor of the
Purchaser as well.

9.15        Future Information. All data, certificates, reports, statements,
documents and other information furnished to the Purchaser by or on behalf of
the Company Parties, any of their Affiliates or any of their respective
representatives or agents in connection with this Agreement, the other
Investment Documents or the transactions contemplated hereby and thereby, at the
time the information is so furnished, shall not contain any untrue statement of
a material fact, shall be complete and correct in all material respects to the
extent necessary to give the Purchaser sufficient and accurate knowledge of the
subject matter thereof, and shall not omit to state a material fact necessary in
order to make the statements contained therein not misleading in light of the
circumstances under which such information is furnished.

9.16         Ownership. At all times after the Initial Closing, the Parent shall
own, beneficially and of record, 100.0% of the outstanding Capital Stock of any
Subsidiary formed, created or acquired after the Initial Closing.

9.17        Company SEC Documents. So long as the Parent has securities
registered pursuant to Section 12 of the Exchange Act or is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, the Parent
shall timely file with the Commission, and provide to the Purchaser concurrently
therewith, all Company SEC Documents as are specified in the Exchange Act as
being required to be filed by U.S. corporations that are subject to reporting
requirements of the Exchange Act. In addition, the Parent shall use its best
efforts to timely file

 

75

 

--------------------------------------------------------------------------------



with the Nasdaq, and provide to the Purchaser concurrently therewith, all
Company SEC Documents required to be filed therewith. Each Company SEC Document
to be filed by the Parent, when filed with the Commission or the Nasdaq, as the
case may be, will comply with all applicable requirements of the Securities Act,
the Exchange Act or the Nasdaq rules, as the case may be, and will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements to be included in each Company SEC Document
to be filed by the Parent will comply as to form, as of the date of its filing
with the Commission, with applicable accounting requirements and the published
rules and regulations of the Commission with respect thereto, will be prepared
in accordance with GAAP (except, in the case of unaudited statements, as
permitted by the Commission) and will fairly present in all material respects
the consolidated financial position of the Company Parties as of the dates
thereof and the consolidated results of their operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments consistent with past practices and consistently
applied). Except as otherwise permitted under the Investor Rights Agreement, the
Companies hereby agree to cause the Common Stock of the Parent to be publicly
traded and listed or admitted for trading on an Acceptable Exchange within
eighteen (18) months after the Initial Closing Date.

 

9.18

[Intentionally Omitted]

9.19        Further Assurances. Promptly after request by the Purchaser (and in
any event within five (5) Business Days of the date of such request), from time
to time after the date hereof, the Company Parties shall use their best efforts
to cause any other Persons who are required to give their Consent to, execute
and deliver such instruments, certificates and documents, and will take all such
actions, for the purposes of implementing or effectuating the provisions of this
Agreement, the Notes, the Warrant and the other Investment Documents. Upon
exercise by the Purchaser of any power, right, privilege or remedy pursuant to
this Agreement, or any other Investment Document which requires any Consent, the
Company Parties shall use reasonable commercial efforts to cause any other
Persons to, execute and deliver all applications, certifications, instruments
and other documents and papers that may be required to be obtained for such
Consent. Promptly, but in no event more than ten (10) Business Days' after the
Purchaser's request, the Company Parties shall correct any material defect or
error that may exist or be discovered in this Agreement, the Notes, the Warrant
or any other Investment Document or in the execution, acknowledgment, filing or
recordation thereof. Promptly upon request by the Purchaser (and in any event
within two (2) Business Days of the date of such request), the Company Parties
shall do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, conveyances,
pledge agreements, mortgages, deeds of trust, trust deeds, notices of
assignment, transfers, certificates, assurances and other instruments as the
Purchaser may require from time to time in order to (A) carry out more
effectively the purposes of the Investment Documents, (B) to the fullest extent
permitted by applicable law, subject each Company Parties' properties, assets,
rights or interest to the Liens now or hereafter intended to be covered by any
of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the rights granted
or now or hereafter intended to be granted to the Purchaser under any Investment
Document or under any other

 

76

 

--------------------------------------------------------------------------------



instrument executed in connection with any Investment Document to which any
Company Party is to be a party. Each Company Party hereby constitutes and
appoints the Purchaser as its attorney in fact, with full power of substitution
and resubstitution, for the purpose of carrying out the provisions of this
Agreement and taking any action and executing any instrument which the Purchaser
may deem necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest.

9.20        Deposit Accounts and Deposit Account Control Agreements. Within 2
Business Days after the establishment by any Company Party of any deposit or
securities account, such Company Party will provide written notice thereof, an
updated Schedule 3.38 to Purchaser and, if requested by Purchaser, provide a
Deposit Account Control Agreement with respect thereto within ten (10) days
after such establishment. Within ten (10) days after the Final Closing, the
Company Parties shall to deliver to the Purchaser (a) a Deposit Account Control
Agreement for each deposit or securities account maintained by each Company
Party and (b) a Deposit Account Control Agreement with respect to each deposit
or securities account maintained by each Company Party as a "trust account" over
which the Purchaser is permitted to obtain "control" (within the meaning of
Section 9104 of the UCC) but has not obtained such "control" as of the Final
Closing.

9.21         Survival of Certain Affirmative Covenants. From and after the date
that the Obligations under the Notes have been indefeasibly paid and performed
in full, the Companies shall no longer be obligated to perform, comply with and
observe the covenants set forth in Section 9; provided, however , that until
such time as the Purchaser owns or holds, or has the right to acquire, directly
or indirectly, at least 499,802 shares of the Adjusted Capital Stock of the
Parent, the following covenants and obligations shall survive: Section 9.4
(Compliance with Laws; Consents), and Section 9.17 (Company SEC Documents).

 

9.22

Post Closing Requirements.

(a)            On or before September 30, 2006, the Companies shall have entered
into an agreement to upgraded their financial reporting system to account for
non-standard contracts and other manual transactions in a manner reasonably
acceptable to the Purchaser.

(b)           Immediately after the Final Closing and in any event within one
(1) hour of the Final Closing, the Companies shall have filed the Late SEC
Documents and the Restated SEC Documents.

10.           NEGATIVE AND FINANCIAL COVENANTS. The Company Parties covenant and
agree that so long as any Obligations remain outstanding, the Company Parties
shall perform, comply with and observe each of the covenants set forth in this
Section 10, as applicable.

 

10.1

Limitations on Indebtedness.

(a)           The Company Parties shall not directly or indirectly, create,
incur, assume, guarantee, suffer to exist or become or remain liable with
respect to any Indebtedness, except for:

 

77

 

--------------------------------------------------------------------------------



 

(i)

The Obligations;

(ii)           The Indebtedness under the Bank Credit Documents to the extent
not exceeding $60,000,000 in the aggregate principal amount at any one time
outstanding;

(iii)         The Indebtedness under the GMAC Credit Documents to the extent not
exceeding $7,000,000 in the aggregate principal amount at any one time
outstanding;

(iv)          Surety bonds and similar instruments incurred by any Company Party
in the ordinary course of business in an aggregate amount of no more than
$100,000;

(v)           Subordinated unsecured Indebtedness so long as (w) after giving
pro forma effect to the incurrence of such Indebtedness, no Default or Event of
Default shall have occurred and be continuing, (x) such Indebtedness is
subordinated to the Obligations on terms that are satisfactory to the Purchaser,
and (y) immediately thereafter, but in any event within two (2) Business Days of
the date such Indebtedness was incurred, the applicable Company Party shall
provide final copies of such instruments evidencing such Indebtedness to the
Purchaser, and (z) the amount of such Indebtedness does not exceed $5,000,000 in
the aggregate;

(vi)          guaranties by the Parent of its Subsidiaries’ lease obligations
with respect to occupancy leases to the extent entered into in the ordinary
course of business and consistent with the past practice of the Company Parties;

(vii)        unsecured Indebtedness which does not exceed $100,000 in the
aggregate;

(viii)      Up until the Final Closing, the Indebtedness under the GECC Credit
Documents to the extent not exceeding $85,000,000 in the aggregate principal
amount at any one time outstanding.

(b)           Without limiting the foregoing, no Company Party shall, directly
or indirectly, create, incur, assume, guarantee, suffer to exist or become or
remain liable with respect to (i) any Indebtedness which is senior in right of
payment to the Obligations and which by its terms is subordinate or junior in
right of payment to any Indebtedness under the Bank Credit Documents, (ii) any
Indebtedness convertible into equity securities of any Company Party unless such
Indebtedness by its terms is also subordinate in right of payment to the
Obligations, (iii) any Indebtedness which by its terms is subordinate or junior
in right of payment to the Obligations or which constitutes mandatorily
redeemable preferred stock and which has a maturity or redemption date or any
installment, sinking fund, serial maturity or other required payment of
principal prior the scheduled maturity of the Notes, and (iv) any Indebtedness
(other than Indebtedness under the Bank Credit Documents and Capitalized Lease
Obligations) which is structurally senior in right of payment to the
Obligations.

10.2       Limitations on Liens. The Company Parties shall not, directly or
indirectly, create, incur, assume or suffer to exist, or enter into any
agreement to grant, any Lien

 

78

 

--------------------------------------------------------------------------------



on or with respect to any of its properties (whether tangible or intangible, now
owned or hereafter acquired, including accounts), except:

 

(a)

Liens in favor of the Purchaser;

(b)           Liens arising under the Bank Credit Documents securing the
Indebtedness thereunder permitted pursuant to Section 10.1(a)(ii);

(c)           Liens arising under the GMAC Credit Documents securing the
Indebtedness thereunder permitted pursuant to Section 10.1(a)(iii);

 

(d)

Liens set forth on Schedule 3.11(a) ;

 

(e)

Permitted Liens;

(f)            Liens incurred in connection with the financing of insurance
premiums to the extent such Liens are restricted to the proceeds of such
insurance policy;

(g)           Liens with respect to assets of AAC Corp., a Delaware corporation,
Sylvan Insurance Co., Ltd., a company organized under the laws of Bermuda,
and/or Data Performance, Inc., a New Jersey corporation, which do not secure
amounts in excess of $100,000 in the aggregate; and

(h)           Up until the Final Closing, Liens arising under the GECC Credit
Documents securing the Indebtedness thereunder permitted pursuant to Section
10.1(a)(viii).

10.3       Limitations on Investments. The Company Parties shall not, directly
or indirectly, purchase, make or own any Investment, except:

 

(a)

Permitted Investments;

(b)           trade credit extended in the ordinary course of any Company
Party's business; and

 

(c)

Investments set forth on Schedule 3.11(a) .

10.4       Limitations on Restricted Payments. The Company Parties shall not,
directly or indirectly, make any Restricted Payment other than:

(a)            any dividend or other distribution on account of any Capital
Stock of the Parent now or hereafter outstanding which is payable solely in
shares of the same class of Capital Stock; provided, that, if elected by a
holder, other than a Designated Shareholder, of Parent’s Series B 7% Cumulative
Preferred Stock, Parent may pay dividends with respect to such preferred stock
in cash in an amount not to exceed the amount provided for pursuant to Parent’s
Organizational Documents establishing such preferred stock as in effect on the
date hereof, so long as no Default or Event of Default shall have occurred and
be continuing before and after giving effect to such payment.

 

79

 

--------------------------------------------------------------------------------



(b)           the issuance by the Parent of shares of Capital Stock of the
Parent issuable upon exercise of the Warrant;

(c)            distributions to any Company; provided that any distribution to
the Parent shall not exceed the amount necessary to enable the Parent to (i) pay
taxes when due and owing by the Parent in the ordinary course of its business as
a holding company, and (ii) pay its reasonable general administrative costs and
expenses including in respect of taxes and other fees required to maintain its
existence and administrative, legal and accounting services provided by third
parties;

(d)           repurchases or redemptions of the Capital Stock of Parent held by
its employees, officers or directors pursuant to any employee stock ownership
plan thereof which are made upon the termination, retirement or death of any
such employee, officer or director (as applicable) in accordance with the
provisions of such plan so long as the aggregate amount paid in connection with
such repurchases or redemptions does not exceed $100,000 in any fiscal year of
Parent;

(e)            so long as no Default or Event of Default shall have occurred and
be continuing, payments to Butler International Charitable Foundation Corp., a
New Jersey corporation, in an amount not to exceed $50,000 in the aggregate in
any fiscal year of Parent; or

(f)            payments to Edward M. Kopko made in the amount of, and to enable
Edward M. Kopko to pay, income taxes assessed on awards of Capital Stock of
Parent made to Edward M. Kopko in lieu of cash compensation payable to Edward M.
Kopko pursuant to the Kopko Employment Agreement; provided, that, the aggregate
amount so paid to Edward M. Kopko shall not exceed the aggregate compensation
amount that would have been paid to Edward M. Kopko pursuant to the Kopko
Employment Agreement if the entirety of such compensation amount had been paid
in cash.

10.5       Limitations on Payment Restrictions Affecting Subsidiaries. Except as
provided in this Agreement, any other Investment Documents or the Bank Credit
Documents, the Company Parties shall not, and shall not permit any of their
respective Subsidiaries to, enter into or permit to exist any agreement,
arrangement, instrument or other document which, directly or indirectly,
prohibits or restricts in any manner, or would have the effect of prohibiting or
restricting in any manner, the ability of any Company Party to (a) pay dividends
or make distributions in respect of its Capital Stock, (b) pay or repay any
Indebtedness owed to any Company Party, (c) make loans or advances to any other
Company Party or (d) transfer any of its properties or assets to any Company
Party.

 

10.6

Limitations on Transactions With Affiliates.

(a)           The Company Parties shall not enter into at any time any contract,
transaction or other arrangement involving any Company Party, on the one hand,
and any of its Affiliates, officers, directors or employees, on the other hand,
unless such contract, transaction or arrangement (i) has been approved in
writing in advance by a majority of the disinterested directors of the Board of
Directors of the Parent and the Company Parties, to the extent applicable, or
otherwise in accordance with Rule 4350(h) of the Corporate Governance Rules

 

80

 

--------------------------------------------------------------------------------



promulgated by Nasdaq, (ii) will be on terms and conditions that are no less
favorable to the Company Party than those that would be obtained from any Person
who is not an Affiliate of (or otherwise related to) the Company Party in a
similar transaction and (iii) has been approved in writing in advance by the
Purchaser if such contract, transaction or arrangement involves either (A) any
Person who then holds or is to acquire, directly or indirectly, 5% or more of
the Capital Stock of any Company Party or (B) a member of the Immediate Family
of any officer or director of any Company Party or Person owned or controlled by
any member of the Immediate Family of any officer or director of any Company
Party; provided, that, the foregoing clause (iii) shall not be deemed to
prohibit the performance by the Company Parties of any contract, transaction or
arrangement in effect on the date hereof and disclosed to the Purchaser. The
Company Parties shall not enter into any material amendment or modification of
any contract, transaction or arrangement existing on the date hereof unless
approved in writing in advance by the Purchaser if such contract, transaction or
arrangement involves either (A) any Person who then holds or is to acquire,
directly or indirectly, 5% or more of the Capital Stock of any Company Party or
(B) a member of the Immediate Family of any officer or director of any Company
Party or Person owned or controlled by any member of the Immediate Family of any
officer or director of any Company Party.

(b)           The Companies shall not, and shall not permit any other Company
Party to, engage any member of the Immediate Family of any officer or director
of any Company Party to be a Designated Officer of any Company Party.

(c)           The provisions of this Section 10.6 shall not be deemed to
prohibit the purchase by any Company Party of (i) all the Securities transacted
on terms agreed to by Purchaser or (ii) Indebtedness permitted under Section
10.1(a)(v).

10.7         Change in Business. The Parent shall not engage in any business
other than the holding the Capital Stock of its Subsidiaries and activities
reasonably incidental thereto, and the Subsidiaries shall not engage in any
business other than the business described in recital A and activities
reasonably incidental thereto.

10.8         Sales of Receivables. The Company Parties shall not sell, assign,
discount, transfer, or otherwise dispose of any accounts receivable, chattel
paper, promissory notes, drafts or trade acceptances or other rights to receive
payment held by it, with or without recourse, except for the purpose of
collection or settlement in the ordinary course of business.

10.9         Fundamental Changes. Except for Permitted Business Combinations, no
Company Party shall:

(a)           make any change in its business objectives, purposes, structure or
operations that is not in the ordinary course of its business, as the same
exists on the date hereof;

(b)           amend, modify or alter its charter, bylaws or other Organizational
Documents in any manner which is either (i) materially adverse to the interests
of the Purchaser or (ii) adversely affects the ability of any Company Party to
repay the Obligations or the Guarantied Obligations, as the case may be, or
otherwise perform its obligations hereunder or under any other Investment
Document;

 

81

 

--------------------------------------------------------------------------------



 

(c)

merge, consolidate, amalgamate, reorganize or recapitalize;

 

(d)

form, create or acquire any additional Subsidiaries;

(e)           sell, lease, transfer or otherwise dispose of, in any transaction
or series of transactions, any assets (whether now owned or hereafter acquired),
including shares of the Capital Stock of any Subsidiary, other than:
(i) inventory or equipment sold or leased in the ordinary course of business;
(ii) dispositions of assets in the ordinary course of business not to exceed
$100,000 in the aggregate in any Fiscal Year; and (iii) Permitted Asset Sales;

(f)            wind up, liquidate or dissolve itself (or permit or suffer any
thereof);

(g)           become a general partner or member in any limited partnership,
limited liability company or joint venture;

(h)           take any action to change the organizational, tax or ownership
structure of any Company Party or any Subsidiary; or

(i)            engage in any transactions involving commodity options or futures
contracts or any similar speculative transactions.

10.10     Agreements Affecting Capital Stock and Indebtedness; Amendments to
Material Contracts. The Company Parties shall not:

(a)           Enter into any voting agreement, voting trust, irrevocable proxy
or other agreement affecting the voting rights of the Capital Stock of any
Company Party, except for, in the case of the Parent, the Investor Rights
Agreement; or

(b)           Amend, supplement, modify, refinance, renew, replace or
restructure any Other Debt Document (except, with respect to the Bank Credit
Documents, as permitted under the Intercreditor Agreement), or waive any term or
provision contained therein if the resulting amendment, supplement,
modification, refinancing, renewal, replacement, restructure or waiver is
materially disadvantageous to the Purchaser, as reasonably determined by
Purchaser.

10.11     Conditional Sales . The Company Parties shall not make any sale to any
customer on a bill-and-hold, guaranteed sale, sale and return, sale on approval,
consignment or any other repurchase or return basis, other than in the ordinary
course of business consistent with prior practice.

10.12     Margin Stock . The Companies shall not, and shall not permit any other
Company Party to, directly or indirectly, use any of the proceeds from the
issuance and sale of the Securities for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock or
maintaining or extending credit to others for such purpose or for any other
purpose that violates the Margin Regulations. If requested by the Purchaser, the
Companies or the Parent will promptly furnish to the Purchaser (and in any event
within two (2)

 

82

 

--------------------------------------------------------------------------------



Business Days of the date of such request) a statement in conformity with the
requirements of Federal Reserve Form U 1 referred to in the Margin Regulations.

10.13     Accounting Changes . The Companies shall not, and shall not permit any
other Company Party to, make any change in its accounting policies or reporting
practices, except as required by GAAP, or change its Fiscal Year. No Subsidiary
shall have a Fiscal Year different from that of the Parent.

10.14     Negative Pledge . The Company Parties shall not enter into or suffer
to exist any agreement prohibiting or conditioning the creating or assumption of
any Lien (other than Permitted Liens) upon any of its property or assets except
in favor of the Purchaser or pursuant to the Bank Credit Documents.

 

10.15

Financial Covenants.

(a)            Minimum EBITDA. After the Final Closing, for each of the periods
listed in the table below, EBITDA shall not be (i) for purposes of Sections 11.1
and 11.2, less than the total amount reflected in Column B or (ii) for purposes
of Section 11.3, less than the total amount reflected in Column A, in each case
as set forth opposite such period in the table below:

 

 

        Minimum EBITDA

Quarterly Period

Column A  

Column B  

Trailing four consecutive Fiscal Quarters ending September 30, 2006

$11,680,000

$11,013,000

Trailing four consecutive Fiscal Quarters ending December 31, 2006

$13,425,000

$12,658,000

Trailing four consecutive Fiscal Quarters ending March 31, 2007

$14,304,000

$13,487,000

Trailing four consecutive Fiscal Quarter ending June 30, 2007

$15,712,000

$14,814,000

Trailing four consecutive Fiscal Quarter ending September 30, 2007

$14,874,000

$13,999,000

Trailing four consecutive Fiscal Quarter ending December 31, 2007

$14,522,000

$13,668,000

Trailing four consecutive Fiscal Quarter ending March 31, 2008

$15,107,000

$14,218,000

Trailing four consecutive Fiscal Quarter ending June 30, 2008

$15,718,000

$14,793,000

Trailing four consecutive Fiscal Quarter ending September 30, 2008

$15,305,000

$14,348,000

Trailing four consecutive Fiscal Quarter ending December 31, 2008

$15,825,000

$14,836,000

 

 

83

 

--------------------------------------------------------------------------------



 

 

        Minimum EBITDA

Trailing four consecutive Fiscal Quarter ending March 31, 2009

$15,998,000

$14,998,000

Trailing four consecutive Fiscal Quarter ending June 30, 2009

$16,183,000

$15,172,000

Trailing four consecutive Fiscal Quarter ending September 30, 2009

$16,349,000

$15,328,000

Trailing four consecutive Fiscal Quarter ending December 31, 2009

$16,457,000

$15,429,000

Trailing four consecutive Fiscal Quarter ending March 31, 2010

$16,649,000

$15,608,000

Trailing four consecutive Fiscal Quarter ending June 30, 2010

$16,897,000

$15,841,000

Trailing four consecutive Fiscal Quarter ending September 30, 2010

$17,168,000

$16,095,000

Trailing four consecutive Fiscal Quarter ending December 31, 2010

$17,447,000

$16,357,000

Trailing four consecutive Fiscal Quarter ending March 31, 2011

$17,639,000

$16,536,000

Trailing four consecutive Fiscal Quarter ending June 30, 2011

$17,887,000

$16,769,000

 

(b)           Minimum Fixed Charge Coverage Ratio. After the Final Closing, for
each of the periods listed in the table below, the Fixed Charge Coverage Ratio
shall not be less than the ratio set forth opposite such period in the table:

 

Minimum Fixed Charge
Coverage Ratio

Quarterly Period

Column A

Column B

Trailing one consecutive Fiscal Quarters ending September 30, 2006

1.47

1.39

Trailing two consecutive Fiscal Quarters ending December 31, 2006

1.53

1.44

Trailing three consecutive Fiscal Quarters ending March 31, 2007

1.34

1.26

Trailing four consecutive Fiscal Quarter ending June 30, 2007

1.34

1.26

Trailing four consecutive Fiscal Quarter ending September 30, 2007

1.18

1.12

Trailing four consecutive Fiscal Quarter ending December 31, 2007

1.06

1.00

Trailing four consecutive Fiscal Quarter ending March 31, 2008

1.06

1.00

 

 

84

 

--------------------------------------------------------------------------------



 

Trailing four consecutive Fiscal Quarter ending June 30, 2008

1.05

1.00

Trailing four consecutive Fiscal Quarter ending September 30, 2008

1.05

1.00

Trailing four consecutive Fiscal Quarter ending December 31, 2008

1.05

1.00

Trailing four consecutive Fiscal Quarter ending March 31, 2009

1.05

1.00

Trailing four consecutive Fiscal Quarter ending June 30, 2009

1.05

1.00

Trailing four consecutive Fiscal Quarter ending September 30, 2009

1.05

1.00

Trailing four consecutive Fiscal Quarter ending December 31, 2009

1.05

1.00

Trailing four consecutive Fiscal Quarter ending March 31, 2010

1.05

1.00

Trailing four consecutive Fiscal Quarter ending June 30, 2010

1.05

1.00

Trailing four consecutive Fiscal Quarter ending September 30, 2010

1.09

1.02

Trailing four consecutive Fiscal Quarter ending December 31, 2010

1.14

1.07

Trailing four consecutive Fiscal Quarter ending March 31, 2011

1.14

1.07

Trailing four consecutive Fiscal Quarter ending June 30, 2011

1.14

1.07

 

 

(c)            Maximum Leverage Ratio. After the Final Closing, for each of the
periods listed in the table below, the Leverage Ratio shall not be more than the
ratio set forth opposite such period in the table:

 

Maximum Leverage Ratio

Quarterly Period

Column A

Column B

Trailing four consecutive Fiscal Quarters ending September 30, 2006

6.37

6.67

Trailing four consecutive Fiscal Quarters ending December 31, 2006

5.37

5.67

Trailing four consecutive Fiscal Quarters ending March 31, 2007

4.53

4.83

 

 

85

 

--------------------------------------------------------------------------------



 

Trailing four consecutive Fiscal Quarter ending June 30, 2007

4.19

4.49

Trailing four consecutive Fiscal Quarter ending September 30, 2007

4.41

4.71

Trailing four consecutive Fiscal Quarter ending December 31, 2007

4.38

4.68

Trailing four consecutive Fiscal Quarter ending March 31, 2008

4.26

4.56

Trailing four consecutive Fiscal Quarter ending June 30, 2008

4.21

4.51

Trailing four consecutive Fiscal Quarter ending September 30, 2008

4.34

4.64

Trailing four consecutive Fiscal Quarter ending December 31, 2008

4.11

4.41

Trailing four consecutive Fiscal Quarter ending March 31, 2009

3.96

4.26

Trailing four consecutive Fiscal Quarter ending June 30, 2009

4.06

4.36

Trailing four consecutive Fiscal Quarter ending September 30, 2009

4.04

4.34

Trailing four consecutive Fiscal Quarter ending December 31, 2009

3.94

4.24

Trailing four consecutive Fiscal Quarter ending March 31, 2010

3.73

4.03

Trailing four consecutive Fiscal Quarter ending June 30, 2010

3.86

4.16

Trailing four consecutive Fiscal Quarter ending September 30, 2010

3.81

4.11

Trailing four consecutive Fiscal Quarter ending December 31, 2010

3.66

3.96

Trailing four consecutive Fiscal Quarter ending March 31, 2011

3.66

3.96

Trailing four consecutive Fiscal Quarter ending June 30, 2011

3.66

3.96

 

 

(d)           Maximum Capital Expenditures. After the Final Closing, during any
Fiscal Year, Capital Expenditures shall not exceed $1,500,000 during any Fiscal
Quarter and in any case shall not exceed $3,500,000 in the aggregate for such
Fiscal Year.

 

(e)            Minimum Excess Availability. After the Final Closing, the
Companies shall not permit Availability (as defined in the Bank Credit
Documents), calculated

 

86

 

--------------------------------------------------------------------------------



on a monthly basis, to be less than the greater of (i) $2,500,000 or (ii) such
amount to be determined in the corresponding financial covenant set forth in the
Bank Credit Documents.

(f)            Minimum Average Billable Headcount. After the Final Closing, for
each of the periods listed in the table below, the Average Billable Headcount of
the Companies shall not be less than the amount set forth opposite such period
in the table:

Period

Minimum Average
Billable Headcount

September 30, 2006

2,700

December 31, 2006

2,700

March 31, 2007

2,500

June 30, 2007

2,900

September 30, 2007

2,900

December 31, 2007

2,900

March 31, 2008

2,700

June 30, 2008

3,100

September 30, 2008

3,200

December 31, 2008

3,200

March 31, 2009

2,800

June 30, 2009

3,200

September 30, 2009

3,300

December 31, 2009

3,300

March 31, 2010

2,900

June 30, 2010

3,300

September 30, 2010

3,400

December 31, 2010

3,400

March 31, 2011

3,300

June 30, 2011

3,200

 

(g)           Losses of Butler Publishing. After the Initial Closing, as of any
date of determination, the amount of losses of Butler Publishing for the
trailing twelve month period ending on such date of determination shall not
exceed $1,000,000.

10.16     Benefit Plans . The Companies shall not, and shall not permit any
other Company Party to, satisfy any matching obligations under any Benefit Plan
by the contribution of the Capital Stock of the Parent to any such Benefit Plan
in a manner inconsistent with past practices.

 

11.

DEFAULTS AND REMEDIES.

11.1       Events of Default. The occurrence of any one or more of the following
events, acts or occurrences shall constitute an event of default (each an "Event
of Default"):

 

87

 

--------------------------------------------------------------------------------



(a)           The Companies shall fail to pay as and when due (whether at stated
maturity, upon acceleration or demand or required prepayment or otherwise) any
principal, premium, if any, interest or other amount payable under any Note; or

(b)           Any Company Party shall breach or fail to pay any amount
(including fees, costs or expenses) payable under this Agreement, any Guaranty
or any other Investment Document (other than any Note as provided in
Section 11.1(a)) to which it is a party; or

(c)           Any Company Party shall breach or fail to perform, comply with or
observe any agreement, covenant or obligation required to be performed by it
under Section 9.1 (Payment of Notes and Other Obligations), Section 9.2
(Performance of Investment Documents), Section 9.3 (Information Reporting
Requirements), Section 9.6 (Books and Records; Inspections), Section 9.8
(Insurance), Section 9.9 (Taxes), Section 9.10 (ERISA Matters), Section 9.11
(Communication with Accountants), Section 9.16 (Ownership), Section 9.17
(Company SEC Documents), Section 9.20 (Deposit Accounts and Deposit Account
Control Agreements), Section 9.22 (Post Closing Requirements) Section 10.1
(Limitations on Indebtedness), Section 10.2 (Limitations on Liens), Section 10.3
(Limitations on Investments), Section 10.4 (Limitations on Restricted Payments),
Section 10.6 (Limitations on Transactions With Affiliates), Section 10.7 (Change
in Business), Section 10.9 (Fundamental Changes), and Section 10.16 (Benefit
Plans); or

(d)           Any Company Party shall breach or fail to perform, comply with or
observe any covenant or obligation required to be performed by it under any
Investment Document (other than the covenants and obligations covered by
Sections 11.1(a), (b) or (c)) and, and, if such breach or failure may be cured,
such breach or failure shall not have been remedied within ten (10) days after
such failure or breach is first known to a Designated Officer; or

(e)           Any (i) representation or warranty which contains any materiality
standard by its terms that is made by any Company Party in this Agreement or any
other Investment Document to which it is a party shall be false or misleading or
incorrect in any respect when made (or deemed made) or (ii) other representation
or warranty made by any Company Party in this Agreement or any other Investment
Document to which it is a party shall be false or misleading or incorrect in any
material respect when made (or deemed made); or

(f)            Any “Default” or “Event of Default” under any of the Bank Credit
Documents or the GMAC Credit Documents shall have occurred; or

(g)           (i) Any Company Party shall default in the payment (whether at
stated maturity, upon acceleration or demand or required prepayment or
otherwise), beyond any period of grace provided therefor, of any principal of or
interest on any other Indebtedness with a principal amount in excess of
$100,000, either individually or in the aggregate; or (ii) any other breach or
default (or other event or condition) shall occur under any agreement, indenture
or instrument evidencing or governing any such other Indebtedness, if the effect
of such breach or default (or such other event or condition) is to cause, or to
permit the holder or holders of such other Indebtedness to cause (upon the
giving of notice or the passage of time or both), such other Indebtedness to
mature or become or be declared due and payable, or required to be prepaid,

 

88

 

--------------------------------------------------------------------------------



redeemed, purchased or defeased prior to its stated maturity, unless such breach
or default has been waived within ten (10) days following such breach or default
by the Person or Persons entitled to give such waiver; or (iii) such other
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption) purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, or is made, in each case
prior to the stated maturity thereof; or

(h)           Any Investment Document, or any material provision thereof, shall
cease to be of full force and effect, valid and enforceable, for any reason
other than in accordance with its terms, or any Company Party shall contest or
purport to repudiate or disavow any of its obligations under or the validity or
enforceability of any Investment Document or any material provision thereof,
including by operation of law, or any Collateral Document shall for any reason
cease to create a valid and perfected first priority lien (subject only to the
Liens of the Bank Agent and the Permitted Liens) and security interest on the
Collateral purported to be covered thereby; or

(i)            There shall be commenced against any Company Party an involuntary
case seeking the liquidation or reorganization of such Person under the
Bankruptcy Laws or any similar proceeding under any other Applicable Laws or an
involuntary case or proceeding seeking the appointment of a receiver, custodian,
trustee or similar official for it, or to take possession of all or a
substantial portion of its property or to operate all or a substantial portion
of its business, and any of the following events occur: (i) any such Person
consents to such involuntary case or proceeding or fails to diligently contest
it in good faith; (ii) the petition commencing the involuntary case or
proceeding is not timely controverted; (iii) the petition commencing the
involuntary case or proceeding remains undismissed and unstayed for a period of
thirty (30) days; or (iv) an order for relief shall have been issued or entered
therein or a receiver, custodian, trustee or similar official appointed; or

(j)            Any Company Party shall institute a voluntary case seeking
liquidation or reorganization under the Bankruptcy Laws or any similar
proceeding under any other Applicable Laws, or shall consent thereto; or shall
consent to the conversion of an involuntary case to a voluntary case; or shall
file a petition, answer a complaint or otherwise institute any proceeding
seeking, or shall consent or acquiesce to the appointment of, a receiver,
custodian, trustee or similar official for it, or to take possession of all or a
substantial portion of its property or to operate all or a substantial portion
of its business; or shall make a general assignment for the benefit of
creditors; or shall generally not pay its debts as they become due or shall
admit in writing its inability to pay its debts generally; or the Board of
Directors of any such Person (or any committee thereof) adopts any resolution or
otherwise authorizes action to approve any of the foregoing; or

(k)           Any Company Party shall suffer any money judgment, writ, warrant
of attachment or other order that involves an amount or value, individually or
in the aggregate, in excess of $250,000 to the extent not covered by insurance
as to which the relevant insurance company unconditionally has acknowledged
coverage without reservation of rights, discounts or deductibles, and such
judgment, writ, warrant or other order shall continue unsatisfied and unstayed
for a period of ten (10) days, or any non-monetary judgment, writ,

 

89

 

--------------------------------------------------------------------------------



warrant or other order, shall be rendered against any Company Party that could
have a Material Adverse Effect and that continues unsatisfied and unstayed for a
period of ten (10) days; or

 

(l)

There shall occur any Change in Control; or

 

(m)

There shall occur any Material Adverse Change; or

(n)           (i) Any Termination Event shall occur that, when taken together
with all other Termination Events that have occurred, could reasonably be
expected to result in a liability to any Company Party or any ERISA Affiliate in
excess of $250,000; (ii) any Company Party or any ERISA Affiliate shall have
committed a failure described in Section 302(f)(1) of ERISA and the amount
determined under Section 302(f)(3) of ERISA is at least $250,000; (iii) any
failure to make full payment (including all required installments) when due of
all amounts that, under the provisions of any Benefit Plan or Applicable Law,
any Company Party or any ERISA Affiliate is required to pay as contributions
thereto, which would result in a liability to any Company Party or ERISA
Affiliate in excess of $250,000; or (iv) any Company Party or any ERISA
Affiliate shall have incurred any accumulated funding deficiency in excess of
$250,000, whether or not waived, with respect to any Benefit Plan; or

(o)           If EBITDA, the Fixed Charge Coverage Ratio and the Leverage Ratio,
when measured as of the end of any fiscal quarter, is less than the amounts set
forth in Column B of Sections 10.15(a), (b) and (c), respectively, for such
fiscal quarter end period.

The foregoing Events of Default shall be deemed to have occurred, respectively,
and any adjustments in the interest rate under any Note or other remedies
available to the Purchaser hereunder or thereunder shall begin to apply, at the
following times:

(i)            In the case of the clause (a) or (b) above, as of 10:00 a.m. (Los
Angeles time) on the day on which such payment is due but has not been paid;

(ii)           In the case of clause (c) above, immediately upon the occurrence
of any such breach or failure, ;

(iii)         In the case of clause (d) above, immediately upon the occurrence
of any such breach or failure, unless such breach or failure may be cured, in
which case after such ten (10) day period if such breach or failure shall not
have been cured;

(iv)         In the case of clause (e) above, as of the close of business on the
day on which any Company first became aware, or should have become aware, that
such representation or warranty was false or misleading or incorrect in any
material respect when made;

(v)           In the case of (f) above, as of the occurrence of “Default” or
“Event of Default” under the applicable Bank Credit Document;

(vi)         In the case of clause (g)(i) above, as of the close of business on
the day on which such payment of principal or interest is due, or in the case of
clause (g)(ii), as of the close of business on the tenth (10th) day following
such breach or default if such

 

90

 

--------------------------------------------------------------------------------



breach or default has not been waived by the Person or Persons entitled to give
such waiver, or in the case of clause (g)(iii) above, immediately upon the
occurrence of any event listed therein;

(vii)        In the case of clause (h) above, as of the close of business on the
day such Investment Document or provision, as the case may be, ceases to be
enforceable or is contested, repudiated, revoked or disavowed, or such
Collateral Document ceases to create such a valid and perfected first priority
Lien (subject only the Lien of Bank Agent);

(viii)      In the case of clauses (i) and (j) above, immediately prior to the
occurrence of any of the events enumerated therein;

(ix)         In the case of clause (k) above, as of the close of business on the
last day of such ten (10) day period if such judgment, writ, warrant or order is
unsatisfied or unstayed;

(x)           In the case of clause (l) above, immediately upon the occurrence
of the Change in Control;

(xi)         In the case of clause (m) above, immediately upon the occurrence of
the Material Adverse Change;

(xii)        In the case of clause (n) above, immediately upon the occurrence of
any such events; and

(xiii)      In the case of clause (o) above, immediately upon the occurrence of
any such events.

11.2         Acceleration. If any Event of Default (other than an Event of
Default specified in Sections 11.1(i) or 11.1(j)) occurs and is continuing,
Holders of a Majority in Interest may, by written notice to the Parent, declare
all outstanding principal of, premium, if any, accrued and unpaid interest on,
and all other amounts under the Notes, and all other Obligations, to be due and
payable. Upon any such declaration of acceleration, such principal, premium, if
any, interest and other amounts shall become immediately due and payable. If an
Event of Default specified in Sections 11.1(i) or 11.1(j) occurs, all
outstanding principal of, premium, if any, accrued and unpaid interest on, and
all other amounts under the Notes, and all other Obligations, shall become
immediately due and payable without any declaration or other act on the part of
the Purchaser. The Companies hereby waives all presentment for payment, demand,
protest, notice of protest and notice of dishonor, and all other notices of any
kind to which they may be entitled under Applicable Laws or otherwise.

11.3         Interest Rate Event. If EBITDA, the Fixed Charge Coverage Ratio and
the Leverage Ratio, when measured as of the end of any fiscal quarter, is less
than the amounts set forth in Column A of Sections 10.15(a), (b) and (c),
respectively, but equals or exceeds the amounts set forth in Column B of
Section 10.15(a), (b) and (c), respectively, for such fiscal quarter end period,
then such event shall constitute an “Interest Rate Event”.

11.4        Other Remedies. If any Default or Event of Default shall occur and
be continuing, the Purchaser may proceed to protect and enforce their rights and
remedies under this

 

91

 

--------------------------------------------------------------------------------



Agreement and any other Investment Document by exercising all rights and
remedies available under this Agreement, any other Investment Document or
Applicable Laws, either by suit in equity or by action at law, or both, whether
for the collection of principal of or interest on the Notes, to enforce the
specific performance of any covenant or other term contained in this Agreement
or any other Investment Document. No remedy conferred in this Agreement upon the
Purchaser is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or now or hereafter existing at law or in equity or by statute
or otherwise.

11.5         Appointment of Receiver. Prior to payment in full of all amounts
due under the Notes and all Obligations, in addition to all other rights, powers
and remedies that the Purchaser has under this Agreement, any other Investment
Document or Applicable Laws, the Purchaser shall, to the extent permitted by
Applicable Laws, be entitled to, and the Company Parties hereby consent in
advance to, the appointment of a receiver by any court of competent jurisdiction
to take control of the Company Parties for the purpose of operating and
thereafter selling any Company Party to satisfy obligations to creditors,
including the Purchaser.

11.6        Waiver of Past Defaults. The Purchaser may, by written notice to the
Parent, waive any specified Default or Event of Default and its consequences
with respect to this Agreement, the Notes or any other Investment Document;
provided, however, that no such waiver will extend to any subsequent or other
Default or Event of Default or impair any rights of the Purchaser which may
arise as a result of such other Default or Event of Default.

 

12.

[Intentionally Omitted.]

 

13.

MISCELLANEOUS.

13.1         Survival of Representations and Warranties; Purchaser
Investigation. Unless otherwise indicated herein, all representations,
warranties, covenants and agreements of the Company Parties (or any of them)
contained herein, or made in writing by or on behalf of any of them pursuant
hereto or in connection herewith, shall survive the execution and delivery of
this Agreement, the issuance, sale and delivery of the Securities, the repayment
of the Notes and the exercise of the Warrant and the due diligence or other
investigation of the Company Parties and their Affiliates made by and on behalf
of the Purchaser. The Company Parties hereby agree that neither the Purchaser's
review of the books and records or condition (financial or otherwise), business,
assets, properties, operations or prospects of any Person, nor any other due
diligence investigation conducted by or on behalf of the Purchaser, shall be
deemed to constitute knowledge by the Purchaser of the existence or absence of
any facts or any other matters so as to reduce the Purchaser's right to rely on
the accuracy of the representations and warranties of the Company Parties
contained in this Agreement or any other Investment Document.

13.2        Consent to Amendments. This Agreement and the other Investment
Documents may be amended, and the observance of any term hereof or thereof may
be waived (either retroactively or prospectively), with (and only with) the
written consent of the Parent, on the one hand, and the Purchaser, on the other
hand, except as expressly set forth in the Notes and the Warrant, as applicable.
The Companies and each other Company Party may take any action

 

92

 

--------------------------------------------------------------------------------



herein prohibited, or omit to perform any act herein required to be performed by
them, if, and only if, the Parent or such other Company Party shall have
obtained the prior written consent of the Purchaser to such action or omission.
No course of dealing between the Company Parties, on the one hand, and the
Purchaser (or any successor or assignee thereof), on the other hand, nor any
delay in exercising any rights hereunder or under the Notes or any other
Investment Document shall operate as a waiver of any rights of the Purchaser (or
any other Holder).

13.3       Entire Agreement. This Agreement, together with the Exhibits and the
Disclosure Schedules which are all incorporated herein by this reference and are
an integral part of this Agreement, the Notes, the Warrant and the other
Investment Documents constitute the full and entire agreement and understanding
between the Purchaser, on the one hand, and the Company Parties, on the other
hand, relating to the subject matter hereof and thereof, and supersede all prior
oral and written, and all contemporaneous oral, agreements and understandings
relating to the subject matter hereof, including the proposal letter dated April
19, 2006, between Levine Leichtman Capital Partners, Inc., on the one hand, and
the Parent on the other hand.

13.4         Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future Applicable Laws
during the term thereof, such provision shall be fully severable, this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part thereof, and the remaining provisions
thereof shall remain in fill force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance therefrom.
Furthermore, in lieu of such illegal, invalid, or unenforceable provision there
shall be added automatically as a part of this Agreement a legal, valid, and
enforceable provision as similar in terms to the illegal, invalid, or
unenforceable provision as may be possible.

 

13.5

Successors and Assigns; Assignments; Participations .

(a)           This Agreement shall inure to the benefit of, and be binding upon,
the parties and their respective successors and permitted assigns. In addition,
it is the intent of the parties that the Indemnified Parties that are not a
party hereto be third party beneficiaries of Section 8.2 of this Agreement. The
Companies may not assign, transfer or delegate any of their rights and
obligations hereunder or any interest herein or therein, by operation of law or
otherwise, without the prior written consent of the Purchaser.

(b)           The Purchaser may without the consent of the Company Parties,
sell, assign or delegate (each an "Assignment") to one or more Persons (each an
"Assignee") at any time and from time to time all or any part of its right,
title and interest in and to this Agreement, the Notes and the other Investment
Documents, including all or any part of the Obligations, subject to compliance
with applicable federal and state securities laws; provided, however, if no
Default or Event of Default has occurred and is continuing, the Purchaser (i)
shall not sell, assign or delegate any part of its right, title and interest in
and to this Agreement, the Notes and the Investment Documents, including all or
any part of the Obligations, to a competitor of the Company Parties set forth in
Schedule 13.5, and (ii) shall use its reasonable efforts to advise with the
Parent prior to any Assignment (other than with respect to any Assignment to an
Affiliate of the Purchaser or of the Assignee) the failure of which will not
give

 

93

 

--------------------------------------------------------------------------------



rise to or otherwise result in any liability to the Purchaser or any of the
Assignees and will have no effect on the validity of such Assignment; provided
further however, that the Company Parties may continue to deal solely and
directly with the Purchaser in connection with any right, title or interest so
sold or assigned until written notice of such sale or assignment, together with
payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Parent. If the Purchaser assigns to one
or more Assignees a fifty percent (50.0%) or lesser interest in and to the then
outstanding aggregate principal amount of the Notes, any decisions that the
Purchaser is entitled to make under this Agreement, the Notes and the other
Investment Documents shall be made by the Purchaser, and the Company Parties may
continue to deal solely and directly with respect to the Purchaser in connection
with the interests so assigned to the Assignee(s). If the Purchaser assigns to
one or more Assignees more than a fifty percent (50.0%) interest in and to the
then outstanding aggregate principal amount of the Notes, any decisions that the
Purchaser is entitled to make under this Agreement, the Notes and the other
Investment Documents shall be made by the Holders of a Majority in Interest,
such decisions to be made in the manner directed by such Holders.

(c)           The Purchaser may, without notice to or the consent of the Company
Parties, grant or sell to one or more Persons (a "Participant") participations
(each a "Participation") in all or any part of its right, title and interest in
and to this Agreement, the Notes, the Warrant and the other Investment
Documents, including all or any part of the Obligations, subject to compliance
with applicable federal and state securities laws. If the Purchaser grants or
sells a Participation, (i) the Purchaser will make and receive all payments for
the account of the Participant; (ii) the Purchaser will continue to be the sole
holder of the Notes, the Warrant and the other Investment Documents; (iii) the
Company Parties shall continue to deal solely and directly with the Purchaser in
connection with the Purchaser's rights under this Agreement, the Notes, the
Warrant and the other Investment Documents; and (iv) the agreement under which
the Participation is granted or sold shall not restrict the Purchaser's ability
to agree to any amendments of the Investment Documents, or to exercise or
refrain from exercising any rights, powers or remedies that the Purchaser may
have under or in respect of the Investment Documents or any Collateral. Without
limiting clause (iv) above, nothing in this Agreement, the Notes or any other
Investment Document or otherwise shall confer upon the Participant any rights
with respect to the administration, waiver, amendment, collection and
enforcement of, compliance with and consent to the terms and provisions of this
Agreement, the Notes or any other Investment Document, and the Purchaser shall
retain all such rights.

(d)           The Purchaser may at any time furnish to one or more potential
Assignees or Participants any information concerning the Company Parties and
their respective businesses and operations that has been furnished by or on
behalf of the Companies to the Purchaser. The Companies agree to furnish all
reasonably requested information, and execute and deliver all such agreements,
instruments and other documents and take such further action (including, in the
case of an Assignment, the execution and delivery of replacement Notes) as the
Purchaser may requested in connection with any Assignment or Participation
arrangement.

13.6         Notices. All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given if transmitted by telecopier with
receipt acknowledged by the recipient, or upon delivery, if delivered personally
or by recognized commercial courier with receipt

 

94

 

--------------------------------------------------------------------------------



acknowledged, or upon the expiration of 72 hours after mailing, if mailed by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

(a)

If to the Purchaser (or any one of them), to:

Levine Leichtman Capital Partners III, L.P.

c/o Levine Leichtman Capital Partners, Inc.

335 North Maple Drive, Suite 240

Beverly Hills, CA 90210

Attention: Arthur E. Levine, President

Telephone: (310) 275-5335

Telecopier: (310) 275-1441

with a copy to:

 

Bingham McCutchen LLP

355 South Grand Avenue, Suite 4400

Los Angeles, CA 90071

Attention: Richard J. Welch, Esq.

Telephone: (213) 680-6400

Telecopier: (213) 680-6499

 

(b)

If to any Company Party, to:

Butler International, Inc.

110 Summit Avenue

Montvale, NJ 07645

Attention: Richard Paras, Vice President - Legal

Telephone: (201) 573-8000

Telecopier: (201) 573-9723

with a copy to:

 

McBreen, McBreen & Kopko

20 North Wacker Drive, Suite 2520

Chicago, IL 60606

Attention: Frederick Kopko, Jr., Esq.

Telephone: (312) 332-6405

Telecopier: (312) 332-2657

or at such other address or addresses as the Purchaser or the Parent, as the
case may be, may specify by written notice given in accordance with this
Section 13.6.

13.7         Counterparts. This Agreement may be executed in two or more
counterparts and by facsimile or other similar means of electronic transmission,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

 

95

 

--------------------------------------------------------------------------------



13.8        Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT
REGARD TO THE CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

13.9        Consent to Jurisdiction and Venue. THE COMPANY PARTIES AND THE
PURCHASER HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENT AND AGREE THAT ALL
ACTIONS, SUITS OR OTHER PROCEEDINGS ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT SHALL BE TRIED AND LITIGATED IN STATE
OR FEDERAL COURTS LOCATED IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, WHICH COURTS SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY AND ALL CLAIMS, CONTROVERSIES AND DISPUTES ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT. NOTWITHSTANDING THE
FOREGOING, NOTHING CONTAINED IN THIS SECTION 13.9 SHALL PRECLUDE THE PURCHASER
FROM BRINGING ANY ACTION, SUIT OR OTHER PROCEEDING IN THE COURTS OF ANY OTHER
LOCATION WHERE THE COMPANY PARTIES OR ANY ONE OF THEM OR ANY OF ITS OR THEIR
ASSETS OR THE COLLATERAL MAY BE FOUND OR LOCATED OR TO ENFORCE ANY JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF THE PURCHASER.

EACH COMPANY PARTY, FOR ITSELF AND ITS PROPERTY, (A) IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION, SUIT OR OTHER PROCEEDING COMMENCED IN ANY SUCH COURT, (B) WAIVES ANY
RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR ANY
OBJECTION THAT SUCH PERSON MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION OR
IMPROPER VENUE AND (C) CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. THE COMPANY PARTIES AND THE
PURCHASER HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT OR OTHER
PROCESS ISSUED IN ANY SUCH ACTION, SUIT OR OTHER PROCEEDING AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION
13.6 (NOTICES) AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH PERSON'S ACTUAL RECEIPT THEREOF OR FIVE DAYS AFTER DEPOSIT IN
THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.

TO THE EXTENT PERMITTED UNDER THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH
COMPANY PARTY HEREBY WAIVES, IN RESPECT OF ANY SUCH ACTION, SUIT OR OTHER
PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR COURTS THAT NOW OR HEREAFTER,
BY REASON OF SUCH

 

96

 

--------------------------------------------------------------------------------



PERSON'S PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY BE AVAILABLE TO IT.

13.10      Limitation of Liability. No claim shall be made by the Company
Parties or any of their Affiliates (and the Companies shall cause the other
Company Parties and such Affiliates not to make any claim) against the
Purchaser, or any Affiliates, partners, directors, officers, employees, agents,
representatives, attorneys, accountants or advisors of the Purchaser, for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or under any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any other
Investment Document, or any act, omission or event occurring in connection
therewith. Each of the Company Parties, for itself and the other Company Parties
and such Affiliates, hereby waives, releases and agrees not to sue upon any
claim for such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

13.11     Publicity . The Company Parties and their Affiliates will consult with
the Purchaser before issuing, and provide the Purchaser the opportunity to
review and comment upon, and use reasonable efforts to agree on the form and
substance of, any press release or other public statement with respect to the
transactions contemplated by this Agreement, and shall not issue any such press
release or make such other public announcement prior to such consultation,
except as required under Applicable Laws. The parties agree that the initial
press release to be issued with respect to the transactions contemplated by this
Agreement shall be in the form heretofore agreed to by the parties. The Company
Parties hereby consent to the preparation and publication by the Purchaser of an
advertisement "tombstone" publicly disclosing the closing of the transactions
contemplated by this Agreement.

13.12      Waiver of Trial by Jury. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS
TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES
BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, AND
UNDERSTANDING THEY ARE WAIVING A CONSTITUTIONAL RIGHT, EACH OF THE COMPANY
PARTIES AND THE PURCHASER HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH
AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER
FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING
BASED UPON, ARISING OUT OF OR IN ANY WAY RELATING TO (a) THIS AGREEMENT, THE
NOTE, THE WARRANTS, THE COLLATERAL DOCUMENTS OR ANY OTHER INVESTMENT DOCUMENT,
INCLUDING ANY PRESENT OR FUTURE AMENDMENT THEREOF, OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY OR RELATED TO THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT,
OR (b) ANY CONDUCT, ACT OR OMISSION OF THE PARTIES OR THEIR AFFILIATES (OR ANY
OF THEM) WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT,
INCLUDING ANY PRESENT OR FUTURE AMENDMENT THEREOF, WHETHER SOUNDING IN

 

97

 

--------------------------------------------------------------------------------



CONTRACT, TORT OR OTHERWISE, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION,
SUIT OR OTHER PROCEEDING; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY
SUCH ACTION, SUIT OR OTHER PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE
WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

13.13     Judicial Referee . IN THE EVENT THE WAIVER PROVIDED IN SECTION 13.12
IS DEEMED INEFFECTIVE, TO GIVE EFFECT TO THE PARTIES DESIRE THAT THEIR DISPUTES
BE RESOLVED BY A JUDGE OR RETIRED JUDGE APPLY THE APPLICABLE LAW, THE PARTIES
AGREE TO REFER, FOR A COMPLETE AND FINAL ADJUDICATION, ANY AND ALL ISSUES OF
FACT OR LAW INVOLVED IN ANY LITIGATION OR PROCEEDING (INCLUDING, WITHOUT
LIMITATION, ALL DISCOVERY AND LAW AND MOTION MATTERS, PRETRIAL MOTIONS, TRIAL
MATTERS AND POST-TRIAL MOTIONS (E.G. MOTIONS FOR RECONSIDERATION, NEW TRIAL AND
TO TAX COSTS, ATTORNEY FEES AND PREJUDGMENT INTEREST)) UP TO AND INCLUDING FINAL
JUDGMENT, BROUGHT TO RESOLVE ANY DISPUTE (WHETHER SOUNDING IN CONTRACT, TORT,
UNDER ANY STATUTE OR OTHERWISE) BETWEEN AND AMONG ANY OF THE PARTIES HERETO, TO
A JUDICIAL REFEREE WHO SHALL BE APPOINTED UNDER A GENERAL REFERENCE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638. THE REFEREE’S DECISION WOULD
STAND AS THE DECISION OF THE COURT, WITH JUDGMENT TO BE ENTERED ON HIS/HER
STATEMENT OF DECISION IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE
COURT. THE PARTIES HERETO SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A
RETIRED STATE OR FEDERAL JUDGE WITH AT LEAST FIVE YEARS OF JUDICIAL EXPERIENCE
IN CIVIL MATTERS. IN THE EVENT THAT THE PARTIES HERETO CANNOT AGREE UPON A
REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT. THE PURCHASER AND HOLDERS,
ON THE ONE HAND, AND THE COMPANY PARTIES, ON THE OTHER HAND, SHALL EQUALLY BEAR
THE FEES AND EXPENSES OF THE REFEREE (50% BY THE PURCHASER AND HOLDERS AND 50%
BY THE COMPANY PARTIES) UNLESS THE REFEREE OTHERWISE PROVIDES IN THE STATEMENT
OF DECISION.

13.14     Confidentiality . Except as set forth in Sections 13.5 and 13.11,
Purchaser agrees that material, non-public information regarding the Company
Parties and their respective Subsidiaries, their operations, assets, and
existing and contemplated business plans (including the terms of the Investment
Documents), shall be treated by Purchaser in a confidential manner, and shall
not be disclosed by Purchaser to Persons who are not parties to this Agreement,
except: (a) to attorneys for and other advisors, accountants, auditors, and
consultants of the Purchaser or Assignees, (b) to Subsidiaries and Affiliates of
the Purchaser or an Assignee, provided that any such Subsidiary or Affiliate
shall have agreed to receive such information hereunder subject to the terms of
this Section 13.15, (c) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (d) as may be agreed to in advance by
such Person or as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process, (e) as to any such information that is
or becomes generally available to the public (other

 

98

 

--------------------------------------------------------------------------------



than as a result of prohibited disclosure by the Purchaser or Assignee), (f) in
connection with any assignment, prospective assignment, sale, prospective sale,
participation or prospective participations, or pledge or prospective pledge of
the Purchaser’s or any Assignee’s interest under this Agreement, provided that
any such assignee, prospective assignee, purchaser, prospective purchaser,
participant, prospective participant, pledgee, or prospective pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, and (g) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Investment Documents.

13.15     Butler Realty . As of the Final Closing Date, the Company Parties
hereby certify that Butler Realty is prohibited from incurring the Obligations
pursuant to the GMAC Credit Documents. Immediately upon the occurrence of any of
the following (but no later than two (2) Business Days thereafter): (a) GMAC
consents to Butler Realty incurring the Obligations or (b) the Indebtedness owed
to GMAC by Butler Realty pursuant to the GMAC Credit Documents is paid in full,
the Company Parties shall cause Butler Realty to execute and deliver to the
Purchaser (i) a joinder to the Guaranty, in form and substance satisfactory to
the Purchaser, pursuant to which Butler Realty would become a Guarantor, (ii) a
joinder to the Security Agreement, in form and substance satisfactory to the
Purchaser, pursuant to which Butler Realty would grant a security interest in
all of its assets, (iii) an Intellectual Property Security Agreement or a
joinder to an existing Intellectual Property Security Agreement, in form and
substance satisfactory to the Purchaser, pursuant to which Butler Realty would
grant a security interest in all of its Intellectual Property, (iv) a pledge
agreement, or a joinder to the Security Agreement and if Butler Realty has any
Subsidiaries, (A) to the extent not delivered to the Bank Agent pursuant to the
Bank Credit Documents, certificates representing all of the Capital Stock of
such Subsidiaries with undated stock powers executed in blank and (B) such
opinions of counsel and such approving certificates of such Subsidiaries as the
Purchaser may reasonably request in respect of complying with any legend on any
such certificate or any other matter relating to such shares; (v) such other
agreements, instruments, approvals or other documents as may be requested by the
Purchaser in order to create, perfect, establish, and maintain the first
priority status (subject only to the Liens of the Bank Agent and the Permitted
Liens) of any Lien in favor of the Purchaser to effect the intent that Butler
Realty shall become bound by all of the terms, covenants and agreements
contained in the Collateral Documents and that all property and assets of Butler
Realty shall become Collateral securing the Obligations, and (vi) such
additional agreements, instruments, approvals and documents, and legal opinions,
as the Purchaser may request to effect the intent that Butler Realty shall
become bound by all of the terms, covenants and agreements contained in this
Agreement and the other Investment Documents. In addition, the Companies shall
take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
reasonable opinion of the Purchaser to vest in the Purchaser valid and
subsisting Liens on and security interests in all property and assets of Butler
Realty, enforceable against all third parties in accordance with their terms.

13.16     Alternative Transaction Fee. If, prior to December 31, 2006, the
Companies or any of their respective Subsidiaries, shareholders, directors,
officers, employees, attorneys, accountants, investment bankers (including
Sheridan Road Capital Advisors),

 

99

 

--------------------------------------------------------------------------------



representatives or agents enters into discussions or an understanding or
agreement on behalf of any Company with a third party relating to an Alternative
Transaction, then, (in addition to any other damages due Purchaser under any
Investment Document), the Companies shall, jointly and severally, pay to
Purchaser the Obligations in full in cash and the amount of $1,000,000 (the
“Alternative Transaction Fee”), which Alternative Transaction Fee shall be due
and payable to Purchaser immediately upon the entering into of such discussion,
understanding or agreement. For purposes hereof “Alternative Transaction” means
any transaction pursuant to which any Company or Companies (x) obtain or issue
any equity capital or Indebtedness, including a refinancing, restructuring,
renewals, extensions or other restatement of any existing Indebtedness, other
than the Indebtedness incurred on the Final Closing Date pursuant to the Bank
Credit Documents; or (y) enter into an agreement to be acquired by, sold to,
merged into or combined with any other Person or (z) sell all or a substantial
part of the assets of any of the Companies or their businesses (other than the
sale of the real property owned by Butler Realty located at 110 Summit Avenue,
Montvale, New Jersey 07645, as permitted under the Investment Documents).

 

100

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

COMPANIES:

BUTLER INTERNATIONAL, INC.,
a Maryland corporation

By:       /s/ Edward M. Kopko

—————————————————
Name:

Title:

 

 

BUTLER SERVICES INTERNATIONAL, INC.,
a Delaware corporation

By:       /s/ Edward M. Kopko

—————————————————
Name:

Title:

 

 

BUTLER PUBLISHING, INC.,
a Delaware corporation

By:       /s/ Edward M. Kopko

—————————————————
Name:

Title:

 

 

BUTLER SERVICE GROUP, INC.,
a New Jersey corporation

By:       /s/ Edward M. Kopko

—————————————————
Name:

Title:

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

BUTLER TELECOM, INC.,
a Delaware corporation

By:       /s/ Edward M. Kopko

—————————————————
Name:

Title:

 

 

BUTLER SERVICES, INC.,
a Delaware corporation

By:       /s/ Edward M. Kopko

—————————————————
Name:

Title:

 

 

BUTLER UTILITY SERVICE, INC.,
a Delaware corporation

By:       /s/ Edward M. Kopko

—————————————————
Name:

Title:

 

 

GUARANTORS:

AAC CORP.,
a Delaware corporation

By:       /s/ Edward M. Kopko

—————————————————
Name:

Title:

 

 

 

--------------------------------------------------------------------------------



 

 

SYLVAN INSURANCE CO., LTD.,
a company organized under the laws of Bermuda

By:       /s/ Edward M. Kopko

—————————————————
Name:

Title:

 

 

 

 

DATA PERFORMANCE, INC.,
a New Jersey corporation

By:       /s/ Edward M. Kopko

—————————————————
Name:

Title:

 

 

PURCHASER:

LEVINE LEICHTMAN CAPITAL PARTNERS, INC.,
a California corporation

On behalf of LEVINE LEICHTMAN CAPITAL PARTNERS III, L.P. ,
a California limited partnership

By:       /s/ Steven Hartman

——————————————
Name: Steven Hartman

Title: Vice President

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page      

 

1.

DEFINITIONS; ACCOUNTING TERMS

2

 

1.1

Definition

2

 

1.2

Accounting Terms and Computations

22

 

1.3

Covenants

22

 

1.4

Captions; Construction and Interpretation

22

 

1.5

Determinations

23

 

1.6

Definition of Knowledge

23

2.

PURCHASE AND SALE OF THE SECURITIES

24

 

2.1

Authorization of Notes

24

 

2.2

Authorization of Warrant

24

 

2.3

Purchase of the Securities; Purchase Price

24

 

2.4

Closing

24

 

2.5

Use of Proceeds

25

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

25

 

3.1

Organization and Qualification

25

 

3.2

Corporate or Other Power

26

 

3.3

Authorization; Binding Obligations

26

 

3.4

Subsidiaries.

26

 

3.5

Conflict with Other Instruments; Existing Defaults; Ranking

27

 

3.6

Governmental and Other Third Party Consents

28

 

3.7

Capitalization

28

 

3.8

Validity and Issuance of Warrant Shares

29

 

3.9

Company SEC Documents

29

 

3.10

Financial Statements

29

 

3.11

Existing Indebtedness and Liens; Investments

30

 

3.12

Absence of Certain Changes

31

 

3.13

Material Contracts

33

 

3.14

Accounts Receivable

35

 

3.15

Labor Relations

35

 

3.16

Employee Benefit Plans; ERISA

36

 

 

i

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page      

 

 

3.17

Taxes

39

 

3.18

Litigation

40

 

3.19

Transactions with Affiliates

40

 

3.20

Investment Company Act

42

 

3.21

Governmental Regulation

42

 

3.22

Compliance with Laws; Operating Licenses

42

 

3.23

Title to Property; Liens

42

 

3.24

Real Property

42

 

3.25

Environmental Matters

43

 

3.26

Intellectual Property

44

 

3.27

Nature of Business

45

 

3.28

Powers of Attorney

46

 

3.29

Listing of Common Stock

46

 

3.30

Insurance

46

 

3.31

Customers

46

 

3.32

[Intentionally Omitted]

47

 

3.33

Business Relationships

47

 

3.34

Personal Property Leases

47

 

3.35

Employment Agreements

47

 

3.36

Solvency

48

 

3.37

Use of Proceeds; Margin Stock

48

 

3.38

Depository and Other Accounts

48

 

3.39

Books and Records

48

 

3.40

Burdensome Obligations; Future Expenditures

48

 

3.41

Brokers; Certain Expenses

49

 

3.42

Disclosure

49

4.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

49

 

4.1

Organization

49

 

4.2

Authorization

49

 

4.3

Due Execution and Delivery; Binding Obligations

50

 

 

ii

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page      

 

 

4.4

No Violation

50

 

4.5

Governmental and Other Third Party Consents

50

 

4.6

Investment Intent

50

 

4.7

Accredited Investor Status

50

 

4.8

Brokers; Certain Expenses

50

5.

[Intentionally Omitted.]

51

6.

CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER

51

 

6.1

Initial Closing

51

 

6.2

Final Closing

55

7.

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY PARTIES

60

 

7.1

Representations and Warranties

60

 

7.2

Purchase Permitted By Applicable Laws

60

 

7.3

Payment for Securities

60

8.

TAXES; INDEMNIFICATION; FEES AND EXPENSES

60

 

8.1

Taxes

60

 

8.2

Indemnification

61

 

8.3

Indemnification Procedures

62

 

8.4

Contribution

63

 

8.5

Reimbursement of Deal-Related Costs and Expenses

63

 

8.6

Costs of Collection

64

9.

AFFIRMATIVE COVENANTS

65

 

9.1

Payment of Notes and Other Obligations

65

 

9.2

Performance of Investment Documents

65

 

9.3

Information Reporting Requirements

65

 

9.4

Compliance with Laws; Consents

69

 

9.5

Legal Existence

70

 

9.6

Books and Records; Inspections

70

 

9.7

Maintenance of Properties

70

 

9.8

Insurance

70

 

9.9

Taxes

71

 

 

iii

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page      

 

 

9.10

ERISA Matters

71

 

9.11

Communication with Accountants

72

 

9.12

Compliance with Material Contracts

72

 

9.13

Environmental Matters

72

 

9.14

Additional Subsidiaries; Released Liens

74

 

9.15

Future Information

75

 

9.16

Ownership

75

 

9.17

Company SEC Documents

75

 

9.18

[Intentionally Omitted]

76

 

9.19

Further Assurances

76

 

9.20

Deposit Accounts and Deposit Account Control Agreements

77

 

9.21

Survival of Certain Affirmative Covenants

77

 

9.22

Post Closing Requirements

77

10.

NEGATIVE AND FINANCIAL COVENANTS

77

 

10.1

Limitations on Indebtedness

77

 

10.2

Limitations on Liens

78

 

10.3

Limitations on Investments

79

 

10.4

Limitations on Restricted Payments

79

 

10.5

Limitations on Payment Restrictions Affecting Subsidiaries

80

 

10.6

Limitations on Transactions With Affiliates

80

 

10.7

Change in Business

81

 

10.8

Sales of Receivables

81

 

10.9

Fundamental Changes

81

 

10.10

Agreements Affecting Capital Stock and Indebtedness; Amendments to Material
Contracts


82

 

10.11

Conditional Sales

82

 

10.12

Margin Stock

82

 

10.13

Accounting Changes

83

 

10.14

Negative Pledge

83

 

10.15

Financial Covenants

83

 

 

iv

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page      

 

 

10.16

Benefit Plans

87

11.

DEFAULTS AND REMEDIES

87

 

11.1

Events of Default

87

 

11.2

Acceleration

91

 

11.3

Interest Rate Event

91

 

11.4

Other Remedies

91

 

11.5

Appointment of Receiver

92

 

11.6

Waiver of Past Defaults

92

12.

[Intentionally Omitted.]

92

13.

MISCELLANEOUS

92

 

13.1

Survival of Representations and Warranties; Purchaser Investigation

92

 

13.2

Consent to Amendments

92

 

13.3

Entire Agreement

93

 

13.4

Severability

93

 

13.5

Successors and Assigns; Assignments; Participations

93

 

13.6

Notices

94

 

13.7

Counterparts

95

 

13.8

Governing Law

96

 

13.9

Consent to Jurisdiction and Venue

96

 

13.10

Limitation of Liability

97

 

13.11

Publicity

97

 

13.12

Waiver of Trial by Jury

97

 

13.13

Judicial Referee

98

 

13.14

Confidentiality

98

 

13.15

Butler Realty

99

 

13.16

Alternative Transaction Fee

99

 

 

 

v

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page      

 

EXHIBITS

Exhibit A

—

Form of Unsecured Note

Exhibit B

—

Form of Term B Note

Exhibit C

—

Form of Subordinated Note

Exhibit D

—

Form of Warrant

Exhibit E

—

Form of Compliance Certificate

DISCLOSURE SCHEDULES

Schedule 3.4

—

Subsidiaries

Schedule 3.7

—

Capitalization

Schedule 3.9

—

Company SEC Documents

Schedule 3.10(c)

—

Pro Forma Closing Balance Sheet

Schedule 3.11(a)

—

Existing Indebtedness and Liens; Investments

Schedule 3.11(c)

—

Indebtedness at Closing

Schedule 3.12(r)

—

Payment to Affiliates

Schedule 3.12(s) -

—

Offer, Issuance or Sale of Capital Stock or Equity Rights

Schedule 3.13(a)

—

Material Contracts

Schedule 3.13(b)

—

Material Contracts Exceptions

Schedule 3.15

—

Labor Unions

Schedule 3.16

—

Employee Benefit Plans; ERISA

Schedule 3.17

—

Nonqualified Deferred Compensation Plans

Schedule 3.18

—

Litigation

Schedule 3.19

—

Transactions with Affiliates

Schedule 3.19

—

Transactions with Immediate Family

Schedule 3.22

—

Compliance with Laws; Operating Licenses

Schedule 3.24

—

Real Property

Schedule 3.25

—

Environmental Matters

Schedule 3.26

—

Intellectual Property

Schedule 3.30

—

Insurance

Schedule 3.31

—

Customers

Schedule 3.34

—

Personal Property Leases

Schedule 3.35

—

Employment Agreements

Schedule 3.38

—

Depository and Other Accounts

Schedule 13.5

—

List of Competitors

 

 

 

 

 

 

vi

 

 

 

 